Exhibit 10.1

 

CREDIT AGREEMENT

DATED AS OF JANUARY 22, 2020

by and among

PLYMOUTH INDUSTRIAL OP, LP

AS BORROWER,

THE guarantorS FROM TIME TO TIME PARTY HERETO,

KEYBANK NATIONAL ASSOCIATION,

THE OTHER LENDERS WHICH ARE PARTIES TO THIS AGREEMENT

AND

OTHER LENDERS THAT MAY BECOME

PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

AS AGENT,

KEYBANC CAPITAL MARKETS, INC.,
AS SOLE LEAD ARRANGER AND SOLE BOOK MANAGER

 

 

TABLE OF CONTENTS

§1.   DEFINITIONS AND RULES OF INTERPRETATION. 1 §1.1   Definitions 1
§1.2   Rules of Interpretation. 22 §2.   THE CREDIT FACILITY. 24 §2.1   Loans 24
§2.2   Notes 24 §2.3   RESERVED. 24 §2.4   Requests for Loans 25 §2.5   Funds
for Loans. 25 §2.6   Interest on Loans. 25 §2.7   Reduction and Termination of
the Commitments 26 §2.8   Use of Proceeds 26 §3.   REPAYMENT OF THE LOANS. 26
§3.1   Stated Maturity 26 §3.2   Mandatory Repayments 26 §3.3   Optional
Prepayments. 26 §3.4   Partial Prepayments 27 §3.5   Effect of Prepayments 27
§4.   CERTAIN GENERAL PROVISIONS. 27 §4.1   Conversion Options. 27 §4.2   Fees
28 §4.3   [Intentionally Omitted.] 28 §4.4   Funds for Payments. 28
§4.5   Computations 31 §4.6   Suspension of LIBOR Rate Loans 31
§4.7   Illegality 32 §4.8   Additional Interest 32 §4.9   Additional Costs, Etc.
32 §4.10   Capital Adequacy 33 §4.11   Breakage Costs 33 §4.12   Default
Interest; Late Charge 33 §4.13   Certificate 33 §4.14   Limitation on Interest
34 §4.15   Certain Provisions Relating to Increased Costs and Non-Funding
Lenders 34 §4.16   Effect of Benchmark Transition Event 35 §5.   COLLATERAL
SECURITY. 38 §5.1   Collateral 38 §5.2   Addition of Collateral Properties. 38
§5.3   Additional Subsidiary Guarantors 39 §5.4   Release of Certain Subsidiary
Guarantors 39 §5.5   Release of Collateral 40 §6.   REPRESENTATIONS AND
WARRANTIES 40 §6.1   Corporate Authority, Etc. 40 §6.2   Governmental Approvals
41

 

 

§6.3   Title to Collateral/Properties 41 §6.4   Financial Statements 41
§6.5   No Material Changes 42 §6.6   Franchises, Patents, Copyrights, Etc. 42
§6.7   Litigation 42 §6.8   No Material Adverse Contracts, Etc. 42
§6.9   Compliance with Other Instruments, Laws, Etc. 42 §6.10   Tax Status 42
§6.11   No Event of Default 43 §6.12   Investment Company Act 43 §6.13   Absence
of UCC Financing Statements, Etc. 43 §6.14   Setoff, Etc. 43 §6.15   Certain
Transactions 43 §6.16   Employee Benefit Plans 43 §6.17   Disclosure 44
§6.18   Trade Name; Place of Business 44 §6.19   Regulations T, U and X 44
§6.20   Environmental Compliance 44 §6.21   Subsidiaries; Organizational
Structure 46 §6.22   Leases 46 §6.23   Property 46 §6.24   Brokers 47
§6.25   Other Debt 47 §6.26   Solvency 47 §6.27   No Bankruptcy Filing 48
§6.28   No Fraudulent Intent 48 §6.29   Transaction in Best Interests of Credit
Parties; Consideration 48 §6.30   OFAC 48 §6.31   Ground Lease. 48
§7.   AFFIRMATIVE COVENANTS 49 §7.1   Punctual Payment 49 §7.2   Maintenance of
Office 49 §7.3   Records and Accounts 49 §7.4   Financial Statements,
Certificates and Information 49 §7.5   Notices. 52 §7.6   Existence; Maintenance
of Properties. 53 §7.7   Insurance 54 §7.8   Taxes; Liens 54 §7.9   Inspection
of Collateral Properties and Books 54 §7.10   Compliance with Laws, Contracts,
Licenses, and Permits 54 §7.11   Further Assurances 55 §7.12   Management 55
§7.13   Business Operations 55 §7.14   Registered Service Mark 55
§7.15   Ownership of Real Estate 55 §7.16   Plan Assets 56

ii 

 

§7.17   Guarantor Covenants 56 §7.18   Collateral Properties 56 §7.19   REIT
Guarantor 56 §7.20   Sanctions Laws and Regulations 56 §8.   NEGATIVE COVENANTS
57 §8.1   Restrictions on Indebtedness 57 §8.2   Restrictions on Liens, Etc. 58
§8.3   Restrictions on Investments. 59 §8.4   Merger, Consolidation 60
§8.5   Intentionally Deleted. 60 §8.6   Compliance with Environmental Laws 60
§8.7   Distributions 61 §8.8   Asset Sales 62 §8.9   Derivatives Contracts 62
§8.10   Transactions with Affiliates 62 §8.11   Management Fees 62
§8.12   Changes to Organizational Documents 62 §8.13   Collateral Properties 62
§9.   FINANCIAL COVENANTS 63 §9.1   Maximum Leverage Ratio 63 §9.2   Minimum
Fixed Charge Coverage Ratio 63 §9.3   Minimum Tangible Net Worth 63
§9.4   Minimum Debt Service Coverage Ratio 63 §10.   CLOSING CONDITIONS 64
§10.1   Loan Documents 64 §10.2   Certified Copies of Organizational Documents
64 §10.3   Resolutions 64 §10.4   Incumbency Certificate; Authorized Signers 64
§10.5   Opinion of Counsel 64 §10.6   Payment of Fees 64 §10.7   Insurance 64
§10.8   Performance; No Default 64 §10.9   Representations and Warranties 64
§10.10   Proceedings and Documents 65 §10.11   Compliance Certificate 65
§10.12   Collateral Properties; Eligible Real Estate Qualification Documents 65
§10.13   Consents 65 §10.14   Beneficial Ownership Regulation 65 §10.15   Other
65 §11.   CONDITIONS TO ALL BORROWINGS 65 §11.1   Prior Conditions Satisfied 65
§11.2   Representations True; No Default 65 §11.3   Borrowing Documents 66
§11.4   West Chicago Property 66 §12.   EVENTS OF DEFAULT; ACCELERATION; ETC. 66
§12.1   Events of Default and Acceleration 66

iii 

 

§12.2   Termination of Commitments 69 §12.3   Remedies 69 §12.4   Distribution
of Collateral Proceeds 69 §13.   SETOFF 70 §14.   THE AGENT. 70
§14.1   Authorization 70 §14.2   Employees and Agents 71 §14.3   No Liability 71
§14.4   No Representations 71 §14.5   Payments. 71 §14.6   Holders of Notes 72
§14.7   Indemnity 72 §14.8   Agent as Lender 72 §14.9   Resignation 72
§14.10   Duties in the Case of Enforcement 73 §14.11   Bankruptcy 73
§14.12   Request for Agent Action 73 §14.13   Reliance by Agent 73
§14.14   Approvals 74 §14.15   Borrower Not Beneficiary 74 §14.16   Defaulting
Lenders. 74 §14.17   Reliance on Hedge Provider 76 §15.   EXPENSES 76
§16.   INDEMNIFICATION 76 §17.   SURVIVAL OF COVENANTS, ETC. 77
§18.   ASSIGNMENT AND PARTICIPATION. 77 §18.1   Conditions to Assignment by
Lenders 77 §18.2   Register 78 §18.3   New Notes 78 §18.4   Participations 79
§18.5   Pledge by Lender 79 §18.6   No Assignment by Borrower 80
§18.7   Disclosure 80 §18.8   Titled Agents 80 §18.9   Amendments to Loan
Documents 80 §19.   NOTICES 80 §20.   RELATIONSHIP 81 §21.   GOVERNING LAW;
CONSENT TO JURISDICTION AND SERVICE 82 §22.   HEADINGS 82 §23.   COUNTERPARTS 82
§24.   ENTIRE AGREEMENT, ETC. 82 §25.   WAIVER OF JURY TRIAL AND CERTAIN DAMAGE
CLAIMS 82 §26.   DEALINGS WITH THE BORROWER 83 §27.   CONSENTS, AMENDMENTS,
WAIVERS, ETC 83 §28.   SEVERABILITY 84 §29.   TIME OF THE ESSENCE 84

iv 

 

§30.   NO UNWRITTEN AGREEMENTS 84 §31.   REPLACEMENT NOTES 84 §32.   NO THIRD
PARTIES BENEFITED 85 §33.   PATRIOT ACT 85 §34.   [Intentionally Omitted.] 85
§35.   JOINT AND SEVERAL LIABILITY 85 §36.   ADDITIONAL AGREEMENTS CONCERNING
OBLIGATIONS OF CREDIT PARTIES. 85 §36.1   Waiver of Automatic or Supplemental
Stay 85 §36.2   Waiver of Defenses 85 §36.3   Waiver 87 §36.4   Subordination 88
§36.5   Further Waivers 88 §37.   ACKNOWLEDGMENT OF BENEFITS; EFFECT OF
AVOIDANCE PROVISIONS. 88 §38.   ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA
FINANCIAL INSTITUTIONS 90 §39.   ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS 91
§40.   ERISA. 91

v 

 

EXHIBITS AND SCHEDULES

Exhibit A FORM OF NOTE Exhibit B FORM OF LOAN REQUEST Exhibit C FORM OF
CONVERSION/CONTINUATION NOTICE Exhibit D FORM OF JOINDER   Exhibit E FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT Exhibit F FORM OF TAX CERTIFICATES Exhibit G
FORM OF COMPLIANCE CERTIFICATE   Schedule 1.1 LENDERS AND COMMITMENTS Schedule
1.2 ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS Schedule 1.3 INITIAL COLLATERAL
PROPERTIES Schedule 1.4 PIPELINE PROPERTIES Schedule 6.3 EXISTING LIENS Schedule
6.5 NO MATERIAL CHANGES Schedule 6.7 PENDING LITIGATION Schedule 6.15 CERTAIN
TRANSACTIONS Schedule 6.20(d) REQUIRED ENVIRONMENTAL ACTIONS Schedule 6.21
SUBSIDIARIES Schedule 6.22 RENT ROLL EXCEPTIONS Schedule 6.23 PROPERTY Schedule
6.25 MATERIAL LOAN AGREEMENTS Schedule 19 NOTICE ADDRESSES

 

vi 

 

CREDIT AGREEMENT

THIS CREDIT AGREEMENT is made as of January 22, 2020, by and among PLYMOUTH
INDUSTRIAL OP, LP, a Delaware limited partnership (“Borrower”), the Guarantors
party hereto, KEYBANK NATIONAL ASSOCIATION (“KeyBank”), the other lending
institutions which are parties to this Agreement as Lenders (as defined below),
and the other lending institutions that may become parties hereto pursuant to
§18, KEYBANK NATIONAL ASSOCIATION, as administrative agent for the Lenders (the
“Agent”), and KEYBANC CAPITAL MARKETS, INC., as Sole Lead Arranger and Sole Book
Manager.

R E C I T A L S

WHEREAS, Borrower has requested that the Lenders provide a delayed-draw term
loan facility to Borrower to provide financing for various Subsidiaries of the
Borrower to acquire certain real properties approved by the Agent; and

WHEREAS, the Agent and the Lenders are willing to provide such term loan
facility to Borrower on and subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the recitals herein and mutual covenants and
agreements contained herein, the parties hereto hereby covenant and agree as
follows:

§1.             DEFINITIONS AND RULES OF INTERPRETATION.

§1.1          Definitions. The following terms shall have the meanings set forth
in this §1 or elsewhere in the provisions of this Agreement referred to below:

Acceptable Appraisal. means an Appraisal that has been commissioned by and found
acceptable by the Agent, in its reasonable discretion, that contains an “As Is”
valuation.

Additional Subsidiary Guarantor. Each additional Subsidiary of Borrower which
becomes a Subsidiary Guarantor pursuant to §5.3.

Affiliate. An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person. For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote more than ten percent (10%) of the stock,
shares, voting trust certificates, beneficial interest, partnership interests,
member interests or other interests having voting power for the election of
directors of such Person or otherwise to direct or cause the direction of the
management and policies of that Person, whether through the ownership of voting
securities or by contract or otherwise, or (b) the ownership of (i) a general
partnership interest, (ii) a managing member’s or manager’s interest in a
limited liability company or (iii) a limited partnership interest or Preferred
Securities (or other ownership interest) representing more than twenty percent
(20%) of the outstanding limited partnership interests, Preferred Securities or
other ownership interests of such Person.

Agent. KeyBank National Association, acting as administrative agent for the
Lenders, and its permitted successors and assigns.

 

 

Agent’s Head Office. The Agent’s head office located at 127 Public Square,
Cleveland, Ohio 44114-1306, or at such other location as the Agent may designate
from time to time by notice to the Borrower and the Lenders.

Agent’s Special Counsel. Riemer & Braunstein LLP or such other counsel as
selected by Agent.

Agreement. This Credit Agreement, as the same may be amended, restated,
modified, supplemented and/or extended from time to time, including the
Schedules and Exhibits hereto.

Agreement Regarding Fees. See §4.2.

Allocable Principal Balance. See §37(b).

Applicable Contribution. See §37(d).

Applicable Law. All applicable provisions of constitutions, statutes, rules,
regulations, treaties, guidelines and orders of all Governmental Authorities and
all orders and decrees of all courts, tribunals and arbitrators.

Applicable Margin. The Applicable Margin for LIBOR Rate Loans and Base Rate
Loans shall be as set forth below based on the Total Leverage as set forth in
the most recent Compliance Certificate pursuant to §7.4(c):

Pricing Level Total Leverage LIBOR Rate Loans Base Rate Loans Pricing Level 1
Less than 50% 2.00% 1.00% Pricing Level 2 Equal to or greater than 50% but less
than 60% 2.25% 1.25% Pricing Level 3 Equal to or greater than 60% but less than
65% 2.50% 1.50%

The Applicable Margin shall not be adjusted based upon such Total Leverage, if
at all, until the third (3rd) Business Day following receipt of any updated
Compliance Certificate. In the event that Borrower shall fail to deliver to the
Agent a quarterly Compliance Certificate on or before the date required by
§7.4(c), then without limiting any other rights of the Agent and the Lenders
under this Agreement, the Applicable Margin for Loans shall be at Pricing Level
3 commencing on the first (1st) Business Day following the date on which such
Compliance Certificate was required to have been delivered and shall remain in
effect until such failure is cured, in which event the Applicable Margin shall
adjust, if necessary, on the first (1st) day of the first (1st) month following
receipt of such Compliance Certificate. The Applicable Rate in effect from the
date hereof through the date of the next change in the Applicable Rate pursuant
to the provisions hereof shall be determined based upon Pricing Level 2. The
provisions of this definition shall be subject to §2.6(e).

Appraisal. An MAI appraisal of the value of a parcel of Real Estate, performed
by an independent appraiser with experience appraising industrial properties,
with any such Appraisal for a Collateral Property being performed by an
independent appraiser selected by the Agent who is not an employee of the REIT
Guarantor or any of its Subsidiaries, the Agent or a Lender, the form and
substance of such appraisal and the identity of the appraiser to be in
compliance with the Financial Institutions

 2

 

Reform, Recovery and Enforcement Act of 1989, as amended, the rules and
regulations adopted pursuant thereto and all other regulatory laws and policies
(both regulatory and internal) applicable to the Lenders and approved by the
Agent.

Appraised Value. The “as-is” value of a Collateral Property (or Real Estate
which will become a Collateral Property) determined by the most recent
applicable Appraisal of such Collateral Property (or Real Estate which will
become a Collateral Property), obtained pursuant to this Agreement; subject,
however, to such changes or adjustments to the value determined thereby as may
be required by the appraisal department of the Agent in its good faith business
judgment based on criteria and factors generally used and considered by the
Agent in determining the value of similar properties.

Approved Fund. Any Fund that is administered or managed by (a) a Lender, or (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

Arranger. KeyBanc Capital Markets, Inc. or any successors thereto.

Assignment and Acceptance Agreement. See §18.1.

Authorized Officer. Any of the following Persons: Jeffrey Witherell, Pendleton
White, Jr., Daniel Wright and such other Persons as Borrower shall designate in
a written notice to Agent.

Availability Period. The period commencing on and including the Closing Date and
terminating at the close of business on the Availability Termination Date.

Availability Termination Date. The first to occur of (a) April 21, 2020, (b) the
date on which the Commitments have been fully utilized, and (c) the date on
which the Commitments are terminated or reduced to zero in accordance with this
Agreement (including, without limitation, pursuant to §2.7).

Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.

Balance Sheet Date. September 30, 2019.

Bankruptcy Code. Title 11, U.S.C.A., as amended from time to time or any
successor statute thereto.

Base Rate. The greater of on any day (a) the fluctuating annual rate of interest
announced from time to time by the Agent at the Agent’s Head Office as its
“prime rate”, (b) one half of one percent (0.50%) above the Federal Funds
Effective Rate, or (c) the applicable LIBOR for a one-month interest period plus
one percent (1%) per annum. The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any customer. Any
change in the rate of interest payable hereunder resulting from a change in the
Base Rate shall become effective as of the opening of business on the day on
which such change in the Base Rate becomes effective, without notice or demand
of any kind.

Base Rate Loans. Loans bearing interest calculated by reference to the Base
Rate.

 3

 

Beneficial Ownership Certification. A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.

Borrower. PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership.

Borrower Information. See §2.6.

Breakage Costs. The commercially reasonable and documented cost to any Lender of
re-employing funds bearing interest at LIBOR incurred (or reasonably expected to
be incurred during such Interest Period) in connection with (i) any payment of
any portion of the Loans bearing interest at LIBOR prior to the termination of
any applicable Interest Period, (ii) the conversion of a LIBOR Rate Loan to any
other applicable interest rate on a date other than the last day of the relevant
Interest Period, or (iii) the failure of Borrower to draw down, on the first day
of the applicable Interest Period, any amount as to which Borrower has elected a
LIBOR Rate Loan.

Building. With respect to each Collateral Property or parcel of Real Estate, all
of the buildings, structures and improvements now or hereafter located thereon.

Business Day. Any day on which banking institutions located in the same city and
State as the Agent’s Head Office are located are open for the transaction of
banking business and, in the case of LIBOR Rate Loans, which also is a LIBOR
Business Day.

Capital Lease Obligations. With respect to the Borrower and its Subsidiaries for
any period, the obligations of the Borrower or any Subsidiary to pay rent or
other amounts under any lease of (or other arrangement conveying the right to
use) real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as liabilities on a balance sheet of
the Borrower and its Subsidiaries under GAAP and the amount of which obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

Capitalized Lease. A lease under which the discounted future rental payment
obligations of the lessee or the obligor are required to be capitalized on the
balance sheet of such Person in accordance with GAAP.

Cash Equivalents. As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000; and (iii) shares of any money market mutual
fund rated at least AAA or the equivalent thereof by S&P or at least AAA or the
equivalent thereof by Moody’s.

CERCLA. The Comprehensive Environmental Response, Compensation and Liability Act
of 1980, 42 U.S.C. 9601 et seq.

 4

 

Change in Law. The occurrence, after the date of this Agreement, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

Change of Control. A Change of Control shall exist upon the occurrence of any of
the following:

(a)              During any twelve month period on or after the date of this
Agreement, individuals who at the beginning of such period constituted the Board
of Directors or Trustees of the Guarantor (the “Board”) (together with any new
directors whose election by the Board or whose nomination for election by the
shareholders of the REIT Guarantor was approved by a vote of at least a majority
of the members of the Board then in office who either were members of the Board
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the REIT Guarantor then in office;

(b)             Any Person (including a Person’s Affiliates and associates) or
group (as that term is understood under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) and the rules and regulations
thereunder), shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 under the Exchange Act) of a percentage (based on voting power, in
the event different classes of stock or voting interests shall have different
voting powers) of the voting stock or voting interests of REIT Guarantor equal
to at least twenty percent (20%) who did not hold such beneficial ownership as
of the date of this Agreement;

(c)              REIT Guarantor shall fail to own at least fifty-five percent
(55%) of the limited partner Equity Interests of the Borrower and own and
control the general partner of Borrower, shall fail to own such interests in
Borrower free of any lien, encumbrance or other adverse claim, or shall fail to
control management and policies of Borrower;

(d)             the Borrower or Guarantor consolidates with, is acquired by, or
merges into or with any Person (other than a merger permitted by §8.4); or

(e)              Borrower fails to own directly or indirectly, free of any lien,
encumbrance or other adverse claim, one hundred percent (100%) of the economic,
voting and beneficial interest of each Subsidiary Guarantor.

Closing Date. As to the initial Loans, the date hereof. As to any Loans made
after the date hereof, the date agreed to by the parties hereto on which all of
the conditions set forth in §10 and §11 have been satisfied.

Code. The Internal Revenue Code of 1986, as amended, as amended, and all
regulations and formal guidance issued thereunder.

Collateral. All of the property, rights and interests of the Borrower and
Subsidiary Guarantors which are subject to the security interests, security
title, liens and mortgages created by the Security

 5

 

Documents, including, without limitation, the Equity Interests of each owner of
a Collateral Property, each as more particularly described in the Security
Documents.

Collateral Property or Collateral Properties. Each of the Initial Collateral
Properties and Pipeline Properties that has been added as a “Collateral
Property” pursuant to Section 5.2 of this Agreement, the Equity Interests in
which have been pledged as Collateral for the Obligations and any Hedge
Obligations pursuant to the Pledge Agreement.

Commitment. As to each Lender, the amount set forth on Schedule 1.1 hereto as
such Lender’s commitment to fund the Loans from time to time to Borrower in
accordance with the terms of this Agreement.

Commitment Percentage. With respect to each Lender, the percentage set forth on
Schedule 1.1 hereto as such Lender’s percentage of the Total Commitment, as the
same may be changed from time to time in accordance with the terms of this
Agreement; provided that if the Commitments of the Lenders have been terminated
as provided in this Agreement, then the Commitment of each Lender shall be
determined to be based on the Commitment Percentage of such Lender immediately
prior to such termination and after giving effect to any subsequent assignments
made pursuant to the terms hereof.

Commodity Exchange Act. The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statute.

Communication. See §7.4(l).

Compliance Certificate. See §7.4(c).

Connection Income Taxes. Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.

Consolidated. With reference to any term defined herein, that term as applied to
the accounts of a Person and its Subsidiaries, determined on a consolidated
basis in accordance with GAAP.

Consolidated Tangible Net Worth. As of any date of determination, Total Asset
Value less all Indebtedness.

Contribution. See §37(b).

Conversion/Continuation Request. A notice given by the Borrower to the Agent of
its election to convert or continue a Loan in accordance with §4.1.

Covered Entity. Any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

Covered Party. See §39.

Credit Party(ies). Individually and collectively, the Borrower, the REIT
Guarantor and each Subsidiary Guarantor.

 6

 

Debt Service. For any period (without duplication), the sum of (a) Total
Interest Expense for such period, plus (b) all of the principal due and payable
and principal paid with respect to Indebtedness of REIT Guarantor, the Borrower
and their respective Subsidiaries during such period, other than any balloon,
bullet or similar principal payment which repays such Indebtedness in full and
any voluntary full or partial prepayments prior to stated maturity thereof, plus
(c) the principal payment on any Capital Lease Obligations. Such Person's Equity
Percentage in the debt service referred to above of its Unconsolidated
Affiliates and Subsidiaries of Borrower that are not Wholly Owned Subsidiaries
shall be included (without duplication) in the determination of Debt Service.

Debt Service Coverage Ratio. (a) EBITDA for the trailing twelve (12) month
period divided by (b) Debt Service for the trailing twelve (12) month period.

Default. See §12.1.

Default Rate. See §4.12.

Defaulting Lender. Any Lender that, subject to §14.16, (a) has failed to (i)
fund all or any portion of its Loans within two (2) Business Days of the date
such Loans were required to be funded by it hereunder unless such Lender
notifies the Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to Agent or any other Lender any other amount required to be paid by it
hereunder within two (2) Business Days of the date when due, (b) has notified
the Borrower, the Agent or any Lender that it does not intend to comply with its
funding obligations hereunder or has made a public statement to that effect
unless with respect to this clause (b), such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied, (c) has failed, within three (3) Business Days after request by the
Agent, to confirm in a manner reasonably satisfactory to the Agent that it will
comply with its funding obligations; provided that, notwithstanding the
provisions of §14.16, such Lender shall cease to be a Defaulting Lender pursuant
to this clause (c) upon the Agent’s receipt of confirmation that such Defaulting
Lender will comply with its funding obligations, (d) is subject to any Bail-In
Action or (e) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any bankruptcy, insolvency,
reorganization, liquidation, conservatorship, assignment for the benefit of
creditors, moratorium, receivership, rearrangement or similar debtor relief law
of the United States or other applicable jurisdictions from time to time in
effect, including any law for the appointment of the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority as receiver,
conservator, trustee, administrator or any similar capacity, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such capacity,
charged with reorganization or liquidation of its business or a custodian
appointed for it, (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment,
or (iv) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow, or disaffirm any contracts or agreements made with such
Person. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such

 7

 

Lender shall be deemed to be a Defaulting Lender (subject to §14.16) upon
delivery of written notice of such determination to the Borrower and each
Lender.

Defaulting Party. See §37(c).

Derivatives Contract. Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement. Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement, including any such obligations or
liabilities under any such master agreement.

Directions. See §14.14.

Distribution. Any (a) dividend or other distribution made, directly or
indirectly, on account of any Equity Interest of REIT Guarantor, Borrower or a
Subsidiary Guarantor, now or hereafter outstanding, except a dividend or other
distribution payable solely in Equity Interest to the holders of that class; (b)
redemption, conversion, exchange, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Equity
Interest of REIT Guarantor, Borrower or a Subsidiary Guarantor now or hereafter
outstanding; and (c) payment made to retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire any Equity Interests of
REIT Guarantor, Borrower or a Subsidiary Guarantor, now or hereafter
outstanding.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office. Initially, the office of each Lender designated as such
on Schedule 1.1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date. The date on which any Loan is made or is to be made, and the date
on which any Loan which is made prior to the Maturity Date, is converted in
accordance with §4.1.

EBITDA. An amount equal to, without double-counting, the net income or loss of
the Borrower, and its respective subsidiaries determined in accordance with GAAP
(before minority interests and excluding losses attributable to the sale or
other disposition of assets and the adjustment for so-called “straight-line rent
accounting”) for such period, plus (x) the following to the extent deducted in
computing such consolidated net income for such period: (i) Total Interest
Expense for such period, (ii) real estate depreciation and amortization for such
period, and (iii) other non-cash charges for such period; and minus (y) all
gains (or plus all losses) attributable to the sale or other disposition of
assets or debt restructurings in such period, in each case adjusted to include
the Borrower, the REIT Guarantor or any Subsidiaries pro rata share of EBITDA
(and the items comprising EBITDA) from any partially-owned entity in such
period, based on its Equity Percentage ownership interest in such
partially-owned entity (or such other amount to which the Borrower, the REIT
Guarantor or such Subsidiary is entitled or for which the Borrower, the REIT
Guarantor or such Subsidiary is obligated based on an arm’s length agreement).

 8

 

“EBITDA” shall be adjusted to remove any impact of straight lining of rents and
amortization of intangibles pursuant to Accounting Standards Codification No.
805, Business Combinations (formerly Statement of Financial Accounting Standards
No. 141 (revised 2007), Business Combinations).

EEA Financial Institution. (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

EEA Member Country. Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

EEA Resolution Authority. Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

Electronic System. See §7.4.

Eligible Assignee. (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund, and (d) any other Person (other than a natural person) approved by (i) the
Agent, and (ii) unless an Event of Default has occurred and is continuing, the
Borrower (each such approval not to be unreasonably withheld or delayed);
provided that notwithstanding the foregoing, “Eligible Assignee” shall not
include Borrower or any of the Borrower’s or the REIT Guarantor’s Affiliates or
Subsidiaries, or any Defaulting Lender.

Eligible Real Estate Qualification Documents. See Schedule 1.2 attached hereto.

Employee Benefit Plan. Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

Environmental Engineer. Such firm or firms of independent professional engineers
or other scientists generally recognized as expert in the detection, analysis
and remediation of Hazardous Substances and related environmental matters and
acceptable to the Agent in its reasonable discretion.

Environmental Laws. As defined in the Indemnity Agreement.

Equity Interests. With respect to any Person, any share of capital stock of (or
other ownership or profit interests in) such Person, any warrant, option or
other right for the purchase or other acquisition from such Person of any share
of capital stock of (or other ownership or profit interests in) such Person, any
security convertible into or exchangeable for any share of capital stock of (or
other ownership or profit interests in) such Person or warrant, right or option
for the purchase or other acquisition from such Person of such shares (or such
other interests), and any other ownership or profit interest in such Person
(including, without limitation, partnership, member or trust interests therein),
whether voting or nonvoting, and whether or not such share, warrant, option,
right or other interest is authorized or otherwise existing on any date of
determination.

Equity Percentage. The aggregate ownership percentage of REIT Guarantor or its
respective Subsidiaries in each Affiliate.

 9

 

ERISA. The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate. Any Person that is subject to ERISA and is treated as a single
employer with Borrower or its Subsidiaries under §414 of the Code.

ERISA Reportable Event. A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

EU Bail-In Legislation Schedule. The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

Event of Default. See §12.1.

Excluded Hedge Obligation. With respect to any Guarantor, any Hedge Obligation,
if, the extent that, all or a portion of the guarantee of such Guarantor of, or
the grant by such Guarantor of a security interest to secure, such Hedge
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Hedge
Obligation. If a Hedge Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Hedge
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

Excluded Taxes. Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or its Commitment
pursuant to Applicable Law in effect on the date on which (i) such Lender
acquires such interest in the Loan or its Commitment (other than pursuant to an
assignment request by the Borrower under §4.14 as a result of costs sought to be
reimbursed pursuant to §4.4) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to §4.4, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with §4.4(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

FATCA. Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

Federal Funds Effective Rate. For any day, the rate per annum (rounded upward to
the nearest one-hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by

 10

 

federal funds brokers on the previous trading day, as computed and announced by
such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.” Notwithstanding the foregoing, if the Federal
Funds Effective Rate shall be less than zero, such rate shall be deemed zero for
the purposes of this Agreement.

Fee Owner. See §6.31(a).

Fixed Charge Ratio. The ratio of (a) EBITDA for a trailing twelve (12) month
period to (b) Fixed Charges for a trailing twelve (12) month period.

Fixed Charges. For any applicable period, an amount equal to (i) Total Interest
Expense for such period plus (ii) the aggregate amount of scheduled principal
payments of Indebtedness (excluding balloon payments at maturity) required to be
made during such period by the Borrower, the REIT Guarantor and their respective
Subsidiaries on a consolidated basis plus (iii) the dividends and distributions,
if any, paid or required to be paid during such period on the Preferred
Securities of the Borrower, the REIT Guarantor and their respective Subsidiaries
(other than dividends paid in the form of capital stock) plus (iv) the pro rata
share of all Fixed Charges from any partially owned entity plus (v) the ground
lease payments to the extent not otherwise included.

Foreign Lender. If the Borrower is a U.S. Person, a Lender that is not a U.S.
Person, and if the Borrower is not a U.S. Person, a Lender that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

Fund. Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

Funding Party. See §37(b).

Funds From Operations. Net income (computed in accordance with GAAP), excluding
gains (or losses) from sales of property, plus depreciation and amortization,
and after adjustments for Unconsolidated Affiliates and non-wholly Owned
Subsidiaries. Adjustments for Unconsolidated Affiliates and non-wholly Owned
Subsidiaries will be calculated to reflect funds from operations on the same
basis. For purposes of this Agreement, Funds From Operations shall be calculated
consistent with the White Paper on Funds From Operations dated October 1999
issued by National Association of Real Estate Investments Trusts, Inc.
(“NAREIT”), as supplemented by the National Policy Bulletin dated November 8,
1999 issued by NAREIT, but without giving effect to any supplements, amendments
or other modifications promulgated after the date hereof.

GAAP. Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles.

Governmental Authority. The government of the United States or any other nation,
or of any political subdivision thereof, whether state or local, and any agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 11

 

Ground Lease. An unsubordinated ground lease as to which no default (other than
a default which remains subject to grace or cure periods) or event of default
has occurred or with the passage of time or the giving of notice would occur and
containing the following terms and conditions: (a) a remaining term (exclusive
of any unexercised extension options) of thirty five (35) years or more from the
date such Real Estate is included as Collateral Property; (b) the right of the
lessee to mortgage and encumber its interest in the leased property without the
consent of the lessor; (c) the obligation of the lessor to give the holder of
any mortgage lien on such leased property written notice of any defaults on the
part of the lessee and agreement of such lessor that such lease will not be
terminated until such holder has had a reasonable opportunity to cure or
complete foreclosure, and fails to do so; (d) reasonable transferability of the
lessee's interest under such lease, including the ability to sublease; (e) such
other rights customarily required by mortgagees making a loan secured by the
interest of the holder of the leasehold estate demised pursuant to a ground
lease, and (f) is otherwise acceptable to the Agent.

Ground Lease Default. See §6.32(d).

Guaranteed Pension Plan. Any employee pension benefit plan within the meaning of
§3(2) of ERISA maintained or contributed to by Borrower or any ERISA Affiliate
the benefits of which are guaranteed on termination in full or in part by the
PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.

Guarantor(s). REIT Guarantor and each Subsidiary Guarantor.

Guaranty. The guaranty of the REIT Guarantor (or a Subsidiary Guarantor) in
favor of the Agent and the Lenders of certain of the Obligations of the Borrower
hereunder.

Hazardous Substances. As defined in the Indemnity Agreement.

Hedge. Any interest rate swap, collar, cap or floor or a forward rate agreement
or other agreement regarding the hedging of interest rate risk exposure relating
to the Obligations, and any confirming letter executed pursuant to such hedging
agreement, and which shall include, without limitation, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act, all as
amended, restated or otherwise modified.

Hedge Obligations. All obligations of Borrower to any Lender Hedge Provider to
make any payments under any agreement with respect to any Hedge. Under no
circumstances shall any of the Hedge Obligations secured or guaranteed by any
Loan Document as to a Guarantor include any obligation that constitutes an
Excluded Hedge Obligation of such Guarantor.

Impacted Interest Period. See definition of “LIBOR” hereof.

Indebtedness. Without duplication, as of any date of determination, all of the
following (without duplication): (a) all obligations of such Person in respect
of money borrowed (other than trade debt incurred in the ordinary course of
business which is not more than one hundred eighty (180) days past due); (b) all
obligations of such Person, whether or not for money borrowed (i) represented by
notes payable, or drafts accepted, in each case representing extensions of
credit, (ii) evidenced by bonds, debentures, notes or similar instruments, or
(iii) constituting purchase money indebtedness, conditional sales contracts,
title retention debt instruments or other similar instruments, upon which
interest charges are customarily paid or that are issued or assumed as full or
partial payment for property or services rendered; (c) obligation of such Person
as a lessee or obligor under a Capitalized Lease; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the

 12

 

same have been presented for payment); (e) all off-balance sheet obligations of
such Person; (f) all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests), (g) net obligations under any Derivatives Contract not
entered into as a hedge against existing Indebtedness; (h) all Indebtedness of
other Persons which such Person has guaranteed or is otherwise recourse to such
Person (except for guaranties of customary exceptions for fraud, misapplication
of funds, environmental indemnities, violation of “special purpose entity”
covenants, and other similar exceptions to recourse liability until a claim is
made with respect thereto, and then shall be included only to the extent of the
amount of such claim), including liability of a general partner in respect of
liabilities of a partnership in which it is a general partner which would
constitute “Indebtedness” hereunder, any obligation to supply funds to or in any
manner to invest directly or indirectly in a Person, to maintain working capital
or equity capital of a Person or otherwise to maintain net worth, solvency or
other financial condition of a Person, to purchase indebtedness, or to assure
the owner of indebtedness against loss, including, without limitation, through
an agreement to purchase property, securities, goods, supplies or services for
the purpose of enabling the debtor to make payment of the indebtedness held by
such owner or otherwise; (i) all Indebtedness of another Person secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property or assets owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness or other payment obligation; (j) all obligations of such
Person to purchase, redeem, retire, defease or otherwise make any payment in
respect of any mandatorily redeemable stock issued by such Person (unless such
mandatorily redeemable stock may be settled 100% in stock at the Borrower's sole
discretion), valued at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends, and (k) such Person's Equity
Percentage of the Indebtedness (based upon its Equity Percentage in such
Unconsolidated Affiliates) of any Unconsolidated Affiliate of such Person.
“Indebtedness” shall be adjusted to remove any impact of intangibles pursuant to
FAS 141, as issued by the Financial Accounting Standards Board in June of 2001.

Indemnified Taxes. (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
or any Guarantor under any Loan Document and (b) to the extent not otherwise
described in the immediately preceding clause (a), Other Taxes.

Indemnity Agreement. The Environmental Indemnity regarding Hazardous Substances
made by the Borrower and each Guarantor in favor of the Agent and the Lenders,
as the same may be modified or amended.

Information Material. See §7.4(l).

Initial Collateral Properties. The Real Estate set forth on Schedule 1.3 to this
Agreement, which constitute Collateral Properties as of the Closing Date.

Interest Payment Date. As to each Loan, the first day of each calendar month.

Interest Period. With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such LIBOR Rate Loan and ending one, two,
three, or six months thereafter and (b) thereafter, each period commencing on
the day following the last day of the next preceding Interest Period applicable
to such Loan and ending on the last day of one of the periods set forth above,
as selected by the Borrower in a Loan Request or Conversion/Continuation
Request; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

 13

 

(i)               if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a LIBOR Business Day, such Interest Period
shall end on the next succeeding LIBOR Business Day, unless such next succeeding
LIBOR Business Day occurs in the next calendar month, in which case such
Interest Period shall end on the next preceding LIBOR Business Day, as
determined conclusively by the Agent in accordance with the then current bank
practice in London, England;

(ii)             if the Borrower shall fail to give notice as provided in §4.1,
the Borrower shall be deemed to have requested a continuation of the affected
LIBOR Rate Loan as a LIBOR Rate Loan for an interest period of one month on the
last day of the then current Interest Period with respect thereto as provided in
and subject to the terms of §4.1(c);

(iii)           any Interest Period pertaining to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the applicable calendar month; and

(iv)            no Interest Period relating to any LIBOR Rate Loan shall extend
beyond the Maturity Date, as applicable.

Interpolated Rate. At any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBOR) determined by the
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the LIBOR for the longest period for which the LIBOR is available
that is shorter than the Impacted Interest Period; and (b) the LIBOR for the
shortest period for which that LIBOR is available that exceeds the Impacted
Interest Period, in each case, at such time.

Investments. With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person and owned by
such Person, all loans, advances, or extensions of credit to, or contributions
to the capital of, any other Person, all purchases of the securities or business
or integral part of the business of any other Person and commitments and options
to make such purchases, all interests in real property, and all other
investments; provided, however, that the term “Investment” shall not include (i)
equipment, inventory and other tangible personal property acquired in the
ordinary course of business, or (ii) current trade and customer accounts
receivable for services rendered in the ordinary course of business and payable
in accordance with customary trade terms. In determining the aggregate amount of
Investments outstanding at any particular time: (a) there shall be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (b) there shall be deducted
in respect of each Investment any amount received as a return of capital; (c)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted in respect of any
Investment any decrease in the value thereof.

Joinder Agreement. Any Joinder Agreement with respect to this Agreement, the
Notes (or the Guaranty) and Indemnity Agreement to be executed and delivered
pursuant to §5.3 by any Additional Subsidiary Guarantor, such Joinder Agreement
to be substantially in the form of Exhibit D hereto.

Key Man Test. See §12.1(r).

KeyBank. As defined in the preamble hereto.

 14

 

KeyBank Revolver. That certain Amended and Restated Credit Agreement dated as of
August 7, 2019, as same has been or may be amended, modified, supplemented or
restated from time to time, entered into by an among KeyBank, as administrative
agent and lender, the Borrower, the REIT Guarantor and the subsidiaries of the
Borrower party thereto from time to time.

Leases. Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in any Building or of any Real Estate.

Legal Requirements shall mean all applicable federal, state, county and local
laws, rules, regulations, codes and ordinances, and the requirements in each
case of any governmental agency or authority having or claiming jurisdiction
with respect thereto, including, but not limited to, those applicable to zoning,
subdivision, building, health, fire, safety, sanitation, the protection of the
handicapped, and environmental matters and shall also include all orders and
directives of any court, governmental agency or authority having or claiming
jurisdiction with respect thereto.

Lender Hedge Provider. With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Lender or an Affiliate of a Lender.

Lenders. KeyBank, the other lending institutions which are party hereto and any
other Person which becomes an assignee of any rights of a Lender pursuant to §18
(but not including any participant as described in §18); each a Lender, and
collectively, the Lenders.

LIBOR. For any LIBOR Rate Loan for any Interest Period, subject to §4.16, the
London interbank offered rate as administered by ICE Benchmark Administration
(or any other Person that takes over the administration of such rate for U.S.
Dollars) for a period equal in length to such Interest Period as displayed on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Agent in its reasonable discretion; in each case
the “LIBOR Screen Rate”) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that (i) if the
LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement; provided further that if the LIBOR Screen
Rate shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBOR shall be the Interpolated Rate; provided that
if any Interpolated Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement, and (ii) if no such rate administered by
ICE Benchmark Administration (or by such other Person that has taken over the
administration of such rate for U.S. Dollars) is available to the Agent, the
applicable LIBOR for the relevant Interest Period shall instead be the rate
determined by the Agent to be the rate at which KeyBank or one of its Affiliate
banks offers to place deposits in U.S. dollars with first class banks in the
London interbank market at approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, in the approximate amount
of the relevant LIBOR Rate Loan and having a maturity equal to such Interest
Period. For any period during which a Reserve Percentage shall apply, LIBOR with
respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.

LIBOR Business Day. Any day on which commercial banks are open for international
business (including dealings in Dollar deposits) in London, England.

LIBOR Lending Office. Initially, the office of each Lender designated as such on
Schedule 1.1 hereto; thereafter, such other office of such Lender, if any, that
shall be making or maintaining LIBOR Rate Loans.

 15

 

LIBOR Rate Loans. Loans bearing interest calculated by reference to LIBOR.

Lien. See §8.2.

LLC Division. In the event the Borrower, any Guarantor or any Subsidiary thereof
is a limited liability company, (i) the division of any such Person into two or
more newly formed limited liability companies (whether or not any such Person is
a surviving entity following any such division) pursuant to, in the event any
such Person is organized under the laws of the State of Delaware, Section 18-217
of the Delaware Limited Liability Company Act or, in the event any such Person
is organized under the laws of a State or Commonwealth of the United States
(other than Delaware) or of the District of Columbia, any similar provision
under any similar act governing limited liability companies organized under the
laws of such State or Commonwealth or of the District of Columbia, or (ii) the
adoption of a plan contemplating, or the filing of any certificate with any
applicable Governmental Authority that results in (or with the passage of time
shall result in) any such division.

Loan and Loans. An individual loan or the aggregate loans to be made by the
Lenders hereunder. All Loans shall be made in Dollars.

Loan Documents. This Agreement, the Notes, the Security Documents and all other
documents, instruments or agreements now or hereafter executed or delivered by
or on behalf of Borrower or Subsidiary Guarantor or Guarantor in connection with
the Loans and intended to constitute a Loan Document.

Loan Request. See §2.7.

Loan-To-Cost. As of any date of calculation, the ratio (expressed as a
percentage) of (i) the Outstanding amount of the Loans on such date to (ii) the
aggregate acquisition cost of all Real Estate constituting Collateral Properties
as of such date, acceptable to the Agent in its reasonable discretion.

Management Agreements. Written property management agreements providing for the
management of the Collateral Properties or any of them.

Material Adverse Effect. A material adverse effect on (a) the business,
properties, assets, condition (financial or otherwise), or results of operations
of REIT Guarantor and its Subsidiaries considered as a whole; (b) the ability of
Borrower or Guarantors to perform any of its material obligations under the Loan
Documents; (c) compliance of the Collateral Properties with any Legal
Requirements which causes a material adverse effect on the business, properties,
assets, condition (financial or otherwise), or results of operations of Borrower
and its Subsidiaries considered as a whole; (d) the value or condition of the
Collateral Property which causes a material adverse effect on the business,
properties, assets, condition (financial or otherwise), prospects or results of
operations of REIT Guarantor and its Subsidiaries considered as a whole; or (e)
the validity or enforceability of any of the Loan Documents or the rights or
remedies of Agent or the Lenders thereunder.

Material Debt. See §6.25.

Maturity Date. The earlier of (i) October 22, 2020, (ii) the date on which
KeyBank ceases to serve as administrative agent for the KeyBank Revolver, and
(iii) such earlier date on which the Loans shall become due and payable pursuant
to the terms hereof.

Moody’s. Moody’s Investor Service, Inc.

 16

 

Multiemployer Plan. Any multiemployer plan within the meaning of §3(37) of ERISA
maintained or contributed to by Borrower or any ERISA Affiliate.

Net Operating Income. For any Collateral Property as of any date of
determination, an amount equal to (A) the aggregate gross revenues from tenants
with respect to the operations of such Collateral Property during such period,
excluding (i) any accrued revenues attributable to so called “straight-line rent
accounting” and (ii) all rents, common area reimbursements and other income for
such Collateral Property received from tenants in default of monetary or other
material obligations under their Lease beyond sixty (60) days (excluding
year-end reconciliations of CAM charges or similar items and any failure to pay
the first month such amount becomes due and payable the incremental increase in
annual base rent as the result of the impact of an annual escalation of such
rent) or with respect to Leases as to which the tenant or any guarantor
thereunder is subject to any bankruptcy, reorganization, arrangement,
insolvency, readjustment of debt, dissolution, liquidation or similar debtor
relief proceeding; minus (B) the sum of all expenses and other proper charges
incurred in connection with the operation of such Collateral Property during
such period (including real estate taxes, management fees (equal to the greater
of actual management fees or an amount equal to four percent (4%) of gross
revenues from such Collateral Property), payments under ground leases and bad
debt expenses, but excluding any debt service charges, income taxes, capital
expenses, depreciation, amortization, and other non-cash expenses).

Non-Recourse Exclusions. With respect to any Non-Recourse Indebtedness of any
Person, any industry standard exclusions from the non-recourse limitations
governing such Indebtedness, including, without limitation, exclusions for
claims that (i) are based on fraud, intentional misrepresentation,
misapplication or misappropriation of funds, gross negligence or willful
misconduct (ii) result from intentional mismanagement of or physical waste at
the Real Estate securing such Non-Recourse Indebtedness, or (iii) arise from the
presence of Hazardous Substances on the Real Estate securing such Non-Recourse
Indebtedness (whether contained in a loan agreement, promissory note, indemnity
agreement or other document), or (iv) are the result of any unpaid real estate
taxes and assessments if sufficient cash flow from the Real Estate exists
(whether contained in a loan agreement, promissory note, indemnity agreement or
other document).

Non-Recourse Indebtedness. Indebtedness of REIT Guarantor, Borrower, their
respective Subsidiaries, or an Unconsolidated Affiliate of any such Person,
which is secured by one or more parcels of Real Estate (other than a Collateral
Property) or interests therein or equipment, and which is not a general
obligation of Guarantor, Borrower or such Subsidiary or Unconsolidated
Affiliate, the holder of such Indebtedness having recourse solely to such
parcels of Real Estate, or interests therein, securing such Indebtedness or the
direct owner of such Real Estate, the leases thereon and the rents, profits and
equity thereof or equipment, as applicable (except for recourse against the
general credit of the Person obligated thereon for any Non-Recourse Exclusions),
provided that in calculating the amount of Non-Recourse Indebtedness at any
time, the Borrower’s reasonable estimate of the amount of any Non-Recourse
Exclusions which are the subject of a claim and action shall not be included in
the Non-Recourse Indebtedness but shall constitute Recourse Indebtedness.
Non-Recourse Indebtedness shall also include Indebtedness of a Subsidiary of
Guarantor or Borrower that is not a Subsidiary Guarantor or of an Unconsolidated
Affiliate which is a special purpose entity that is recourse solely to such
Subsidiary or Unconsolidated Affiliate, which is not cross-defaulted to other
Indebtedness of the Borrower and which does not constitute Indebtedness of any
other Person (other than such Subsidiary or Unconsolidated Affiliate which is
the borrower thereunder).

Notes. See §2.2.

Notice. See §19.

 17

 

Obligations. The term “Obligations” shall mean and include:

A.       The payment of the principal sum, interest at variable rates, charges
and indebtedness under the Loans (as may be evidenced by the Notes) including
any extensions, renewals, replacements, increases, modifications and amendments
thereof, given by Borrower to the order of the respective Lenders;

B.       The payment, performance, discharge and satisfaction of each covenant,
warranty, representation, undertaking and condition to be paid, performed,
satisfied and complied with by Borrower under and pursuant to this Agreement or
the other Loan Documents;

C.       The payment of all costs, expenses, legal fees and liabilities incurred
by Agent and the Lenders in connection with the enforcement of any of Agent’s or
any Lender’s rights or remedies under this Agreement or the other Loan
Documents, or any other instrument, agreement or document which evidences or
secures any other obligations or collateral therefor, whether now in effect or
hereafter executed; and

D.       The payment, performance, discharge and satisfaction of all other
liabilities and obligations of Borrower to Agent or any Lender, whether now
existing or hereafter arising, direct or indirect, absolute or contingent, and
including, without limitation express or implied upon the generality of the
foregoing, each liability and obligation of Borrower under any one or more of
the Loan Documents and any amendment, extension, modification, replacement or
recasting of any one or more of the instruments, agreements and documents
referred to in this Agreement or any other Loan Document or executed in
connection with the transactions contemplated by this Agreement or any other
Loan Document; provided however that notwithstanding anything to the contrary
set forth in the definition of Obligations, with respect to any indemnification,
contingent or other similar obligations, such matters shall be considered
“Obligations” only to the extent a reasonable good faith claim has been made on
such indemnification, contingent or similar obligation on or before the date
that all other Obligations are satisfied in full.

OFAC. Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Other Charges. All ground rents, maintenance charges, impositions (other than
Taxes) and similar charges (including, without limitation, vault charges and
license fees for the use of vaults, chutes and similar areas adjoining the
Collateral Property), now or hereafter assessed or imposed against the
Collateral Property, or any part thereof, together with any penalties thereon.

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising solely from such Recipient
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

Other Taxes. All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§4.14 as a result of costs sought to be reimbursed pursuant to §4.4).

 18

 

Outstanding. With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination after giving effect to any payments or
borrowings of Loans on such date.

Partnership Agreement. The Amended and Restated Agreement of Limited Partnership
of Borrower dated July 1, 2014, as amended.

Participant Register. See §18.4.

Patriot Act. The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC. The Pension Benefit Guaranty Corporation created by §4002 of ERISA and any
successor entity or entities having similar responsibilities.

Permitted Liens. Liens, security interests and other encumbrances permitted by
§8.2.

Person. Any individual, corporation, limited liability company, partnership,
trust, unincorporated association, or other legal entity, and any government or
any governmental agency or political subdivision thereof.

Pipeline Properties. Real Estate to be acquired by the Credit Parties on or
after the date hereof, which are intended to become Collateral Properties
hereunder in accordance with §5.2 at Borrower’s sole discretion, including,
without limitation, the Real Estate set forth on Schedule 1.4 to this
Agreement..

Plan Assets. Assets of any employee benefit plan subject to Part 4, Subtitle B,
Title I of ERISA.

Pledge Agreement. That certain Equity Interests Pledge and Security Agreement
dated as of the date hereof in favor of the Agent, for the benefit of the
Lenders, as may be amended, restated, supplemented or otherwise modified.

Preferred Securities. With respect to any Person, Equity Interests in such
Person which are entitled to preference or priority over any other Equity
Interest in such Person in respect of the payment of dividends or distribution
of assets upon liquidation, or both.

Public Lender. See §7.4(l).

QFC. Has the meaning assigned to the term “qualified financial contract” in, and
shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

QFC Credit Support. See §39.

Real Estate. All real property at any time owned or leased (as lessee or
sublessee) by REIT Guarantor or any of its respective Subsidiaries, including,
without limitation, the Collateral Properties.

Recipient. The Agent and any Lender.

Recourse Indebtedness. As of any date of determination, any Indebtedness
(whether secured or unsecured) of a Person other than Non-Recourse Indebtedness.

Register. See §18.2.

 19

 

Reimbursement Contribution. See §37(b).

REIT Guarantor. Plymouth Industrial REIT, Inc., a Maryland corporation.

Release. See §6.20(c)(iii).

Rent Roll. A report prepared by the Borrower showing for each Collateral
Property owned or leased (as lessee under a Ground Lease) by Borrower or a
Subsidiary Guarantor, its occupancy, tenants, lease expiration dates, lease rent
and other information in substantially the form presented to Agent on or prior
to the date hereof.

Representative. See §14.17.

Required Lenders. As of any date, the Lender or Lenders whose aggregate
Commitment Percentage is greater than fifty percent (50%) of the Total
Commitment; provided that in determining said percentage at any given time, all
then existing Defaulting Lenders will be disregarded and excluded and the
Commitment Percentages of the Lenders shall be redetermined for voting purposes
only to exclude the Commitment Percentages of such Defaulting Lenders and at all
times when two or more Lenders are party to this Agreement, provided that if
there are three (3) or fewer Lenders, then Required Lenders shall mean two (2)
Lenders that are Non-Defaulting Lenders (or if there shall not be two (2)
Non-Defaulting Lenders, then such fewer number of Lenders as are Non-Defaulting
Lenders).

Reserve Percentage. For any Interest Period, that percentage which is specified
three (3) Business Days before the first day of such Interest Period by the
Board of Governors of the Federal Reserve System (or any successor) or any other
governmental or quasi-governmental authority with jurisdiction over Agent or any
Lender for determining the maximum reserve requirement (including, but not
limited to, any marginal reserve requirement) for Agent or any Lender with
respect to liabilities constituting of or including (among other liabilities)
LIBOR-based liabilities in an amount equal to that portion of the Loan affected
by such Interest Period and with a maturity equal to such Interest Period.

Sanctioned Person. Any Person that is (i) listed on OFAC’s List of Specially
Designated Nationals and Blocked Persons, (ii) otherwise the subject or target
of Sanctions, to the extent U.S. persons are prohibited from engaging in
transactions with such a Person, and (iii) fifty percent (50%) or greater owned
or controlled by a Person described in clause (i) or (ii) above.

Sanction(s). Any applicable sanctions, prohibitions or requirements imposed by
any applicable executive order or by any applicable sanctions program
administered by OFAC, the United States Department of State, the United States
Treasury, the United Nations Security Council, the European Union or Her
Majesty’s Treasury.

SEC. The federal Securities and Exchange Commission.

Security Documents. Collectively, the Joinder Agreements, the Indemnity
Agreement, the Pledge Agreement, UCC-1 financing statements and any further
collateral security agreements or assignments to the Agent for the benefit of
the Lenders.

S&P. Standard & Poor’s Ratings Group.

State. A state of the United States of America and the District of Columbia.

 20

 

Subsidiary. For any Person, any corporation, partnership, limited liability
company or other entity of which at least a majority of the securities or other
ownership interests having by the terms thereof ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
of such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

Subsidiary Guarantor(s). Collectively, each Subsidiary of the Borrower that is a
party to the Guaranty, including each Additional Subsidiary Guarantor, that is
the direct or indirect owner of a Collateral Property.

Supported QFC. As defined in §39.

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
(other than the Other Charges) imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

Titled Agents. The Arranger and any co-syndication agents or documentation
agent.

Title Insurance Company. Any title insurance company or companies approved by
the Agent and the Borrower, in their reasonable discretion.

Title Policy. With respect to each parcel of Collateral Property, an ALTA
standard form title insurance policy issued by a Title Insurance Company
evidencing that Borrower or Subsidiary Guarantor holds marketable fee simple
title or a valid and subsisting leasehold interest to such parcel, subject only
to the encumbrances acceptable to Agent in its reasonable discretion.

Total Asset Value. As of any date of determination, the total of i) the value of
Cash and Cash Equivalents on such date, as determined in accordance with GAAP,
plus ii) the Value of the Real Estate. The Value of the Real Estate held within
Unconsolidated Affiliates and non-Wholly Owned Subsidiaries will be valued using
the same methodology with the Borrower only receiving credit for their Equity
Percentage of the subject Unconsolidated Affiliates and non-Wholly Owned
Subsidiaries.

Total Commitment. The Total Commitment is One Hundred Million and No/100 Dollars
($100,000,000.00).

Total Interest Expense. For any applicable period, the aggregate amount of
interest required in accordance with GAAP to be paid, accrued, expensed or, to
the extent it could be a cash expense in the applicable period, capitalized,
without double-counting, by the Borrower, the REIT Guarantor and their
respective Subsidiaries during such period on: (i) all Indebtedness of the
Borrower, the REIT Guarantor and their respective Subsidiaries (including the
Loans, Capital Lease Obligations (to the extent EBITDA has not been reduced by
such Capital Lease Obligations in the applicable period) and any subordinated
Indebtedness and including original issue discount and amortization of prepaid
interest, if any, but excluding any Distributions on Preferred Securities), (ii)
all amounts available for borrowing, or for drawing under letters of credit, if
any, issued for the account of the Borrower, the REIT Guarantor or any of their
respective Subsidiaries, but only if such interest was or is required to be
reflected as an item of expense, and (iii) all commitment fees, agency fees,
facility fees, balance deficiency fees and similar fees and expenses in
connection with the borrowing of money.

 21

 

Total Commitment. The Total Commitment is One Hundred Million and No/100 Dollars
($100,000,000.00).

Total Leverage. The total Indebtedness of the REIT Guarantor and its
Subsidiaries (without duplication) divided by the Total Asset Value of the REIT
Guarantor and its Subsidiaries.

Type. As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

U.S. Person. Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.

U.S. Tax Compliance Certificate. See §4.4(g)(ii)(B)(iii).

Unconsolidated Affiliate. In respect of any Person, any other Person in whom
such Person holds an Investment, (a) whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person, and (b) which is not a
Subsidiary of such first Person.

Unconsolidated Subsidiary. In respect of any Person, any other Person in whom
such Person holds an Investment, whose financial results would not be
consolidated under GAAP with the financial results of such first Person on the
consolidated financial statements of such first Person.

Value. As of any date, the lower of: (i) cost (for assets owned less than twelve
(12) months) and (ii) the “as-is” Appraised Value per the most-recently obtained
Acceptable Appraisal for the Real Estate that is a Collateral Property and/or
that is subject to a mortgage that secures any obligations under the KeyBank
Revolver. For any non-Collateral Property, the corresponding Value shall be set
at the undepreciated cost basis of the real estate assets plus non-maintenance
capital expenditures less any write-downs or impairments attributable to the
real estate as reasonably approved by the Agent.

“West Chicago Property” means that certain real property located at 1717 West
Harvester Street, West Chicago, Illinois.

Wholly Owned Subsidiary. As to Borrower, any Subsidiary of Borrower that is
directly or indirectly owned 100% by Borrower.

Withholding Agent. The Borrower, each Guarantor, and the Agent.

Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

§1.2          Rules of Interpretation.

(a)              A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Agreement.

(b)             The singular includes the plural and the plural includes the
singular.

(c)              A reference to any law includes any amendment or modification
of such law.

 22

 

(d)             A reference to any Person includes its permitted successors and
permitted assigns, and in the event the Borrower, any Guarantor or any of their
respective Subsidiaries is a limited liability company and shall undertake an
LLC Division (any such LLC Division being a violation of this Agreement), shall
be deemed to include each limited liability company resulting from any such LLC
Division.

(e)              Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made (i)
without giving effect to any election under Accounting Standards Codification
825-10-25 (or any other Accounting Standards Codification or Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of REIT Guarantor or any of its Subsidiaries at “fair
value”, as defined therein, and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

(f)              The words “include”, “includes” and “including” are not
limiting.

(g)             The words “approval” and “approved”, as the context requires,
means an approval in writing given to the party seeking approval.

(h)             All terms not specifically defined herein or by GAAP, which
terms are defined in the Uniform Commercial Code as in effect in the State of
New York, have the meanings assigned to them therein.

(i)               Reference to a particular “§”, refers to that section of this
Agreement unless otherwise indicated.

(j)               The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Agreement as a whole and not to any particular
section or subdivision of this Agreement.

(k)             The words “the date hereof” or words of like import shall mean
the date that this Agreement is fully executed by all parties.

(l)               In the event of any change in generally accepted accounting
principles after the date hereof or any other change in accounting procedures
pursuant to §7.3 which would affect the computation of any financial covenant,
ratio or other requirement set forth in any Loan Document, then upon the request
of Borrower or Agent, the Borrower and the Agent shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower as in effect prior to such accounting change, as determined by the
Agent in its good faith judgment. Until such time as such amendment shall have
been executed and delivered by the Borrower and the Agent, such financial
covenants, ratio and other requirements, and all financial statements and other
documents required to be delivered under the Loan Documents, shall be calculated
and reported as if such change had not occurred. Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made without giving effect to any change in accounting for
leases pursuant to GAAP resulting from the implementation of Financial
Accounting Standards Board

 23

 

ASU No. 2016-02, Leases (Topic 842), or (Y) other changes to GAAP taking effect
after the Closing Date, in each case, to the extent such adoption would require
treating any lease (or similar arrangement conveying the right to use) as a
capital lease where such lease (or similar arrangement) would not have been
required to be so treated under GAAP as in effect immediately prior to the
effectiveness of such change.

§2.             THE CREDIT FACILITY.

§2.1          Loans.

Subject to the terms and conditions set forth in this Agreement, each of the
Lenders severally agrees to lend to the Borrower, and the Borrower may borrow
from time to time after the Closing Date and during the Availability Period upon
notice by the Borrower to the Agent given in accordance with §2.4, Loans in an
aggregate principal amount up to, but not exceeding, such Lender’s Commitment in
no more than six (6) total draws as follows:

(i) on the date when the West Chicago Property is acquired and added as a
Collateral Property, Loans in an aggregate principal amount not less than
$40,000,000, and

(ii) on no more than five (5) additional draws during the Availability Period,
Loans in an aggregate principal amount not to exceed the unused Commitment of
the Lenders;

provided, that, in all events (i) no Default or Event of Default shall have
occurred and be continuing, (ii) no Lender shall have any obligation to make
Loans to Borrower in the maximum aggregate principal outstanding balance of more
than the principal face amount of its Note or Commitment, as applicable, and
(iii) after giving effect to each advance of Loans hereunder, the Loan-to-Cost
shall not exceed 60% on the date of each such advance. Each borrowing of Loans
shall be in an aggregate minimum amount of $5,000,000 and integral multiples of
$100,000 in excess thereof; provided, that a borrowing of Loans may be in the
aggregate amount of the remaining outstanding amount of the Commitments. The
Loans shall be made pro rata in accordance with each Lender's Commitment
Percentage. Each Loan Request (as defined below) shall constitute a
representation and warranty by the Borrower that all of the conditions required
of Borrower set forth in §10 and §11 have been satisfied (unless waived by Agent
in writing) on the date of such request (or if such condition is required to
have been satisfied only as of the initial Closing Date, that such condition was
satisfied as of the Closing Date). The Agent may assume that the conditions in
§10 and §11 have been satisfied (unless waived by Agent in writing) unless it
receives prior written notice from a Lender that such conditions have not been
satisfied or waived. Upon a Lender’s funding of a Loan, the Commitment of such
Lender shall be permanently reduced by the principal amount of such Loan. All
Commitments of the Lenders shall terminate on the Availability Termination Date
if not previously terminated pursuant hereto. Once repaid, the principal amount
of a Loan (or portion thereof) may not be reborrowed.

§2.2          Notes. The Loans shall, if requested by any Lender, be evidenced
by separate promissory notes of the Borrower in substantially the form of
Exhibit A hereto (collectively, the “Notes”), dated of even date with this
Agreement (except as otherwise provided in §18.3) and completed with appropriate
insertions. One Note shall be payable to the order of each Lender which so
requests the issuance of a Note in the principal amount equal to such Lender’s
Commitment or, if less, the outstanding amount of all Loans made by such Lender,
plus interest accrued thereon, as set forth below.

§2.3          RESERVED.

 24

 

§2.4          Requests for Loans. The Borrower shall give to the Agent written
notice executed by an Authorized Officer in the form of Exhibit D hereto (or
telephonic notice confirmed in writing in the form of Exhibit B hereto) of each
Loan requested hereunder (a “Loan Request”) by 1:00 p.m. (Eastern time) one (1)
Business Day prior to the proposed Drawdown Date with respect to Base Rate Loans
and two (2) Business Days prior to the proposed Drawdown Date with respect to
LIBOR Rate Loans, together with an executed Compliance Certificate. Each such
notice shall comply with the requirements of §2.1 and specify with respect to
the requested Loan the proposed principal amount of such Loan, the Type of Loan,
the initial Interest Period (if applicable) for such Loan and the Drawdown Date.
Promptly upon receipt of any such notice, the Agent shall notify each of the
Lenders thereof. Each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Loan requested from the
Lenders on the proposed Drawdown Date. Nothing herein shall prevent the Borrower
from seeking recourse against any Lender that fails to advance its proportionate
share of a requested Loan as required by this Agreement.

§2.5          Funds for Loans.

(a)              Not later than noon (Eastern time) on the proposed Drawdown
Date of any Loans, each of the Lenders will make available to the Agent, at the
Agent's Head Office, in immediately available funds, the amount of such Lender's
Commitment Percentage of the amount of the requested Loans which may be
disbursed pursuant to §2.1. Upon receipt from each such Lender of such amount,
and upon receipt of the documents required by §10 and §11 and the satisfaction
of the other conditions set forth therein to the extent applicable, the Agent
will make available to the Borrower the aggregate amount of such Loans made
available to the Agent by the Lenders by crediting such amount to the account of
the Borrower maintained at the Agent's Head Office or wiring such funds in
accordance with Borrower's written instructions. The failure or refusal of any
Lender to make available to the Agent at the aforesaid time and place on any
Drawdown Date the amount of its Commitment Percentage of the requested Loans
shall not relieve any other Lender from its several obligation hereunder to make
available to the Agent the amount of such other Lender's Commitment Percentage
of any requested Loans, including any additional Loans that may be requested
subject to the terms and conditions hereof to provide funds to replace those not
advanced by the Lender so failing or refusing.

(b)             Unless the Agent shall have been notified by any Lender prior to
the applicable Drawdown Date that such Lender will not make available to Agent
such Lender's Commitment Percentage of a proposed Loan, Agent may in its
discretion assume that such Lender has made such Loan available to Agent in
accordance with the provisions of this Agreement and the Agent may, if it
chooses, in reliance upon such assumption make such Loan available to the
Borrower, and such Lender shall be liable to the Agent for the amount of such
advance. If such Lender does not pay such corresponding amount upon the Agent's
demand therefor, the Agent will promptly notify the Borrower, and the Borrower
shall promptly pay such corresponding amount to the Agent. The Agent shall also
be entitled to recover from the Lender or the Borrower (without duplication), as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Agent to the
Borrower to the date such corresponding amount is recovered by the Agent at a
per annum rate equal to (i) from the Borrower at the applicable rate for such
Loan or (ii) from a Lender at the Federal Funds Effective Rate.

§2.6          Interest on Loans.

(a)              Each Base Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the date on which such
Base Rate Loan is repaid or converted to a LIBOR Rate Loan at the rate per annum
equal to the sum of the Base Rate plus the Applicable Margin for Base Rate
Loans.

 25

 

(b)             Each LIBOR Rate Loan shall bear interest for the period
commencing with the Drawdown Date thereof and ending on the last day of each
Interest Period with respect thereto at the rate per annum equal to the sum of
LIBOR determined for such Interest Period plus the Applicable Margin for LIBOR
Rate Loans.

(c)              The Borrower promise to pay interest on each Loan in arrears on
each Interest Payment Date with respect thereto.

(d)             Base Rate Loans and LIBOR Rate Loans may be continued or
converted to Loans of the other Type as provided in §4.1.

(e)              The parties understand that the applicable interest rate for
the Loans and certain fees set forth herein may be determined and/or adjusted
from time to time based upon certain financial ratios and/or other information
to be provided or certified to the Lenders by Borrower (the “Borrower
Information”). If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Borrower) at the time it
was delivered to the Agent, and if the applicable interest rate or fees
calculated for any period were lower than they should have been had the correct
information been timely provided, then, such interest rate and such fees for
such period shall be automatically recalculated using correct Borrower
Information. The Agent shall promptly notify Borrower in writing of any
additional interest and fees due because of such recalculation, and the Borrower
shall pay such additional interest or fees due to the Agent, for the account of
each Lender, within five (5) Business Days of receipt of such written notice.
Any recalculation of interest or fees required by this provision shall survive
the termination of this Agreement for a period of one hundred eighty (180) days,
and this provision shall not in any way limit any of the Agent's or any Lender's
other rights under this Agreement.

§2.7          Reduction and Termination of the Commitments. The Borrower shall
have the right at any time and from time to time upon five (5) Business Days'
prior written notice to the Agent to reduce by $5,000,000 or an integral
multiple of $1,000,000 in excess thereof or to terminate entirely the unused
portion of the Commitments, whereupon the Commitments of the Lenders shall be
reduced pro rata in accordance with their respective Commitment Percentages of
the amount specified in such notice or, as the case may be, terminated, any such
termination or reduction to be without penalty except as otherwise set forth in
§4.8. Promptly after receiving any notice from the Borrower delivered pursuant
to this §2.7, the Agent will notify the Lenders of the substance thereof. No
reduction or termination of the Commitments may be reinstated.

§2.8          Use of Proceeds. The proceeds of the Loans will be used solely to
(a) pay closing costs in connection with this Agreement; (b) repay a portion of
the obligations under the KeyBank Revolver; and (c) fund a portion of the
acquisition price for the Pipeline Properties.

§3.             REPAYMENT OF THE LOANS.

§3.1          Stated Maturity. The Borrower promise to pay on the Maturity Date
and there shall become absolutely due and payable on the Maturity Date all of
the Loans, together with any and all accrued and unpaid interest thereon.

§3.2          Mandatory Repayments. Upon any refinancing or other capital event
related to any of the Collateral Properties, including a recast of the KeyBank
Revolver, all amounts due and owing in connection with the Loan shall become due
and payable in full.

§3.3          Optional Prepayments.

 26

 

(a)              Borrower shall have the right, at its election, to prepay the
outstanding amount of the Loans, as a whole or in part, at any time without
penalty or premium; provided, that if any prepayment of the outstanding amount
of any LIBOR Rate Loans pursuant to this §3.3 is made on a date that is not the
last day of the Interest Period relating thereto, such prepayment shall be
accompanied by the payment of the amount, if any, due pursuant to §4.8.

(b)             The Borrower shall give the Agent, no later than 3:00 p.m.
(Eastern time) at least three (3) days prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of prepayment
of the Loans and the principal amount to be prepaid (provided that (i) any such
notice may be revoked or modified upon one (1) day’s prior notice to the Agent)
and/or (ii) any such notice or repayment may be conditioned upon the
consummation of a transaction. In the absence of an Event of Default, Borrower
shall have the right to specify the order and manner of how any optional
prepayments of the Loans are applied.

§3.4          Partial Prepayments. Each partial prepayment of the Loans under
§3.3 shall be in a minimum amount of $100,000, shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of payment. In
the absence of an Event of Default, Borrower shall have the right to specify the
order and manner of how any optional prepayments of the Loans under §3.2 and
§3.3 are applied.

§3.5          Effect of Prepayments. Amounts of the Loans paid and prepaid under
§3.2 and §3.3 prior to the Maturity Date may not be reborrowed.

§4.             CERTAIN GENERAL PROVISIONS.

§4.1          Conversion Options.

(a)              The Borrower may elect from time to time to convert any of its
outstanding Loans to a Loan of another Type and such Loans shall thereafter bear
interest as a Base Rate Loan or a LIBOR Rate Loan, as applicable; provided that
(i) with respect to any such conversion of a LIBOR Rate Loan to a Base Rate
Loan, the Borrower shall give the Agent at least one (1) Business Day’s prior
written notice of such election, and such conversion shall only be made on the
last day of the Interest Period with respect to such LIBOR Rate Loan unless the
Borrower pay Breakage Costs as required under this Agreement; (ii) with respect
to any such conversion of a Base Rate Loan to a LIBOR Rate Loan, the Borrower
shall give the Agent at least three (3) LIBOR Business Days’ prior written
notice of such election and the Interest Period requested for such Loan, the
principal amount of the Loan so converted shall be in a minimum aggregate amount
of $1,000,000 and minimum increments of $250,000 in excess thereof, after giving
effect to the making of such Loan, there shall be no more than six (6) LIBOR
Rate Loans outstanding at any one time; and (iii) no Loan may be converted into
a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing. All or any part of the outstanding Loans of any Type may be
converted as provided herein, provided that no partial conversion shall result
in a Base Rate Loan in a principal amount of less than $100,000 or a LIBOR Rate
Loan in a principal amount of less than $1,000,000. On the date on which such
conversion is being made, each Lender shall take such action as is necessary to
transfer its Commitment Percentage of such Loans to its Domestic Lending Office
or its LIBOR Lending Office, as the case may be. Each Conversion/Continuation
Request relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan
shall be irrevocable by the Borrower.

(b)             Any LIBOR Rate Loan may be continued as such Type upon the
expiration of an Interest Period with respect thereto by compliance by the
Borrower with the terms of §4.1; provided that no LIBOR Rate Loan may be
continued as such when any Default or Event of Default has occurred and is

 27

 

continuing, but shall be automatically converted to a Base Rate Loan on the last
day of the Interest Period relating thereto ending during the continuance of any
Default or Event of Default.

(c)              In the event that the Borrower does not notify the Agent of
their election hereunder with respect to any LIBOR Rate Loan, such Loan shall be
automatically continued at the end of the applicable Interest Period as a LIBOR
Rate Loan for an Interest Period of one month unless such Interest Period shall
be greater than the time remaining until the Maturity Date, in which case such
Loan shall be automatically converted to a Base Rate Loan at the end of the
applicable Interest Period.

§4.2          Fees. In addition to all fees specified herein, the Borrower
agrees to pay to KeyBank and the Arranger for their own account certain fees for
services rendered or to be rendered in connection with the Loans as provided
pursuant to a fee letter dated on or about the Closing Date between the
Borrower, KeyBank and the Arranger (the “Agreement Regarding Fees”).

§4.3          [Intentionally Omitted.]

§4.4          Funds for Payments.

(a)              All payments of principal, interest, facility fees, closing
fees and any other amounts due hereunder or under any of the other Loan
Documents shall be made to the Agent, for the respective accounts of the Lenders
and the Agent, as the case may be, at the Agent’s Head Office, not later than
2:00 p.m. (Cleveland time) on the day when due, in each case in lawful money of
the United States in immediately available funds. The Agent is hereby authorized
to charge the accounts of the Borrower with KeyBank, on the dates when the
amount thereof shall become due and payable, with the amounts of the principal
of and interest on the Loans and all fees, charges, expenses and other amounts
owing to the Agent and/or the Lenders under the Loan Documents. Subject to the
foregoing, all payments made to the Agent on behalf of the Lenders, and actually
received by the Agent, shall be deemed received by the Lenders on the date
actually received by the Agent.

(b)             All payments by the Borrower hereunder and under any of the
other Loan Documents shall be made without setoff or counterclaim, and free and
clear of and without deduction or withholding for any Taxes, except as required
by Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Guarantor shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this §4.4) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c)              The Borrower and the Guarantors shall timely pay to the
relevant Governmental Authority in accordance with Applicable Law, or at the
option of the Agent timely reimburse it for the payment of, any Other Taxes.

(d)             The Borrower and the Guarantors shall jointly and severally
indemnify each Recipient, within ten (10) days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this §4.4) payable or paid
by such Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.

 28

 

A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error;
provided that the determinations in such statement are made on a reasonable
basis and in good faith.

(e)              Each Lender shall severally indemnify the Agent, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower or a Guarantor has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower and the Guarantors to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of §18.4
relating to the maintenance of a Participant Register and (iii) any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Agent to set off and apply any and all amounts at any time
owing to such Lender under any Loan Document or otherwise payable by the Agent
to the Lender from any other source against any amount due to the Agent under
this subsection.

(f)              As soon as practicable after any payment of Taxes by the
Borrower or any Guarantor to a Governmental Authority pursuant to this §4.4, the
Borrower or such Guarantor shall deliver to the Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Agent.

(g)             (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Agent, at the time or times
reasonably requested by the Borrower or the Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Agent, shall deliver such other documentation prescribed by Applicable Law
or reasonably requested by the Borrower or the Agent as will enable the Borrower
or the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in the
immediately following clauses (ii)(A), (ii)(B) and (ii)(D)) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

(A)            any Lender that is a U.S. Person shall deliver to the Borrower
and the Agent on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Agent), an electronic copy (or an original if
requested by the Borrower or the Agent) of an executed IRS Form W-9 (or any
successor form) certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient)

 29

 

on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), whichever of the following is applicable:

(I)              in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, an electronic copy (or an original
if requested by the Borrower or the Agent) of an executed IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W 8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II)            an electronic copy (or an original if requested by the Borrower
or the Agent) of an executed IRS Form W-8ECI;

(III)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit F-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or

(IV)          to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the Agent) of an
executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W 9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Agent), an electronic copy
(or an original if requested by the Borrower or the Agent) of any other form
prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrower or the Agent to determine the withholding or deduction required to be
made; and

(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Agent at the time or times
prescribed by Applicable Law and at such time or times reasonably requested by
the Borrower or the Agent such documentation prescribed by Applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower and the Agent to comply with their obligations
under FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or

 30

 

to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.

(h)             If any party determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this §4.4 (including by the payment of additional
amounts pursuant to this §4.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this §4.4 with respect to the Taxes giving rise to such refund), net of all
reasonable third party out-of-pocket expenses (including Taxes) of such
indemnified party actually incurred and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
subsection (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund has not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it reasonably
deems confidential) to the indemnifying party or any other Person.

(i)               Each party’s obligations under this §4.4 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all obligations under any Loan Document.

§4.5          Computations. All computations of interest on the Loans and of
other fees to the extent applicable shall be based on a 360-day year and paid
for the actual number of days elapsed. Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension. The Outstanding Loans as reflected on the records of the Agent
from time to time shall be considered prima facie evidence of such amount.

§4.6          Suspension of LIBOR Rate Loans. In the event that, prior to the
commencement of any Interest Period relating to any LIBOR Rate Loan, the Agent
shall determine that adequate and reasonable methods do not exist for
ascertaining LIBOR for such Interest Period, or the Agent shall reasonably
determine that LIBOR will not accurately and fairly reflect the cost of the
Lenders making or maintaining LIBOR Rate Loans for such Interest Period, the
Agent shall forthwith give notice of such determination (which shall be
conclusive and binding on the Borrower and the Lenders absent manifest error) to
the Borrower and the Lenders. In such event (a) any Loan Request with respect to
a LIBOR Rate Loan shall be automatically withdrawn and shall be deemed a request
for a Base Rate Loan and (b) each LIBOR Rate Loan will automatically, on the
last day of the then current Interest Period applicable thereto, become a Base
Rate Loan, and the obligations of the Lenders to make LIBOR Rate Loans shall be
suspended until the Agent determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Agent shall so notify the Borrower and
the Lenders.

 31

 

§4.7          Illegality. Notwithstanding any other provisions herein, if any
Change in Law shall make it unlawful, or any central bank or other governmental
authority having jurisdiction over a Lender or its LIBOR Lending Office shall
assert that it is unlawful, for any Lender to make or maintain LIBOR Rate Loans,
such Lender shall forthwith give notice of such circumstances to the Agent and
the Borrower thereupon (a) the commitment of the Lenders to make LIBOR Rate
Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then outstanding
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such LIBOR Rate Loans or within such earlier
period as may be required by law. Notwithstanding the foregoing, before giving
such notice, the applicable Lender shall designate a different lending office if
such designation will void the need for giving such notice and will not, in the
reasonable judgment of such Lender, be otherwise materially disadvantageous to
such Lender or increase any costs payable by Borrower hereunder.

§4.8          Additional Interest. If any LIBOR Rate Loan or any portion thereof
is repaid or is converted to a Base Rate Loan for any reason on a date which is
prior to the last day of the Interest Period applicable to such LIBOR Rate Loan,
or if repayment of the Loans has been accelerated as provided in §12.1, the
Borrower will pay to the Agent upon demand for the account of the applicable
Lenders in accordance with their respective Commitment Percentages, in addition
to any amounts of interest otherwise payable hereunder, the Breakage Costs.
Borrower understand, agree and acknowledge the following: (i) no Lender has any
obligation to purchase, sell and/or match funds in connection with the use of
LIBOR as a basis for calculating the rate of interest on a LIBOR Rate Loan; (ii)
LIBOR is used merely as a reference in determining such rate; and (iii) Borrower
have accepted LIBOR as a reasonable and fair basis for calculating such rate and
any Breakage Costs. Borrower further agree to pay the Breakage Costs, if any,
whether or not a Lender elects to purchase, sell and/or match funds.

§4.9          Additional Costs, Etc. Notwithstanding anything herein to the
contrary, if any Change in Law, shall:

(a)              subject any Lender or the Agent to any Taxes or withholding of
any nature with respect to this Agreement, the other Loan Documents, such
Lender’s Commitment, or the Loans (other than for Indemnified Taxes, Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes, and
Connection Income Taxes), or

(b)             [Reserved], or

(c)              impose or increase or render applicable any special deposit,
compulsory loan, insurance charge, reserve, assessment, liquidity, capital
adequacy or other similar requirements (whether or not having the force of law
and which are not already reflected in any amounts payable by Borrower
hereunder) against assets held by, or deposits in or for the account of, or
loans by, or commitments of an office of any Lender, or

(d)             impose on any Lender or the Agent any other conditions or
requirements with respect to this Agreement, the other Loan Documents, the
Loans, such Lender’s Commitment or any class of loans or commitments of which
any of the Loans or such Lender’s Commitment forms a part; and the result of any
of the foregoing is:

(i)               to increase the cost to any Lender of making, continuing,
converting to, funding, issuing, renewing, extending or maintaining any of the
Loans or such Lender’s Commitment, or

(ii)             to reduce the amount of principal, interest or other amount
payable to any Lender or the Agent hereunder on account of such Lender’s
Commitment or any of the Loans, or

 32

 

(iii)           require any Lender or the Agent to make any payment or to forego
any interest or other sum payable hereunder, the amount of which payment or
foregone interest or other sum is calculated by reference to the gross amount of
any sum receivable or deemed received by such Lender or the Agent from the
Borrower hereunder, then, and in each such case, the Borrower will, within
fifteen (15) days of demand made by such Lender or (as the case may be) the
Agent at any time and from time to time and as often as the occasion therefor
may arise, pay to such Lender or the Agent such additional amounts as such
Lender or the Agent shall determine in good faith to be sufficient to compensate
such Lender or the Agent for such additional cost, reduction, payment or
foregone interest or other sum. Each Lender and the Agent in determining such
amounts may use any reasonable averaging and attribution methods generally
applied by such Lender or the Agent, in such case (a) through (d), so long as
such amounts have accrued on or before the day that is two hundred and seventy
(270) days prior to the date on which such Agent first made demand therefor
(except that, if the event giving rise to such increased costs or reductions is
retroactive, then the two hundred seventy (270) day period referred to above
shall be extended to include the period of retroactive effect thereof).

§4.10       Capital Adequacy. If after the date hereof any Lender determines
that (a) as a result of a Change in Law, or (b) compliance by such Lender or its
parent bank holding company with any directive of any such entity regarding
liquidity or capital adequacy, has the effect of reducing the return on such
Lender’s or such holding company’s capital or liquidity as a consequence of such
Lender’s commitment to make Loans hereunder to a level below that which such
Lender or holding company could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s or such holding company’s
then existing policies with respect to capital adequacy and assuming the full
utilization of such entity’s capital) by any amount deemed by such Lender to be
material, then such Lender may notify the Borrower thereof. The Borrower agrees
to pay to such Lender the amount of such reduction in the return on capital as
and when such reduction is reasonably determined, upon presentation by such
Lender of a statement of the amount setting forth the Lender’s calculation
thereof. In determining such amount, such Lender may use any reasonable
averaging and attribution methods generally applied by such Lender.

§4.11       Breakage Costs. Borrower shall pay all Breakage Costs required to be
paid by them pursuant to this Agreement and incurred from time to time by any
Lender within fifteen (15) days from receipt of written notice from Agent, or
such earlier date as may be required by this Agreement.

§4.12       Default Interest; Late Charge. Following the occurrence and during
the continuance of any Event of Default, and regardless of whether or not the
Agent or the Lenders shall have accelerated the maturity of the Loans, all Loans
shall bear interest payable on demand at a rate per annum equal to four percent
(4.0%) above the interest rate that would otherwise be in effect hereunder (the
“Default Rate”), until such amount shall be paid in full (after as well as
before judgment) until such amount shall be paid in full (after as well as
before judgment), or if any of such amounts shall exceed the maximum rate
permitted by law, then at the maximum rate permitted by law. In addition, the
Borrower shall pay a late charge equal to two percent (2.0%) of any amount of
interest and/or principal payable on the Loans (other than amounts due on the
Maturity Date or as a result of acceleration), which is not paid by the Borrower
within ten (10) days of the date when due.

§4.13       Certificate. A certificate setting forth any amounts payable
pursuant to §4.8, §4.9, §4.10, §4.11 or §4.12 and a reasonably detailed
explanation of such amounts which are due, submitted by any Lender or the Agent
to the Borrower, shall be prima facie evidence of the amount due. A Lender shall
be entitled to reimbursement under §4.9, or §4.10 from and after notice to
Borrower that such amounts are due given in accordance with §4.9 or §4.10 and
for a period of one hundred eighty (180) days prior to receipt of such notice if
such Change in Law was effective during such one hundred eighty (180) day
period.

 33

 

§4.14       Limitation on Interest. Notwithstanding anything in this Agreement
or the other Loan Documents to the contrary, all agreements between or among the
Borrower, the Lenders and the Agent, whether now existing or hereafter arising
and whether written or oral, are hereby limited so that in no contingency,
whether by reason of acceleration of the maturity of any of the Obligations or
otherwise, shall the interest contracted for, charged or received by the Lenders
exceed the maximum amount permissible under applicable law. If, from any
circumstance whatsoever, interest would otherwise be payable to the Lenders in
excess of the maximum lawful amount, the interest payable to the Lenders shall
be reduced to the maximum amount permitted under applicable law; and if from any
circumstance the Lenders shall ever receive anything of value deemed interest by
applicable law in excess of the maximum lawful amount, an amount equal to any
excessive interest shall be applied to the reduction of the principal balance of
the Obligations and to the payment of interest or, if such excessive interest
exceeds the unpaid balance of principal of the Obligations, such excess shall be
refunded to the Borrower. All interest paid or agreed to be paid to the Lenders
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full period until payment in full of the
principal of the Obligations (including the period of any renewal or extension
thereof) so that the interest thereon for such full period shall not exceed the
maximum amount permitted by applicable law. This Section shall control all
agreements between or among the Borrower, the Lenders and the Agent, with
respect to the subject matter of this paragraph.

§4.15       Certain Provisions Relating to Increased Costs and Non-Funding
Lenders. If a Lender gives notice of the existence of the circumstances set
forth in §4.7 or any Lender requests compensation for any losses or reasonable
and documented costs to be reimbursed pursuant to any one or more of the
provisions of §4.4(b) (as a result of the imposition of U.S. withholding taxes
on amounts paid to such Lender under this Agreement), §4.9 or §4.10, then, upon
the request of the Borrower, such Lender, as applicable, shall use reasonable
efforts in a manner consistent with such institution’s practice in connection
with loans like the Loan of such Lender to eliminate, mitigate or reduce amounts
that would otherwise be payable by Borrower under the foregoing provisions,
provided that such action would not be otherwise prejudicial to such Lender,
including, without limitation, by designating another of such Lender’s offices,
branches or affiliates; the Borrower agreeing to pay all reasonable and
necessary costs and expenses incurred by such Lender in connection with any such
action. Notwithstanding anything to the contrary contained herein, if no Default
or Event of Default shall have occurred and be continuing, and if any Lender (a)
has given notice of the existence of the circumstances set forth in §4.7 or has
requested payment or compensation for any losses or costs to be reimbursed
pursuant to any one or more of the provisions of §4.4(b) (as a result of the
imposition of U.S. withholding taxes on amounts paid to such Lender under this
Agreement), §4.9 or §4.10 and following the request of Borrower has been unable
to take the steps described above to mitigate such amounts (each, an “Affected
Lender”) or (b) has failed to make available to Agent its pro rata share of any
Loan, and such failure has not been cured (a “Non-Funding Lender”), then, within
ninety (90) days after such notice or request for payment or compensation or
failure to fund, as applicable, Borrower shall have the right as to such
Affected Lender or Non-Funding Lender, as applicable, to be exercised by
delivery of written notice delivered to the Agent and the Affected Lender or
Non-Funding Lender, within ninety (90) days of receipt of such notice or failure
to fund, as applicable, to elect to cause the Affected Lender or Non-Funding
Lender, as applicable, to transfer its Commitment. The Agent shall promptly
notify the remaining Lenders that each of such Lenders shall have the right, but
not the obligation, to acquire a portion of the Commitment, pro rata based upon
their relevant Commitment Percentages, of the Affected Lender or Non-Funding
Lender, as applicable (or if any of such Lenders does not elect to purchase its
pro rata share, then to such remaining Lenders in such proportion as approved by
the Agent). In the event that the Lenders do not elect to acquire all of the
Affected Lender’s or Non-Funding Lender’s Commitment, then the Agent shall
endeavor to obtain a new Lender to acquire such remaining Commitment. Upon any
such purchase of the Commitment of the Affected Lender or Non-Funding Lender, as
applicable, the Affected Lender’s or Non-Funding Lender’s interest in the
Obligations and its rights hereunder and under the Loan Documents

 34

 

shall terminate at the date of purchase, and the Affected Lender or Non-Funding
Lender, as applicable, shall promptly execute all documents reasonably requested
to surrender and transfer such interest. The purchase price for the Affected
Lender’s or Non-Funding Lender’s Commitment shall equal any and all amounts
outstanding and owed by Borrower to the Affected Lender or Non-Funding Lender,
as applicable, including principal, prepayment premium or fee, and all accrued
and unpaid interest or fees.

§4.16       Effect of Benchmark Transition Event

(a)              Benchmark Replacement. Notwithstanding anything to the contrary
herein or in any other Loan Document, upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, the Agent and the
Borrower may amend this Agreement to replace LIBOR with a Benchmark Replacement.
Notwithstanding the requirements of §27, any such amendment with respect to a
Benchmark Transition Event will become effective and binding upon the Agent, the
Borrower and the Lenders at 5:00 p.m. on the fifth (5th) Business Day after the
Agent has posted such proposed amendment to all Lenders and the Borrower so long
as the Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders, and any such amendment
with respect to an Early Opt-in Election will become effective and binding upon
the Agent, the Borrower and the Lenders on the date that Lenders comprising the
Required Lenders have delivered to the Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section titled “Effect of Benchmark Transition
Event” will occur prior to the applicable Benchmark Transition Start Date.

(b)             Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding
anything to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement.
Agent will not be liable to any party hereto for any Benchmark Replacement
Conforming Changes it makes in good faith.

(c)              Notices; Standards for Decisions and Determinations. The Agent
will promptly notify the Borrower and the Lenders in writing of (i) any
occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Agent or Lenders
pursuant to this §4.16, including, without limitation, any determination with
respect to a tenor, comparable replacement rate or adjustment or of the
occurrence or non-occurrence of an event, circumstance or date and any decision
to take or refrain from taking any action, will be conclusive and binding on all
parties hereto absent manifest error and may be made in its or their sole
discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section titled “Effect of Benchmark
Transition Event” and shall not be a basis of any claim of liability of any kind
or nature by any party hereto, all such claims being hereby waived individually
be each party hereto.

 35

 

(d)             Benchmark Unavailability Period. Upon the Borrower’s receipt of
notice of the commencement of a Benchmark Unavailability Period, the Borrower
may revoke (i) any Loan Request for a LIBOR Rate Loan, (ii) any request for
conversion of a Base Rate Loan to a LIBOR Rate Loan, or (iii) any request for
continuation of a LIBOR Rate Loan during any Benchmark Unavailability Period
and, in the absence of such revocation, the Borrower will be deemed to have
converted any such request into a request for a Loan of or conversion to Base
Rate Loans. During any Benchmark Unavailability Period, the components of the
Base Rate based upon LIBOR will not be used in any determination of Base Rate.

(e)              Certain Defined Terms. As used in this §4.16:

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Agent and the
Borrower giving due consideration to (i) any selection or recommendation of a
replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to LIBOR for U.S.
dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Agent and the Borrower giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with the applicable Unadjusted Benchmark Replacement
for U.S. dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Agent decides may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Agent in a manner substantially
consistent with market practice (or, if the Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the

 36

 

Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (1) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (1) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR or a Relevant Governmental
Body announcing that LIBOR is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Agent or the
Required Lenders, as applicable, by notice to the Borrower, the Agent (in the
case of such notice by the Required Lenders) and the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with the Section titled
“Effect of Benchmark Transition Event” and (y) ending at the time that a

 37

 

Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to
the Section titled “Effect of Benchmark Transition Event.”

“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Agent or (ii) a notification by the Required Lenders to the Agent (with a copy
to the Borrower) that the Required Lenders have determined that U.S.
dollar-denominated syndicated credit facilities being executed at such time, or
that include language similar to that contained in this Section titled “Effect
of Benchmark Transition Event,” are being widely executed or amended, as
applicable, to incorporate or adopt a new benchmark interest rate to replace
LIBOR, and (2) (i) the election by the Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Agent of written notice of such election to the
Borrower and the Lenders or by the Required Lenders of written notice of such
election to the Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto, including without limitation the Alternative Reference Rates
Committee.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

§5.             COLLATERAL SECURITY.

§5.1          Collateral. The Obligations and the Hedge Obligations shall be
secured by a first priority lien and security interest to be held by the Agent,
for the benefit of the Lenders, in the Collateral, pursuant to the terms of the
Security Documents.

§5.2          Addition of Collateral Properties.

(a)              After the Closing Date, Borrower shall have the right, subject
to the satisfaction by Borrower of the conditions set forth in this §5.2 and
with the consent of the Agent and the Required Lenders, which consent shall not
be unreasonably withheld, conditioned, or delayed, to add as a Collateral
Property any Pipeline Properties. In the event Borrower desires to add Pipeline
Properties as aforesaid,

 38

 

Borrower shall provide written notice to the Agent of such request (which the
Agent shall promptly furnish to the Lenders within three (3) Business Days),
together with all documentation and other information reasonably requested by
the Agent. Thereafter, the Agent and the Required Lenders shall have fifteen
(15) Business Days from the date of the receipt of such documentation and other
information to advise Borrower whether the necessary Lender consent to the
acceptance of such Pipeline Property has been received. Notwithstanding the
foregoing, no Pipeline Property shall be included as a Collateral Property
unless and until the following conditions precedent shall have been satisfied
with respect to such Collateral and/or the related Collateral Property:

(i)               the proposed Real Estate shall be approved for addition as a
Collateral Property by the Agent and the Required Lenders;

(ii)             the owner of the Real Estate shall have executed a Joinder
Agreement and satisfied the conditions of §5.3;

(iii)           the direct and indirect Equity Interests held by the Borrower or
its Subsidiaries in the owner of such Real Estate shall have been pledged to the
Agent as Collateral pursuant to documentation reasonably satisfactory to the
Agent; and

(iv)            Borrower or the owner of the Real Estate shall have executed and
delivered to the Agent all Eligible Real Estate Qualification Documents, all of
which instruments, documents or agreements shall be in form and substance
reasonably satisfactory to the Agent and the Required Lenders together with an
executed Compliance Certificate in the form of Exhibit G;

(v)             after giving effect to the inclusion of such Real Estate as a
Collateral Property in connection with each requested advance of Loans, each of
the representations and warranties made by or on behalf of Borrower or any of
their respective Subsidiaries contained in this Agreement, the other Loan
Documents or in any document or instrument delivered pursuant to or in
connection with this Agreement shall be true in all material respects both as of
the date as of which it was made and shall also be true as of the time of the
addition (or any replacement) of Collateral Properties, with the same effect as
if made at and as of that time (it being understood and agreed that any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing, and the Agent
shall have received a certificate of Borrower to such effect.

§5.3          Additional Subsidiary Guarantors. As and to the extent that
Borrower shall request that certain Real Estate of a Subsidiary of Borrower be
included as a Collateral Property in connection with the request of any Loan as
contemplated by §5.2 and such Real Estate is approved for inclusion as a
Collateral Property in accordance with the terms hereof, Borrower shall cause
each such Subsidiary to execute and deliver to Agent a Joinder Agreement
wherein, as approved by the Agent and such Subsidiary shall become a Subsidiary
Guarantor hereunder. Each such Subsidiary shall be authorized, in accordance
with its respective organizational documents, to be a Subsidiary Guarantor
hereunder and to execute such Security Documents as Agent may reasonably
require. Borrower shall further cause all representations, covenants and
agreements in the Loan Documents with respect to the Subsidiary Guarantors to be
true and correct with respect to each such Subsidiary from and after the date
such Subsidiary executes and delivers a Joinder Agreement. In connection with
the delivery of such Joinder Agreement, Borrower shall deliver to the Agent such
organizational agreements, resolutions, consents, opinions and other documents
and instruments as the Agent may reasonably require.

§5.4          Release of Certain Subsidiary Guarantors. In the event that all
Real Estate owned by any Subsidiary Guarantor ceases to be a Collateral Property
in accordance with the terms of this Agreement,

 39

 

then such Subsidiary Guarantor shall be deemed to be fully released of all
Obligations and all Hedge Obligations without the need of any further actions
from Agent or any Lender.

§5.5          Release of Collateral. Upon the refinancing or repayment of the
Obligations in full, then the Agent shall release the Collateral from the lien
and security interest of the Security Documents and release Borrower; provided
that Agent has not received a notice from the “Representative” (as defined in
§14.17) or the holder of the Hedge Obligations that any Hedge Obligation is then
due and payable to the holder thereof. Upon any release of the security provided
for herein or as provided under the Security Documents, the Agent shall, upon
request and at the Pledgors’ sole cost and expense, execute and deliver any
documentation and take any such other requested action in order to demonstrate
or evidence such release.

§6.             REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants
to the Agent and the Lenders as follows, each as of the Closing Date hereof, and
as of the date of a request for the funding of any Loan hereunder:

§6.1          Corporate Authority, Etc.

(a)              Incorporation; Good Standing. Borrower is a Delaware limited
partnership duly organized pursuant to its certificate of limited partnership
filed with the Delaware Secretary of State, and is validly existing and in good
standing under the laws of Delaware. Borrower (i) has all requisite power to own
its property and conduct its business as now conducted and as presently
contemplated, and (ii) is in good standing and is duly authorized to do business
in each other jurisdiction where a failure to be so qualified in such other
jurisdiction could have a Material Adverse Effect.

(b)             Other Credit Parties. Each of the other Credit Parties (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where a Collateral Property owned
or leased by it is located to the extent required to do so under applicable law
and in each other jurisdiction where a failure to be so qualified could have a
Material Adverse Effect.

(c)              Other Subsidiaries. Except where a failure to satisfy such
representation would not have a Material Adverse Effect, each of the
Subsidiaries of the Borrower (other than the Subsidiary Guarantors) (i) is a
corporation, limited partnership, general partnership, limited liability company
or trust duly organized under the laws of its State of organization and is
validly existing and in good standing under the laws thereof, (ii) has all
requisite power to own its property and conduct its business as now conducted
and as presently contemplated and (iii) is in good standing and is duly
authorized to do business in each jurisdiction where Real Estate owned or leased
by it is located (to the extent such authorization is required by Applicable
Law).

(d)             Authorization. The execution, delivery and performance of this
Agreement and the other Loan Documents to which any of the Borrower is a party
and the transactions contemplated hereby and thereby (i) are within the
authority of the Credit Parties, (ii) have been duly authorized by all necessary
actions on the part of the Credit Parties, (iii) do not and will not conflict
with or result in any breach or contravention of any provision of law, statute,
rule or regulation to which any Credit Party is subject or any judgment, order,
writ, injunction, license or permit applicable to any Credit Party, except as
would not reasonably be expected to result in a Material Adverse Effect, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the partnership
agreement, articles of incorporation or other charter documents or bylaws of,

 40

 

or any agreement or other instrument binding upon, any Credit Party or any of
its properties where, in the case of any agreement or other instrument binding
upon any Credit Party or any of its properties, any conflict or default would
not reasonably be expected to have a Material Adverse Effect, (v) do not and
will not result in or require the imposition of any lien or other encumbrance on
any of the properties, assets or rights of any Credit Party other than the liens
and encumbrances in favor of Agent contemplated by this Agreement and the other
Loan Documents (or any other lien or encumbrance permitted by this Agreement
and/or the Loan Documents), and (vi) do not require the approval or consent of
any Person other than those already obtained and delivered to Agent or except as
would not reasonably be expected to result in a Material Adverse Effect.

(e)              Enforceability. The execution and delivery of this Agreement
and the other Loan Documents to which any of the Credit Parties is a party are
valid and legally binding obligations of the Credit Parties enforceable in
accordance with the respective terms and provisions hereof and thereof, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and general principles of equity.

(f)              EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

(g)             Beneficial Ownership Regulation. As of the Closing Date, the
information included in each Beneficial Ownership Certification is true and
correct in all respects.

§6.2          Governmental Approvals. The execution, delivery and performance of
this Agreement and the other Loan Documents to which any Credit Party is a party
and the transactions contemplated hereby and thereby do not require the approval
or consent of, or filing or registration with, or the giving of any notice to,
any court, department, board, governmental agency or authority other than those
already obtained or waived in writing and the filing of the Security Documents
in the appropriate records office with respect thereto, in each case, except as
would not reasonably be expected to result in a Material Adverse Effect.

§6.3          Title to Collateral/Properties. Except as indicated on Schedule
6.3 hereto the Borrower and its Subsidiaries own or lease all of the assets
reflected in the consolidated balance sheet of the Borrower as of the Balance
Sheet Date or acquired or leased since that date (except property and assets
sold or otherwise disposed of in the ordinary course since that date), and
Subsidiary Guarantors own or lease each subject Collateral Property subject to
no rights of others, including any mortgages, leases pursuant to which
Subsidiary Guarantors or any of their Affiliates is the lessee, conditional
sales agreements, title retention agreements, liens or other monetary
encumbrances except Permitted Liens.

§6.4          Financial Statements. Guarantor has furnished to Agent: (a) the
consolidated balance sheet of Guarantor and its Subsidiaries as of the Balance
Sheet Date and the related consolidated statement of income and cash flow for
the most recent period then ended (and available) certified by an Authorized
Officer or the chief financial or accounting officer of Guarantor, (b) as of the
Closing Date, an unaudited statement of Net Operating Income for each of the
Collateral Properties (if any) for the most recent period then ended (and
available) certified by the chief financial or accounting officer of Borrower,
to the best of such officer's knowledge, as fairly presenting in all material
respects the Net Operating Income for such parcels for such periods, and (c)
certain other financial information relating to the Borrower and the Real Estate
(including without limitation, the Collateral Properties). Such balance sheet
and statements have been prepared in accordance with generally accepted
accounting principles and fairly present in all material respects the
consolidated financial condition of the Guarantor and its Subsidiaries as of
such dates and the consolidated results of the operations of the Guarantor and
its Subsidiaries for such periods. Notwithstanding the foregoing of this §6.4,
projections represent Borrower’s best estimate of Borrower’s future financial
performance and such assumptions are believed by Borrower to be fair and

 41

 

reasonably in light of current business conditions, and Borrower can give no
assurances that such projections will be attained.

§6.5          No Material Changes. Since the later of Balance Sheet Date or the
date of the most recent financial statements delivered pursuant to §7.4, as
applicable, except as otherwise disclosed to Agent, there has occurred no
materially adverse change in the financial condition, or business of the
Borrower and their Subsidiaries taken as a whole as shown on or reflected in the
consolidated balance sheet of the Guarantor as of the Balance Sheet Date, or its
consolidated statement of income or cash flows for the calendar year then ended,
other than changes that have not and could not reasonably be expected to have a
Material Adverse Effect. As of the date hereof, except as set forth on Schedule
6.5 hereto, there has occurred no materially adverse change in the financial
condition, operations or business activities of any of the Collateral Properties
from the condition shown on the statements of income delivered to the Agent
pursuant to §6.4 other than changes in the ordinary course of business that have
not had a Material Adverse Effect.

§6.6          Franchises, Patents, Copyrights, Etc. The Borrower and the
Subsidiary Guarantors possess all franchises, patents, copyrights, trademarks,
trade names, service marks, licenses and permits, and rights in respect of the
foregoing, adequate for the conduct of their business substantially as now
conducted without known conflict with any rights of others. None of the
Collateral Properties is owned or operated under or by reference to any
registered or protected trademark, trade name, service mark or logo, except
where such failure or conflict would not reasonably be expected to have a
Material Adverse Effect.

§6.7          Litigation. As of the date hereof, except as stated on Schedule
6.7, there are no actions, suits, proceedings or investigations of any kind
pending or to the knowledge of the Borrower or the Subsidiary Guarantors
threatened against Borrower or a Subsidiary Guarantor before any court,
tribunal, arbitrator, mediator or administrative agency or board which question
the validity of this Agreement or any of the other Loan Documents, any action
taken or to be taken pursuant hereto or thereto or any lien, security title or
security interest created or intended to be created pursuant hereto or thereto.
As of the date hereof, except as set forth on Schedule 6.7, there are no
judgments, final orders or awards outstanding against or affecting Borrower, the
Subsidiary Guarantors or any Collateral Property.

§6.8          No Material Adverse Contracts, Etc. None of the Borrower or the
Subsidiary Guarantors are subject to any charter, corporate or other legal
restriction, or any judgment, decree, order, rule or regulation that has or is
expected in the future to have a Material Adverse Effect. None of the Borrower
or the Subsidiary Guarantors are a party to any contract or agreement that has
or could reasonably be expected to have a Material Adverse Effect.

§6.9          Compliance with Other Instruments, Laws, Etc. Neither the Borrower
nor any of its Subsidiaries is in violation of any provision of its charter or
other organizational documents, bylaws, or any agreement or instrument to which
it is subject or by which it or any of its properties is bound or any decree,
order, judgment, statute, license, rule or regulation, in any of the foregoing
cases in a manner that has had or could reasonably be expected to have a
Material Adverse Effect.

§6.10       Tax Status. Except as would not reasonably be expected to result in
a Material Adverse Effect, each of the Borrower and the Guarantors (a) have made
or filed all federal and state income and all other Tax returns, reports and
declarations required by any jurisdiction to which it is subject or has obtained
an extension for filing, (b) have paid prior to delinquency all Taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings or for which any of the Borrower or their
respective Subsidiaries, as applicable has set aside on its books provisions
reasonably adequate for

 42

 

the payment of such Taxes, and (c) have made provisions reasonably adequate for
the payment of all accrued Taxes not yet due and payable. Except as would not
reasonably be expected to result in a Material Adverse Effect, there are no
unpaid Taxes claimed by the taxing authority of any jurisdiction to be due by
the Borrower or their respective Subsidiaries, the officers or partners of such
Person know of no basis for any such claim, and as of the Closing Date, there
are no audits pending or to the knowledge of Borrower threatened with respect to
any Tax returns filed by Borrower or their respective Subsidiaries. The taxpayer
identification number for Borrower is 45-2643280.

§6.11       No Event of Default. No Default or Event of Default has occurred and
is continuing.

§6.12       Investment Company Act. None of the Borrower or any of their
respective Subsidiaries is an “investment company”, or an “affiliated company”
or a “principal underwriter” of an “investment company”, as such terms are
defined in the Investment Company Act of 1940.

§6.13       Absence of UCC Financing Statements, Etc. Except with respect to
Permitted Liens or as disclosed on the lien search reports delivered to and
approved by the Agent, there is no financing statement (but excluding any
financing statements that may be filed against Borrower or Subsidiary Guarantor
without the consent or agreement of such Persons), security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
applicable filing records, registry, or other public office, that purports to
cover, affect or give notice of any present or possible future lien on, or
security interest or security title in, any Collateral.

§6.14       Setoff, Etc. The Collateral and the rights of the Agent and the
Lenders with respect to the Collateral are not subject to any setoff, claims,
withholdings or other defenses by the Borrower or any of their Subsidiaries or
Affiliates or, to the best knowledge of Borrower, any other Person other than
Permitted Liens described in §8.2(i), (vi), (vii) and (viii).

§6.15       Certain Transactions. Except as disclosed on Schedule 6.15 hereto
none of the REIT Guarantor or partners, officers, trustees, managers, members,
directors, or employees of Borrower or Subsidiary Guarantor is, nor shall any
such Person become, a party to any transaction with Borrower or Subsidiary
Guarantor (other than for services as partners, managers, members, employees,
officers and directors), including any agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
partner, officer, trustee, director or such employee or, to the knowledge of the
Borrower or the Subsidiary Guarantors, any corporation, partnership, trust or
other entity in which any partner, officer, trustee, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, which are on terms less favorable to the Borrower or the Subsidiary
Guarantors than those that would be obtained in a comparable arms-length
transaction.

§6.16       Employee Benefit Plans. Except as would not reasonably be expected
to have a Material Adverse Effect, Borrower and each ERISA Affiliate that is
subject to ERISA has fulfilled its obligation, if any, under the minimum funding
standards of ERISA and the Code with respect to each Employee Benefit Plan,
Multiemployer Plan or Guaranteed Pension Plan and is in compliance in all
material respects with the presently applicable provisions of ERISA and the Code
with respect to each Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan. Except as would not reasonably be expected to result in a Material
Adverse Effect, neither the REIT Guarantor, Borrower nor any ERISA Affiliate has
(a) sought a waiver of the minimum funding standard under §412 of the Code in
respect of any Multiemployer Plan or Guaranteed Pension Plan or (b) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under §4007 of ERISA. Neither Borrower nor any ERISA Affiliate has
failed to make any contribution or payment to any Multiemployer Plan or
Guaranteed Pension Plan, or made any amendment to any Multiemployer Plan or
Guaranteed Pension

 43

 

Plan, which has resulted or would reasonably be expected to result in the
imposition of a Lien. None of the Collateral Properties constitutes a “plan
asset” of any Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension
Plan in each case, that is subject to ERISA.

§6.17       Disclosure. All of the representations and warranties made by or on
behalf of the Borrower and the Guarantors in this Agreement and the other Loan
Documents or any document or instrument delivered to the Agent or the Lenders
pursuant to or in connection with any of such Loan Documents are true and
correct in all material respects, and neither Borrower nor any Guarantor has
failed to disclose such information as is necessary to make such representations
and warranties not misleading. To the best of Borrower’s knowledge, all
information contained in this Agreement, the other Loan Documents or otherwise
furnished to or made available to the Agent or the Lenders by or on behalf of
Borrower or any Guarantor is and will be true and correct in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading. To the best of Borrower’s knowledge, the written information,
reports and other papers and data with respect to the Borrower, the Guarantors,
their Subsidiaries or the Collateral Properties (other than projections and
estimates) furnished to the Agent or the Lenders in connection with this
Agreement or the obtaining of the Commitments of the Lenders hereunder was, at
the time so furnished, complete and correct in all material respects, or has
been subsequently supplemented by other written information, reports or other
papers or data, to the extent necessary to give in all material respects a true
and accurate knowledge of the subject matter in all material respects; provided
that such representation shall not apply to (a) the accuracy of any appraisal,
property condition assessment, zoning or code compliance report, title
commitment, survey, or engineering and environmental reports prepared by third
parties or legal conclusions or analysis provided by the Borrower’s and
Guarantors’ counsel (although the Borrower and Guarantors have no reason to
believe that the Agent and the Lenders may not rely on the accuracy thereof) or
(b) budgets, projections and other forward-looking speculative information
prepared in good faith by the Borrower and the Guarantors (except to the extent
the related assumptions were when made manifestly unreasonable).

§6.18       Trade Name; Place of Business. No Borrower or the Subsidiary
Guarantor uses any trade name and conducts business under any name other than
its actual name set forth in the Loan Documents. The principal place of business
of the Borrower and the other Credit Parties is c/o Plymouth Industrial REIT,
Inc., 260 Franklin Street, 7th Floor, Boston, Massachusetts 02110.

§6.19       Regulations T, U and X. No portion of any Loan is to be used for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
such terms are used in Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R. Parts 220, 221 and 224. Neither Borrower nor
any other Credit Party is engaged, nor will it engage, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations T, U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 220, 221 and 224.

§6.20       Environmental Compliance. Except as set forth on Schedule 6.20 or as
specifically set forth in the written environmental site assessment reports of
the Environmental Engineer provided to the Agent on or before the date hereof,
or in the case of Collateral Property acquired after the date hereof, the
environmental site assessment reports with respect thereto provided to the
Agent:

(a)              None of the Collateral Property, nor to Borrower’s knowledge,
any tenant or operations thereon, is in violation, or alleged violation, of any
Environmental Law, which violation would reasonably be expected to have a
Material Adverse Effect.

 44

 

(b)             None of Borrower or Subsidiary Guarantors have received written
notice from any third party including, without limitation, any federal, state or
local governmental authority, (i) that it has been identified by the United
States Environmental Protection Agency (“EPA”) as a potentially responsible
party under CERCLA with respect to a site listed on the National Priorities
List, 40 C.F.R. Part 300 Appendix B (1986); (ii) that any Hazardous Substance(s)
which it has generated, transported or disposed of have been found at any site
at which a federal, state or local agency or other third party has conducted, or
has demanded that Borrower conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party's incurrence of costs, expenses, losses or damages in connection
with the release of Hazardous Substances in violation of applicable
Environmental Law, which in the case of clauses (i) through (iii) above which
involves a Collateral Property and which would reasonably be expected to have a
Material Adverse Effect.

(c)              (i) No portion of the Collateral Properties is used by Borrower
or Subsidiary Guarantors, or to the knowledge of Borrower or Subsidiary
Guarantors, by any tenant or operator thereon for the handling, processing,
storage or disposal of Hazardous Substances except in compliance with applicable
Environmental Laws, and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Collateral
Properties except those which are being operated and maintained, and, if
required, remediated, in compliance with Environmental Laws; (ii) in the course
of any business activities conducted by the Borrower, their respective
Subsidiaries or, to the Borrower's actual knowledge, the tenants and operators
of their properties, no Hazardous Substances have been generated or are being
used on the Collateral Properties except in the ordinary course of Borrower's or
Subsidiary Guarantors' or their tenants and operators' business and in
compliance with applicable Environmental Laws; (iii) to Borrower's actual
knowledge, there has been no past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping (other than in reasonable quantities to the extent
necessary in the ordinary course of operation of Borrower's, Subsidiary
Guarantors', their tenants' or operators' business and, in any event, in
compliance with all Environmental Laws) (a “Release”) or threatened Release of
Hazardous Substances on, upon, into or from the Collateral Properties, which
Release would reasonably be expected to have a Material Adverse Effect; (iv) to
Borrower's knowledge, there have been no Releases on, upon, from or into any
real property in the vicinity of any of the Collateral Properties which, through
soil or groundwater contamination, have come to be located on the Collateral
Properties, and which would be reasonably anticipated to have a Material Adverse
Effect; and (v) to Borrower's actual knowledge, any Hazardous Substances that
have been generated on any of the Collateral Properties have been transported
off site in accordance with all applicable Environmental Laws and in a manner
that would not reasonably be expected to have a Material Adverse Effect.

(d)             Except for such matters that shall be complied with as of the
Closing Date, to Borrower’s knowledge, by virtue of the transactions set forth
herein and contemplated hereby, none of the Borrower, the Subsidiary Guarantors
or the Collateral Properties will become subject to any applicable Environmental
Law requiring the performance of environmental site assessments, or the removal
or remediation of Hazardous Substances, or the giving of notice to any
governmental agency or the recording or delivery to other Persons of an
environmental disclosure document or statement pursuant to applicable
Environmental Laws, which would reasonably be expected to have a Material
Adverse Effect.

(e)              There are no existing or closed sanitary waste landfills, or
hazardous waste treatment, storage or disposal facilities on the Collateral
Properties except where such existence would not reasonably be expected to have
a Material Adverse Effect.

 45

 

(f)              Neither the Borrower nor Subsidiary Guarantors have received
any written notice from any party that any use, operation, or condition of any
Collateral Properties has caused any adverse condition on any other property
that would reasonably be expected to result in a claim under applicable
Environmental Law that would have a Material Adverse Effect, nor does Borrower
or Subsidiary Guarantor have actual knowledge of any existing facts or
circumstances that could reasonably be expected to form the basis for such a
claim.

§6.21       Subsidiaries; Organizational Structure. Schedule 6.21 sets forth, as
of the Closing Date, all of the Subsidiaries and Unconsolidated Subsidiaries of
Borrower, the form and jurisdiction of organization of each of the Subsidiaries
and Unconsolidated Subsidiaries, and the owners of the direct and indirect
ownership interests therein. No Person owns any legal, equitable or beneficial
interest in any of the Persons set forth on Schedule 6.21 except as set forth on
such Schedule.

§6.22       Leases. The Borrower has delivered to the Agent true and complete
copies of the Leases and any amendments thereto relating to each Collateral
Property required to be delivered as a part of the Eligible Real Estate
Qualification Documents as of the date required under this Agreement. An
accurate and complete Rent Roll in all material respects as of the date of
inclusion of the applicable Real Estate as Collateral Property with respect to
all Leases of any portion of the Collateral Property has been provided to the
Agent. The Leases previously delivered to Agent as described in the preceding
sentence constitute as of the date thereof the sole material agreements relating
to leasing or licensing of space at such Collateral Property and in the Building
relating thereto. No tenant under any Lease is entitled to any free rent,
partial rent, rebate of rent payments, credit, offset or deduction in rent,
including, without limitation, lease support payments or lease buy-outs, except
as reflected in such Leases or such Rent Roll. Except as set forth in Schedule
6.22, the Leases reflected therein are, as of the date of inclusion of the
applicable Real Estate as Collateral Property, in full force and effect in
accordance with their respective terms, without any payment default or any other
material default thereunder, nor are there any material defenses, counterclaims,
offsets, concessions or rebates available to any tenant thereunder, and except
as reflected in Schedule 6.22, neither Borrower nor any Subsidiary of Borrower
has given or made, any notice of any payment or other material default, or any
claim, which remains uncured or unsatisfied, with respect to any of the Leases,
and to the best of the knowledge and belief of the Borrower and the Subsidiary
Guarantors, there is no basis for any such claim or notice of default by any
tenant. Borrower knows of no condition which with the giving of notice or the
passage of time or both would constitute a default on the part of any tenant
with respect to the material terms under a Lease or of the respective Borrower
as landlord under the Lease. No security deposit or advance rental or fee
payment (more than two (2) months in advance) has been made by any lessee or
licensor under the Leases except as may be specifically designated in the copies
of the Leases furnished to the Agent or as otherwise disclosed to Agent in
writing. No property other than the Collateral Property which is the subject of
the applicable Lease is necessary to comply with the requirements (including,
without limitation, parking requirements) contained in such Lease.

§6.23       Property. Except as set forth in Schedule 6.23 or as set forth in
the written engineer reports provided to Agent on or before the date hereof, all
of the Collateral Properties, and all major building systems located thereon,
are structurally sound, in good condition and working order and free from
material defects, subject to ordinary wear and tear, except for such portion of
such Collateral Properties which are not occupied by any tenant and which may
not be in final working order pending final build-out of such space except where
such defects have not had and could not reasonably be expected to have a
Material Adverse Effect. Each of the Collateral Properties, and the use and
operation thereof, is in material compliance with all applicable federal and
state law and governmental regulations and any local ordinances, orders or
regulations, including without limitation, laws, regulations and ordinances
relating to zoning, building codes, subdivision, fire protection, health,
safety, handicapped access, historic preservation and protection, wetlands,
tidelands, and Environmental Laws except in cases

 46

 

that would not reasonably cause a Material Adverse Effect. All water, sewer,
electric, gas, telephone and other utilities necessary for the use and operation
of the Collateral Property are installed to the property lines of the Collateral
Property through dedicated public rights of way or through perpetual private
easements with respect to which the applicable Mortgage creates a valid and
enforceable first lien subject to Permitted Liens and, except in the case of
drainage facilities, are connected to the Building located thereon with valid
permits and are adequate to service the Building in compliance with applicable
law, and except where the failure of any of the foregoing could not reasonably
be expected to have a Material Adverse Effect. There are no material unpaid or
outstanding real estate or other taxes or assessments on or against any of the
Collateral Properties which are payable by Borrower (except only real estate or
other taxes or assessments, that are not yet delinquent or are being protested
as permitted by this Agreement). Except as otherwise disclosed to Agent in
writing, there are no pending, or to the knowledge of Borrower or Subsidiary
Guarantors threatened or contemplated, eminent domain proceedings against any of
the Collateral Properties. Except as otherwise disclosed to Agent in writing,
none of the Collateral Properties is now damaged as a result of any fire,
explosion, accident, flood or other casualty. Except as otherwise disclosed to
Agent in writing, none of the Borrower or Subsidiary Guarantors have received
any outstanding notice from any insurer or its agent requiring performance of
any work with respect to any of the Collateral Properties or canceling or
threatening to cancel any policy of insurance, and each of the Collateral
Properties complies with the material requirements of all of the Borrower's and
Subsidiary Guarantors' insurance carriers, except where any of the foregoing
would not reasonably be expected to have a Material Adverse Effect. Except as
otherwise disclosed to Agent, the Borrower and the Subsidiary Guarantors have no
Management Agreements for any of the Collateral Properties. To the best
knowledge of the Borrower and the Subsidiary Guarantors, there are no material
claims or any bases for material claims in respect of any Collateral Property or
its operation by any party to any service agreement or Management Agreement,
that would have a Material Adverse Effect. No person or entity has any right or
option to acquire any Collateral Property or any Building thereon or any portion
thereof or interest therein, except for certain tenants pursuant to the terms of
their Leases with Subsidiary Guarantors.

§6.24       Brokers. None of the Credit Parties has engaged or otherwise dealt
with any broker, finder or similar entity in connection with this Agreement or
the Loans contemplated hereunder.

§6.25       Other Debt. As of the date of this Agreement (a) none of the Credit
Parties nor any of their respective Subsidiaries is in default of (i) the
payment of any Indebtedness that individually or in the aggregate has an
outstanding principal balance in excess of $500,000.00 (“Material Debt”), or
(ii) the performance of any material obligation under any agreement, mortgage,
deed of trust, security agreement, financing agreement or indenture to which any
of them is a party that is related to a Material Debt, and (b) as of the Closing
Date all Indebtedness of Borrower, each Guarantor and their respective
Subsidiaries is current and not subject to acceleration. No Credit Party is a
party to or bound by any agreement, instrument or indenture that may require the
subordination in right or time or payment of any of the Obligations to any other
indebtedness or obligation of any Credit Party. Schedule 6.25 attached hereto
describes all agreements, mortgages, deeds of trust, financing agreements, or
other material agreement binding upon each Credit Party or their respective
properties and entered into by a Credit Party as of the date of this Agreement
with respect to any Indebtedness of any Credit Party in an amount greater than
$500,000.00, and the Borrower has provided the Agent with such true, correct and
complete copies thereof as Agent has requested.

§6.26       Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, and, including, without
limitation the provisions of §37, hereof, no Credit Party is insolvent on a
balance sheet basis such that the sum of such Person’s assets exceeds the sum of
such Person’s liabilities, each Credit Party is able to pay its debts as they
become due, and each Credit Party has sufficient capital to carry on its
business.

 47

 

§6.27       No Bankruptcy Filing. As of the Closing Date, none of the Credit
Parties are contemplating either the filing of a petition by it under any state
or federal bankruptcy or insolvency laws or the liquidation of its assets or
property, and the Credit Parties have no knowledge of any Person contemplating
the filing of any such petition against it.

§6.28       No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by the Credit Parties with
or as a result of any actual intent by any of such Persons to hinder, delay or
defraud any entity to which any of such Persons is now or will hereafter become
indebted.

§6.29       Transaction in Best Interests of Credit Parties; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of each Credit Party. The direct and indirect benefits to inure
to the Borrower and the Guarantors pursuant to this Agreement and the other Loan
Documents constitute substantially more than “reasonably equivalent value” (as
such term is used in §548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration,” (as such terms are used in any
applicable state fraudulent conveyance law), in exchange for the benefits to be
provided by the Borrower and the Guarantors pursuant to this Agreement and the
other Loan Documents, and but for the willingness of each Guarantor to be a
guarantor of the Loan, the Borrower and the Guarantors would be unable to obtain
the financing contemplated hereunder which financing will enable the Borrower
and the Subsidiary Guarantors to have available financing to conduct and expand
their business.

§6.30       OFAC. Borrower nor the Guarantors are (or will be) (i) a Sanctioned
Person, (ii) located, organized or resident in a Designated Jurisdiction or
(iii) is or has been (within the previous five (5) years) engaged in any
transaction with any Sanctioned Person or any Person who is located, organized
or resident in any Designated Jurisdiction to the extent that such transactions
would violate Sanctions. No Loan nor the proceeds from any Loan, has been used,
directly or indirectly, or has otherwise been made available to fund any
activity or business in any Designated Jurisdiction or to fund any activity or
business with any Sanctioned Person, or in any other manner that will result in
a violation by any Credit Party or Subsidiary thereof, or any Lender or the
Agent, of Sanctions. Neither the making of the Loans nor the use of proceeds
thereof will violate the Act, the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or successor statute thereto.
The REIT Guarantor and its Subsidiaries are in compliance in all material
respects with the Patriot Act.

§6.31       Ground Lease.

(a)              Each Ground Lease contains the entire agreement of the Borrower
or the applicable Subsidiary Guarantor and the applicable owner of the fee
interest in such Collateral Property (the “Fee Owner”), pertaining to the
Collateral Property covered thereby. With respect to Collateral Property subject
to a Ground Lease, the Borrower and the applicable Subsidiary Guarantors have no
estate, right, title or interest in or to the Collateral Property except under
and pursuant to the Ground Lease or except as may be otherwise approved in
writing by Agent. The Borrower has delivered a true and correct copy of any
applicable Ground Leases to the Agent and such Ground Leases has not been
modified, amended or assigned, with the exception of written instruments that
have been recorded in the applicable real estate records and referenced in the
Title Policy for such Collateral Property.

(b)             The applicable Fee Owner is the exclusive fee simple owner of
the Collateral Property, subject only to the Ground Lease and all Liens and
other matters disclosed in the applicable

 48

 

Title Policy for such Collateral Property subject to the Ground Lease, and the
applicable Fee Owner is the sole owner of the lessor’s interest in the Ground
Lease.

(c)              There are no rights to terminate the Ground Lease other than
the applicable Fee Owner’s right to terminate by reason of default, casualty,
condemnation or other reasons, in each case as expressly set forth in the Ground
Lease.

(d)             Each Ground Lease is in full force and effect and, to Borrower’s
knowledge, no breach or default or event that with the giving of notice or
passage of time would constitute a breach or default under any Ground Lease (a
“Ground Lease Default”) exists or has occurred on the part of a Borrower or a
Subsidiary Guarantor or on the part of a Fee Owner under any Ground Lease. All
base rent and additional rent, if any, due and payable under each Ground Lease
has been paid through the date hereof and neither Borrower nor any Subsidiary
Guarantor is required to pay any deferred or accrued rent after the date hereof
under any Ground Lease. Neither Borrower nor a Subsidiary Guarantor has received
any written notice that a Ground Lease Default has occurred or exists, or that
any Fee Owner or any third party alleges the same to have occurred or exist.

(e)              The Borrower or applicable Subsidiary Guarantor is the
exclusive owner of the ground lessee's interest under and pursuant to each
Ground Lease and has not assigned, transferred or encumbered its interest in,
to, or under the Ground Lease.

§7.             AFFIRMATIVE COVENANTS. The Borrower covenants and agrees that,
so long as any Loan or Note is outstanding or any Lender has any obligation to
make any Loans:

§7.1          Punctual Payment. The Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Loans and all interest and
fees provided for in this Agreement, all in accordance with the terms of this
Agreement and the Notes, as well as all other sums owing pursuant to the Loan
Documents in accordance with the terms hereof.

§7.2          Maintenance of Office. The Borrower will maintain their respective
chief executive office at c/o Plymouth Industrial REIT, Inc., 260 Franklin
Street, 6th Floor, Boston, Massachusetts 02110, or at such other as the Borrower
shall designate upon prompt written notice to the Agent and the Lenders, where
notices, presentations and demands to or upon the Borrower in respect of the
Loan Documents may be given or made.

§7.3          Records and Accounts. The REIT Guarantor, the Borrower and the
Subsidiary Guarantors will (a) keep, and cause each of their respective
Subsidiaries to keep true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP (in each
case, in all material respects) and (b) make adequate provision for the payment
of all Taxes (including income taxes). Neither REIT Guarantor, Borrower nor any
of their respective Subsidiaries shall, without the prior written consent of the
Agent (x) make any material change to the accounting policies/principles used by
such Person in preparing the financial statements and other information
described in §6.4 or §7.4 (unless required by GAAP or other applicable
accounting standards), or (y) change its fiscal year.

§7.4          Financial Statements, Certificates and Information. Borrower will
deliver or cause to be delivered to the Agent:

(a)              not later than ninety (90) days after the end of each calendar
year, the audited Consolidated balance sheet of the REIT Guarantor and its
Subsidiaries at the end of such year, and the related audited consolidated
statements of income, changes in capital and cash flows for such year, setting

 49

 

forth in comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP,
together with a certification by an Authorized Officer or the chief financial
officer or accounting officer of the REIT Guarantor that the information
contained in such financial statements fairly presents in all material respects
the financial position of the REIT Guarantor and its Subsidiaries, and
accompanied by an auditor’s report prepared without qualification as to the
scope of the audit by a member firm of Marcum, LLP or another nationally
recognized accounting firm reasonably acceptable to the Agent in its reasonable
discretion, and any other information the Agent may reasonably request to
complete a financial analysis of REIT and its Subsidiaries;

(b)             not later than sixty (60) days after the end of each calendar
quarter of each year, copies of the unaudited consolidated balance sheet of the
REIT Guarantor and its Subsidiaries as at the end of such quarter, and the
related unaudited consolidated statements of income and cash flows for the
portion of the REIT Guarantor’s fiscal year then elapsed, all in reasonable
detail and prepared in accordance with GAAP, together with a certification by an
Authorized Officer or the chief financial officer or accounting officer of REIT
Guarantor that the information contained in such financial statements fairly
presents in all material respects the financial position of the REIT Guarantor
and its Subsidiaries on the date thereof (subject to year-end adjustments);

(c)              simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above an executed statement (a
“Compliance Certificate”) certified by an Authorized Officer or the chief
financial officer or chief accounting officer of Guarantor in the form of
Exhibit G hereto (or in such other form as the Agent may reasonably approve from
time to time) setting forth in reasonable detail computations evidencing
compliance or non-compliance (as the case may be) with the covenants contained
in §9. All income, expense, debt and value associated with Real Estate or other
Investments disposed of during any quarter will be eliminated from calculations,
where applicable. The Compliance Certificate shall be accompanied by copies of
the statements of Net Operating Income for such calendar quarter for each of the
Collateral Properties, prepared on a basis consistent with the statements
furnished to the Agent prior to the date hereof and otherwise in form and
substance reasonably satisfactory to the Agent, together with a certification by
an Authorized Officer or the chief financial officer or chief accounting officer
of REIT Guarantor that the information contained in such statement fairly
presents in all material respects Net Operating Income of the Collateral
Properties for such periods;

(d)             simultaneously with the delivery of the financial statements
referred to in clause (a) above, the statement of all contingent liabilities
involving amounts of $1,000,000 or more of the Credit Parties which are not
reflected in such financial statements or referred to in the notes thereto
(including, without limitation, all guaranties, endorsements and other
contingent obligations in respect of the indebtedness of others, and obligations
to reimburse the issuer in respect of any letters of credit);

(e)              simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, (i) a Rent Roll for each of the
Collateral Properties and a summary thereof in form reasonably satisfactory to
Agent as of the end of each calendar quarter (including the fourth calendar
quarter in each year), (ii) an operating statement for each of the Collateral
Properties for each such calendar quarter and year to date and a consolidated
operating statement for the Collateral Properties for each such calendar quarter
and year to date (such statements and reports to be in form reasonably
satisfactory to Agent), including (if requested by Agent) a receivables aging,
and (iii) a copy of each Lease or amendment to any Lease entered into with
respect to a Collateral Property during such calendar quarter (including the
fourth calendar quarter in each year);

 50

 

(f)              if reasonably requested by Agent, promptly after they are filed
with the Internal Revenue Service, copies of all annual federal income tax
returns and amendments thereto of the Borrower;

(g)             copies of all reports and notices reported to shareholders of
the REIT Guarantor must be provided to the Agent within fifteen (15) days from
the date shareholders are presented materials, provided that any item that is
filed via Form 8K or otherwise publicly available through the SEC shall be
treated as being delivered to the Agent;

(h)             promptly upon the filing hereof, copies of any registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) and any annual, quarterly or monthly reports and
other statements and reports which Borrower or any Guarantor shall file with the
SEC;

(i)               not later than December 15 of each year, a budget and business
plan for the Guarantor and each Collateral Property for the next calendar year;

(j)               to the extent requested by Agent, evidence reasonably
satisfactory to Agent of the timely payment of all real estate taxes for the
Collateral Properties;

(k)             prompt written notice of any change in the information provided
in the Beneficial Ownership Certification delivered to any Lender that would
result in a change to the list of beneficial owners identified in such
certification; and

(l)               from time to time such other financial data and information in
the possession of the REIT Guarantor or their respective Subsidiaries (including
without limitation auditors’ management letters, status of litigation or
investigations against the Credit Parties and any settlement discussions
relating thereto (unless the Borrower in good faith believe that such disclosure
could result in a waiver or loss of attorney work product, attorney-client or
any other applicable privilege), property inspection and environmental reports
and information as to zoning and other legal and regulatory changes affecting
the Credit Parties) as the Agent may reasonably request.

The Borrower shall reasonably cooperate with the Agent in connection with the
publication of certain materials and/or information provided by or on behalf of
the Borrower. Documents required to be delivered pursuant to the Loan Documents
shall be delivered by or on behalf of the Borrower to the Agent (collectively,
“Information Materials”) pursuant to this Section and the Borrower shall
designate Information Materials (a) that are either available to the public or
not material with respect to the Borrower and its Subsidiaries or any of their
respective securities for purposes of United States federal and state securities
laws, as “Public Information” and (b) that are not Public Information as
“Private Information.” Unless and until Agent or the Lenders receive written
notification to the contrary, Borrower hereby designates all Information
Materials as “Private Information” for purposes of this Section and this
Agreement. Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent provided that such material is in a format
reasonably acceptable to Agent, and such material shall be deemed to have been
delivered to Agent and the Lenders upon Agent’s receipt thereof. Upon the
request of Agent, the Borrower shall deliver paper copies thereof to Agent. The
Borrower and the Guarantors authorize Agent and Arranger to disseminate any such
materials, including without limitation the Information Materials through the
use of DebtX, Intralinks, SyndTrak or any other electronic information
dissemination system (an “Electronic System”). Any such Electronic System is
provided “as is” and “as available.” The Agent and the Arranger do not warrant
the adequacy of any Electronic System and expressly disclaim liability for
errors or omissions in any notice, demand, communication, information or other
material provided by or on behalf of Borrower that is distributed

 51

 

over or by any such Electronic System (“Communications”). No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by
Agent or the Arranger in connection with the Communications or the Electronic
System. In no event shall the Agent, the Arranger or any of their directors,
officers, employees, agents or attorneys have any liability to the Borrower or
the Guarantors, any Lender or any other Person for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s, any Guarantors’, the Agent’s or any
Arranger’s transmission of Communications through the Electronic System, and the
Borrower and the Guarantors release Agent, the Arranger and the Lenders from any
liability in connection therewith. Certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower, its Subsidiaries or its Affiliates, or
the respective securities of any of the foregoing, and who may be engaged in
investment and other market related activities with respect to such Persons’
securities.

The Borrower hereby agrees that it will identify that portion of the Information
Materials that may be distributed to the Public Lenders and that (i) all such
Information Materials shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (ii) by marking Information Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent, the Lenders and the Arranger to
treat such Information Materials as not containing any material non-public
information with respect to the Borrower, its Subsidiaries, its Affiliates or
their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Information
Materials constitute confidential information, they shall be treated as provided
in §18.7); (iii) all Information Materials marked “PUBLIC” are permitted to be
made available through a portion of any electronic dissemination system
designated “Public Investor” or a similar designation; and (iv) the Agent and
the Arranger shall be entitled to treat any Information Materials that are not
marked “PUBLIC” as being suitable only for posting on a portion of any
electronic dissemination system not designated “Public Investor” or a similar
designation.

§7.5          Notices.

(a)              Defaults. The Credit Parties will promptly upon becoming aware
of same notify the Agent in writing of the occurrence of any Default or Event of
Default, which notice shall describe such occurrence with reasonable specificity
and shall state that such notice is a “notice of default”. If any Person shall
give any written notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or under
any note, evidence of indebtedness, indenture or other obligation to which or
with respect to which Borrower is a party or obligor, whether as principal or
surety, and such default would permit the holder of such note or obligation or
other evidence of indebtedness to accelerate the maturity thereof, which
acceleration would either cause a Default or have a Material Adverse Effect, the
Credit Parties shall forthwith give written notice thereof to the Agent and each
of the Lenders, describing the notice or action and the nature of the claimed
default.

(b)             Environmental Events. The Credit Parties will give notice to the
Agent within five (5) Business Days of becoming aware of (i) any known Release,
or threat of Release, of any Hazardous Substances in violation of any applicable
Environmental Law; (ii) any violation of any Environmental Law that a Credit
Party reports in writing or is reportable by such Person in writing (or for
which any written report supplemental to any oral report is made) to any
federal, state or local environmental agency or (iii) any written inquiry,
proceeding, or investigation, including a written notice from any agency of
potential environmental liability, of any federal, state or local environmental
agency or board, that in the case of either clauses (i) – (iii) above involves
any Collateral Property and would

 52

 

reasonably be expected to have a Material Adverse Effect, or materially
adversely affect the Agent’s liens or security title on the Collateral pursuant
to the Security Documents.

(c)              Notification of Claims Against Collateral. The Credit Parties
will give notice to the Agent in writing within five (5) Business Days of
becoming aware of any material setoff, claims (including with respect to the
Collateral Property, environmental claims), withholdings or other defenses to
which any of the Collateral, or the rights of the Agent or the Lenders with
respect to the Collateral, are subject, which could have a Material Adverse
Effect.

(d)             Notice of Litigation and Judgments. The Credit Parties will give
notice to the Agent in writing within five (5) Business Days of becoming aware
of any pending litigation and proceedings affecting any Credit Party is a party
involving an uninsured claim against a Credit Party that could either cause a
Default or could reasonably be expected to have a Material Adverse Effect and
stating the nature and status of such litigation or proceedings. The Borrower
will give notice to the Agent, in writing, within ten (10) days of any judgment
not covered by insurance, whether final or otherwise, against a Credit Party in
an amount in excess of $5,000,000.

(e)              ERISA. The Credit Parties will give notice to the Agent within
ten (10) Business Days after the REIT Guarantor or any ERISA Affiliate (i) gives
or is required to give notice to the PBGC of any “reportable event” (as defined
in §4043 of ERISA) with respect to any Guaranteed Pension Plan, Multiemployer
Plan or Employee Benefit Plan, or knows that the plan administrator of any such
plan has given or is required to give notice of any such reportable event; (ii)
gives a copy of any notice (including any received from the trustee of a
Multiemployer Plan) of complete or partial withdrawal liability under Title IV
of ERISA; or (iii) receives any notice from the PBGC under Title IV or ERISA of
an intent to terminate or appoint a trustee to administer any such plan, in each
case if such event or occurrence would reasonably be expected to have a Material
Adverse Effect.

(f)              Ground Lease. The Borrower will promptly notify the Agent in
writing of any default by a Fee Owner in the performance or observance of any of
the terms, covenants and conditions on the part of a Fee Owner to be performed
or observed under a Ground Lease. The Borrower will promptly deliver to the
Agent copies of all material notices, certificates, requests, demands and other
instruments received from or given by a Fee Owner to Borrower or a Subsidiary
Guarantor under a Ground Lease.

(g)             Notification of Lenders. Within five (5) Business Days after
receiving any notice under this §7.5, the Agent will forward a copy thereof to
each of the Lenders, together with copies of any certificates or other written
information that accompanied such notice.

§7.6          Existence; Maintenance of Properties.

(a)              Each Credit Party will preserve and keep in full force and
effect their legal existence in the jurisdiction of its incorporation or
formation. Each Credit Party will preserve and keep in full force all of their
rights and franchises, the preservation of which is necessary to the conduct of
their business, to the extent that the failure to do so could reasonably be
expected to result in a Material Adverse Effect. In the event the Borrower or
any Guarantor is a limited liability company, such Person shall not, nor shall
any of its members or managers, take any action in furtherance of, or
consummate, an LLC Division with respect to such Person.

(b)             Each Credit Party (i) will cause all of the Collateral
Properties to be maintained and kept in good condition, repair and working order
(ordinary wear and tear excepted) and supplied with all necessary equipment, and
(ii) will cause to be made all necessary repairs, renewals, replacements,

 53

 

betterments and improvements thereof in each case under (i) or (ii) above in
which the failure to do so would cause a Material Adverse Effect. Without
limitation of the obligations of the Borrower and the Subsidiary Guarantors
under this Agreement with respect to the maintenance of the Collateral
Properties, the Borrower and the Subsidiary Guarantors shall promptly and
diligently comply with the reasonably and necessary recommendations of the
Environmental Engineer concerning the maintenance, operation or upkeep of the
Collateral Properties contained in the building inspection and environmental
reports delivered to the Agent or otherwise obtained by Borrower or the
Subsidiary Guarantors with respect to the Collateral Properties, that are
required by Environmental Laws.

§7.7          Insurance. The Borrower or the Subsidiary Guarantors will, at
their expense, procure and maintain for the benefit of the Borrower, the
Subsidiary Guarantors and the Agent, insurance policies covering each Collateral
Property issued by such insurance companies, in such amounts, in such form and
substance, and with such coverages, endorsements, deductibles and expiration
dates as are reasonably acceptable to the Agent, taking into consideration the
property size, use, location and the insurance coverages that a commercially
prudent lender would require.

§7.8          Taxes; Liens. The Borrower or the Subsidiary Guarantors will, and
will cause their respective Subsidiaries to, duly pay and discharge, or cause to
be paid and discharged, before the same shall become delinquent, all taxes,
assessments and other governmental charges imposed upon them or upon the
Collateral Properties or the other Real Estate, sales and activities, or any
part thereof, or upon the income or profits therefrom, as well as all claims for
labor, materials or supplies, that if unpaid might by law become a lien (other
than a Permitted Lien) or charge upon any of its property or other Liens
affecting any of the Collateral or other property of Borrower or the Subsidiary
Guarantors, or, with respect to their respective Subsidiaries that in case of
any of the foregoing could reasonably be expected to have a Material Adverse
Effect, provided that any such tax, assessment, charge or levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings which shall suspend the collection thereof with
respect to such property, neither such property nor any portion thereof or
interest therein would be in any danger of sale, forfeiture or loss by reason of
such proceeding and Borrower or any such Subsidiary shall have set aside on its
books adequate reserves in accordance with GAAP; and provided, further, that
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor, Borrower or any such Subsidiary either (i)
will provide a bond issued by a surety reasonably acceptable to the Agent and
sufficient to stay all such proceedings or (ii) if no such bond is provided,
will pay each such tax, assessment, charge or levy.

§7.9          Inspection of Collateral Properties and Books. The Borrower and
the Subsidiary Guarantors will, and will cause their respective Subsidiaries to,
permit the Agent and the Lenders, at the Borrower’s expense (subject to the
limitation set forth below) and upon reasonable prior notice, to visit and
inspect any of the Collateral Properties during normal business hours, to
examine the books of account of the Borrower and the Subsidiary Guarantors (and
to make copies thereof and extracts therefrom) and to discuss the affairs,
finances and accounts of the Borrower and the Subsidiary Guarantors with, and to
be advised as to the same by, their respective officers, partners or members,
all at such reasonable times and intervals as the Agent or any Lender may
reasonably request, provided that so long as no Default or Event of Default
shall have occurred and be continuing, the Borrower and the Subsidiary
Guarantors shall not be required to pay for such visits and inspections more
than once in any twelve (12) month period. The Agent and the Lenders shall use
good faith efforts to coordinate such visits and inspections so as to minimize
the interference with and disruption to the normal business operations of the
Borrower, the Subsidiary Guarantors and their respective Subsidiaries.

§7.10       Compliance with Laws, Contracts, Licenses, and Permits. The Borrower
and the Subsidiary Guarantors will comply in all respects with (i) all
applicable laws and regulations now or

 54

 

hereafter in effect wherever its business is conducted, (ii) the provisions of
its corporate charter, partnership agreement, limited liability company
agreement or declaration of trust, as the case may be, and other charter
documents and bylaws, (iii) all agreements and instruments to which it is a
party or by which it or any of its properties may be bound, (iv) all applicable
decrees, orders, and judgments, and (v) all licenses and permits required by
applicable laws and regulations for the conduct of its business or the
ownership, use or operation of its properties, except where a failure to so
comply with any of clauses (i) through (v) could not reasonably be expected to
have a Material Adverse Effect. If any authorization, consent, approval, permit
or license from any officer, agency or instrumentality of any government shall
become necessary or required in order that the Borrower or their respective
Subsidiaries may fulfill any of its obligations hereunder, the Borrower or such
Subsidiary will immediately take or cause to be taken all steps necessary to
obtain such authorization, consent, approval, permit or license and furnish the
Agent and the Lenders with evidence thereof, except where the failure to obtain
the foregoing could not reasonably be expected to have a Material Adverse
Effect. The Borrower and the Subsidiary Guarantors shall develop and implement
such programs, policies and procedures as are necessary to comply with the
Patriot Act and shall promptly advise Agent in writing in the event that the
Borrower and the Subsidiary Guarantors shall determine that any investors in
Borrower are in violation of such act.

§7.11       Further Assurances. The Credit Parties will cooperate with the Agent
and the Lenders and execute such further instruments and documents as the
Lenders or the Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents
provided that such instrument and documents are consistent with the terms of the
Loan Documents and do not impose any additional material obligations or expenses
on the Credit Parties.

§7.12       Management. The Borrower and the Subsidiary Guarantors shall not
enter into any Management Agreement with a third-party manager for any
Collateral Property without the prior written consent of the Agent (which shall
not be unreasonably withheld, delayed or conditioned), and after such approval,
no such Management Agreement shall be modified in any material respect or
terminated without Agent's prior written approval, such approval not to be
unreasonably withheld, delayed or conditioned. Agent may condition any approval
of a new manager upon the execution and delivery to Agent of collateral
assignment of such Management Agreement to Agent and a subordination of the
manager's rights thereunder to the rights of the Agent and the Lenders under the
Loan Documents. The Management Agreements described on Schedule 6.23 hereto
relating to the initial Collateral Properties are approved by Agent.

§7.13       Business Operations. The Credit Parties will not and will not permit
any of their respective Subsidiaries to, engage in any business other than to
acquire, own, use, operate, manage, finance, sell, lease, sublease, exchange or
otherwise dispose of industrial properties (and other properties located in the
United States), directly or indirectly, and engage in any other activities
related or incidental thereto or permitted pursuant to the terms hereof.

§7.14       Registered Service Mark. Without prior written notice to the Agent,
none of the Collateral Properties shall be owned or operated by the Borrower or
the Subsidiary Guarantors under any registered or protected trademark,
tradename, service mark or logo.

§7.15       Ownership of Real Estate. Without the prior written consent of Agent
(which consent shall not be unreasonably withheld, conditioned or delayed), all
Real Estate and all interests (whether direct or indirect) of Borrower or REIT
Guarantor in any real estate assets now owned or leased or acquired or leased
after the date hereof shall be owned or leased directly by Borrower or a Wholly
Owned Subsidiary of Borrower; provided, however that Borrower shall be permitted
to own or lease interests in Real Estate through non-Wholly Owned Subsidiaries
and Unconsolidated Affiliates as permitted by §8.3.

 55

 

§7.16       Plan Assets. The Credit Parties will do, or cause to be done, all
things necessary to ensure that none of the Collateral Properties will be deemed
to be Plan Assets at any time.

§7.17       Guarantor Covenants. Borrower shall cause REIT Guarantor to comply
with the following covenants:

(a)              REIT Guarantor will not make or permit to be made, by voluntary
or involuntary means, any transfer or encumbrance of its interest in Borrower,
or any dilution of its interest in Borrower, that would result in a Change of
Control; and

(b)             the REIT Guarantor shall not dissolve, liquidate or otherwise
wind-up its business, affairs or assets.

§7.18       Collateral Properties. Without limiting the further covenants
contained in the other Loan Documents, at all times the Borrower and the
Subsidiary Guarantors shall use commercially reasonable efforts to cause each
other Borrower or the applicable tenant, to:

(a)              pay (or cause to be paid) all real estate and personal property
taxes, assessments, water rates or sewer rents, ground rents, maintenance
charges, impositions, and any other charges, including vault charges and license
fees for the use of vaults, chutes and similar areas adjoining any Collateral
Property, now or hereafter levied or assessed or imposed against any Collateral
Property or any part thereof (except those which are being contested in good
faith by appropriate proceedings diligently conducted where the failure to pay
any of the foregoing could reasonably be expected to have a Material Adverse
Effect).

(b)             promptly pay (or cause to be paid) when due all bills and costs
for labor, materials, and specifically fabricated materials incurred in
connection with any Collateral Property (except those which are being contested
in good faith by appropriate proceedings diligently conducted where the failure
to pay any of the foregoing could reasonably be expected to have a Material
Adverse Effect), and in any event never permit to be created or exist in respect
of any Collateral Property or any part thereof any other or additional Lien or
security interest other than Liens permitted hereunder.

(c)              operate the Collateral Properties in a good and workmanlike
manner and in all material respects in accordance with all Legal Requirements in
accordance with Borrower's or such Subsidiary's prudent business judgment,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect.

§7.19       REIT Guarantor. The Equity Interests of REIT Guarantor shall at all
times be publicly traded on the New York Stock Exchange, or some other
comparable stock exchange approved by Agent. The REIT Guarantor shall at all
times comply with all requirements of applicable laws necessary to maintain its
status as a real estate investment trust under the Code, shall elect to be
treated as a real estate investment trust and shall operate its business in
compliance with the terms and conditions of this Agreement applicable to REIT
Guarantor and the other Loan Documents to which it is a party.

§7.20       Sanctions Laws and Regulations. The Borrower shall not, directly or
indirectly, use the proceeds of the Loans or lend, contribute or otherwise make
available such proceeds to any Guarantor, Subsidiary, Unconsolidated Affiliate
or other Person (i) to fund any activities or business of or with any Designated
Person, or in any country or territory, that at the time of such funding is
itself the subject of territorial sanctions under applicable Sanctions, (ii) in
any manner that would result in a violation of applicable Sanctions by any party
to this Agreement, or (iii) in any manner that would cause the Borrower, the
Guarantors or any of their respective Subsidiaries to violate the United States
Foreign

 56

 

Corrupt Practices Act. None of the funds or assets of the Borrower or Guarantors
that are used to pay any amount due pursuant to this Agreement shall constitute
funds obtained from transactions with or relating to Designated Persons or
countries which are themselves the subject of territorial sanctions under
applicable Sanctions. Borrower shall maintain policies and procedures designed
to achieve compliance with Sanctions. Promptly following any request therefor,
Borrower shall provide information and documentation reasonably requested by the
Agent or any Lender for purposes of compliance with applicable “know your
customer” requirements under the PATRIOT Act, the Beneficial Ownership
Regulation or other applicable anti-money laundering laws.

§8.             NEGATIVE COVENANTS. The Credit Parties covenant and agree that,
so long as any Loan or Note is outstanding or any of the Lenders has any
obligation to make any Loans:

§8.1          Restrictions on Indebtedness. The Credit Parties will not create,
incur, assume, guarantee or be or remain liable, contingently or otherwise, with
respect to any Indebtedness other than:

(i)               Indebtedness to the Lenders arising under any of the Loan
Documents and Hedge Obligations to a Lender Hedge Provider;

(ii)             current liabilities of the Credit Parties incurred in the
ordinary course of business, including but not limited to short term unsecured
financing arrangements not to exceed $500,000 in the aggregate at any time, but
not incurred through (i) the borrowing of money, or (ii) the obtaining of credit
except for credit on an open account basis customarily extended and in fact
extended in connection with normal purchases of goods and services;

(iii)           Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §7.7;

(iv)            Indebtedness in respect of judgments only to the extent, for the
period and for an amount not resulting in an Event of Default;

(v)             endorsements for collection, deposit or negotiation and
warranties of products or services, in each case incurred in the ordinary course
of business;

(vi)            Indebtedness incurred to any other landowners, government or
quasi-government or entity or similar entity in the ordinary course of business
in connection with the construction or development of any Real Estate,
including, without limitation, subdivision improvement agreements, development
agreements, reimbursement agreements, infrastructure development agreements,
agreements to construct or pay for on-site or off-site improvements and similar
agreements incurred in the ordinary course of business in connection with the
development of Real Estate or construction of infrastructure in connection
therewith;

(vii)          Indebtedness under the KeyBank Revolver;

(viii)        Other Indebtedness of the REIT Guarantor and the Borrower (but not
any other Credit Party), including in connection with customary recourse
carve-outs and environmental indemnifications related to Indebtedness incurred
by Subsidiaries (other than any Subsidiary Guarantor) of the REIT Guarantor
provided the REIT Guarantor and the Borrower remain in compliance with the
covenants set forth in §9.1 through §9.4 after incurring such Indebtedness.

 57

 

The foregoing shall not preclude Subsidiaries of the REIT Guarantor (other than
Borrower or a Subsidiary Guarantor) from incurring Indebtedness which would be
prohibited by the terms of this §8.1, subject to §3.2.

§8.2          Restrictions on Liens, Etc. The Credit Parties will not (a) create
or incur or suffer to be created or incurred or to exist any lien, security
title, encumbrance, mortgage, pledge, negative pledge, charge, or other security
interest of any kind upon the Collateral Properties, the direct or indirect
Equity Interests in any Borrower or any Subsidiary Guarantor, or any of the
Subsidiary Guarantor’s material respective property or assets of any character
whether now owned or hereafter acquired, or upon the income or profits
therefrom; (b) transfer any of the Borrower or the Subsidiary Guarantor’s
material property or assets or the income or profits therefrom for the purpose
of subjecting the same to the payment of Indebtedness or performance of any
other obligation in priority to payment of its general creditors; (c) acquire,
or agree or have an option to acquire, any property or assets upon conditional
sale or other title retention or purchase money security agreement, device or
arrangement; (d) suffer to exist for a period of more than thirty (30) days
after the same shall have been incurred any Indebtedness or claim or demand
against any of them that if unpaid could by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever as to the Collateral
Properties over any of their general creditors; (e) sell, assign, pledge or
otherwise transfer any accounts, contract rights, general intangibles, chattel
paper or instruments, with or without recourse; or (f) incur or maintain any
obligation to any holder of Indebtedness of any of such Persons which prohibits
the creation or maintenance of any lien securing the Obligations (collectively,
“Liens”); provided that notwithstanding anything to the contrary contained
herein, the Borrower and the Subsidiary Guarantors may create or incur or suffer
to be created or incurred or to exist:

(i)               Liens not yet due or payable on properties to secure taxes,
assessments and other governmental charges (excluding any Lien imposed pursuant
to any of the provisions of ERISA) or claims for labor, material or supplies
incurred in the ordinary course of business in respect of obligations not
overdue by more than sixty (60) days or are being contested in good faith and by
appropriate proceedings diligently conducted with adequate reserves being
maintained by Borrower in accordance with GAAP or not otherwise required to be
paid or discharged under the terms of this Agreement or any of the other Loan
Documents;

(ii)             deposits or pledges made in connection with, or to secure
payment of, workers’ compensation, unemployment insurance, old age pensions or
other social security obligations;

(iii)           deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;

(iv)            judgment liens and judgments that do not constitute an Event of
Default;

(v)             Liens consisting of pledges of security interests in the
ownership interests of any Subsidiary which is not Borrower or a Subsidiary
Guarantor or the direct or indirect owner of Equity Interests in Borrower or a
Subsidiary Guarantor securing Indebtedness which is permitted by §8.1 or lien
securing Indebtedness otherwise permitted herein;

(vi)            encumbrances on a Collateral Property consisting of easements,
rights of way, zoning restrictions, restrictions on the use of real property and
defects and irregularities in the title thereto, and landlord’s or lessor’s
liens under leases to which Borrower or a Subsidiary Guarantor is a party, which
do not individually or in the aggregate materially impair the value or ownership
and operation of such Collateral Property;

 58

 

(vii)          Liens in favor of the Agent and the Lenders under the Loan
Documents to secure the Obligations and the Hedge Obligations; and

(viii)        Liens and encumbrances on a Collateral Property that do not secure
Indebtedness and are expressly set forth in the Title Policy for such Collateral
Property.

§8.3          Restrictions on Investments.

(a)              No Credit Party will make or permit to exist or to remain
outstanding any Investment except Investments in:

(i)               marketable direct or guaranteed obligations of the United
States of America that mature within one (1) year from the date of purchase by
Borrower or Subsidiary Guarantor;

(ii)             marketable direct obligations of any of the following: Federal
Home Loan Mortgage Corporation, Student Loan Marketing Association, Federal Home
Loan Banks, Federal National Mortgage Association, Government National Mortgage
Association, Bank for Cooperatives, Federal Intermediate Credit Banks, Federal
Financing Banks, Export-Import Bank of the United States, Federal Land Banks, or
any other agency or instrumentality of the United States of America;

(iii)           demand deposits, certificates of deposit, bankers acceptances
and time deposits of United States banks having total assets in excess of
$100,000,000; provided, however, that the aggregate amount at any time so
invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;

(iv)            securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any State which at the time of purchase are rated by Moody’s
Investors Service, Inc. or by Standard & Poor’s Corporation at not less than “P
1” if then rated by Moody’s Investors Service, Inc., and not less than “A 1”, if
then rated by Standard & Poor’s Corporation;

(v)             repurchase agreements having a term not greater than ninety (90)
days and fully secured by securities described in the foregoing subsection (i),
(iv) and (vi) with banks described in the foregoing subsection (iii) or with
financial institutions or other corporations having total assets in excess of
$500,000,000;

(vi)            shares of so-called “money market funds” registered with the SEC
under the Investment Company Act of 1940 which maintain a level per-share value,
invest principally in investments described in the foregoing subsections (i)
through (iv) and have total assets in excess of $50,000,000;

(vii)          the acquisition of fee interests or long-term ground lease
interests by Borrower or Subsidiary Guarantor or other Subsidiaries (directly or
indirectly) in real estate and investments incidental thereto, any and all
construction and development related thereto;

(viii)        Investments by the REIT Guarantor in the Borrower, and Investments
by the Borrower (directly or indirectly) in Subsidiaries of Borrower;

(ix)            Investments which constitute Indebtedness to the extent such
Indebtedness is permitted pursuant to §8.1;

 59

 

(b)             The Borrower shall not permit Investments by the Borrower and/or
the REIT Guarantor or the REIT Guarantor's Subsidiaries to be outstanding at any
one time which exceed the following:

(i)               Investments in unimproved land to exceed two and one half
percent (2.5%) of Total Asset Value;

(ii)             Investments in re-development projects to exceed ten percent
(10%) of Total Asset Value;

(iii)           Investments in non-Wholly Owned Subsidiaries and Affiliates to
exceed twenty percent (20%) of Total Asset Value and

(iv)            Notwithstanding the foregoing, in no event shall the aggregate
value of the Investments described in §8.3(b)(i) through (iii) exceed twenty
percent (20%) of Total Asset Value at any time, with any violation of the
foregoing ((i) through (iv)) limits not constituting an Event of Default but
shall result in such excess being excluded when calculating Total Asset value.

For the purposes of this §8.3, the Investment of Borrower or Subsidiary
Guarantors in any non-Wholly Owned Subsidiaries and Unconsolidated Affiliates
will equal (without duplication) the sum of (i) such Person's pro rata share of
their Unconsolidated Affiliate's Investment in Real Estate; plus (ii) such
Person's pro rata share of any other Investments valued at the GAAP book value.

 

§8.4          Merger, Consolidation. No Credit Party will become a party to any
dissolution, liquidation, disposition (including, without limitation by way of
an LLC Division) of all or substantially all of its assets or business, merger,
reorganization, consolidation or other business combination or agree to effect
any asset acquisition, stock acquisition or other acquisition individually or in
a series of transactions which may have a similar effect as any of the
foregoing, in each case without the prior written consent of the Required
Lenders except for (i) the merger or consolidation of one or more of the
Subsidiaries of Borrower (other than any Subsidiary that is a Subsidiary
Guarantor) with and into Borrower (it being understood and agreed that in any
such event Borrower will be the surviving Person), (ii) the merger or
consolidation of two or more Subsidiaries of Borrower or (iii) in connection
with the release of all Collateral Property owned by such Subsidiary Guarantor.

§8.5          Intentionally Deleted.

§8.6          Compliance with Environmental Laws. None of the Credit Parties
will do any of the following: (a) use any of the Collateral Properties or any
portion thereof as a facility for the handling, processing, storage or disposal
of Hazardous Substances, except for quantities of Hazardous Substances used in
the ordinary course of a Subsidiary Guarantor’s or its tenants’ business and in
material compliance with all applicable Environmental Laws, (b) cause or permit
to be located on any of the Collateral Properties any underground tank or other
underground storage receptacle for Hazardous Substances except in material
compliance with Environmental Laws, (c) generate any Hazardous Substances on any
of the Collateral Properties except in material compliance with Environmental
Laws, (d) conduct any activity at any Collateral Property or use any Collateral
Property in any manner that would reasonably be expected to cause a Release of
Hazardous Substances on, upon or into such Collateral Property or any
surrounding properties which would reasonably be expected to give rise to
liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in compliance with all Environmental Laws), except, any such use,
generation, conduct or other activity described in clauses (a) to (e) of this
§8.6 would not reasonably be expected to have a Material Adverse Effect.

 60

 

The Credit Parties shall:

(i)               in the event of any change in applicable Environmental Laws
governing the assessment, release or removal of Hazardous Substances, take all
reasonable action as required by such Laws, and

(ii)             if any Release or disposal of Hazardous Substances which
Borrower or the Subsidiary Guarantors are legally obligated to contain, correct
or otherwise remediate shall occur or shall have occurred on any Collateral
Property (including without limitation any such Release or disposal occurring
prior to the acquisition or leasing of such Collateral Property by the Borrower
or the Subsidiary Guarantors), the relevant Borrower or Subsidiary Guarantor
shall, after obtaining knowledge thereof, cause the performance of actions
required by applicable Environmental Laws at the Collateral Properties in
material compliance with all applicable Environmental Laws; provided, that each
of the Borrower and the Subsidiary Guarantors shall be deemed to be in
compliance with Environmental Laws for the purpose of this clause (ii) so long
as it or a responsible third party with sufficient financial resources is taking
reasonable action to remediate or manage such event to the reasonable
satisfaction of the Agent or has taken and is diligently pursuing a challenge to
any such alleged legal obligation through appropriate administrative or judicial
proceedings. The Agent may engage its own Environmental Engineer to review the
environmental assessments and the compliance with the covenants contained
herein.

At any time after an Event of Default shall have occurred and is continuing
hereunder, the Agent may at its election (and will at the request of the
Required Lenders) obtain such environmental assessments of any or all of the
Collateral Properties prepared by an Environmental Engineer as may be reasonably
necessary or advisable for the purpose of evaluating or confirming (i) whether
any Hazardous Substances are present in the soil or water at any such Collateral
Property in a quantity or condition that is required to be contained, corrected
or otherwise remediated by the owner or operator of the Collateral Property
pursuant to applicable Environmental Laws and (ii) whether the use and operation
of any such Collateral Property complies with all Environmental Laws to the
extent required by the Loan Documents. Additionally, at any time that the Agent
or the Required Lenders shall have reasonable and objective grounds to believe
that a Release or threatened Release of Hazardous Substances may have occurred
at or from any Collateral Property which the owner or operator of such property
would be obligated to contain, correct or otherwise remediate pursuant to
applicable Environmental Laws, or that any of the Collateral Property is not in
compliance with Environmental Laws to the extent required by the Loan Documents,
Borrower or the Subsidiary Guarantor shall promptly upon the request of Agent
obtain and deliver to Agent such environmental assessments of such Collateral
Property prepared by an Environmental Engineer as may be reasonably necessary or
advisable for the purpose of evaluating or confirming (i) whether any Hazardous
Substances are present in the soil or water at such Collateral Property and (ii)
whether the use and operation of such Collateral Property complies with all
Environmental Laws to the extent required by the Loan Documents. Environmental
assessments may include detailed visual inspections of such Collateral Property
including, without limitation, any and all storage areas, storage tanks, drains,
dry wells and leaching areas, and the taking of soil samples, as well as such
other investigations or analyses as are reasonably necessary or appropriate for
a complete determination of the compliance of such Collateral Property and the
use and operation thereof with all applicable Environmental Laws. All reasonable
expenses of environmental assessments contemplated by this §8.6 shall be at the
sole cost and expense of the Borrower and the Subsidiary Guarantors.

§8.7          Distributions. Provided no Default or Event of Default has
occurred and is continuing, Borrower and REIT Guarantor may make Distributions
of up to ninety-five percent (95%) of Funds From Operations calculated on a
trailing twelve (12) month basis. Except as noted in the next sentence hereof,
should a Default or Event of Default be in existence, no cash Distributions
shall be permitted except as required to be made by the REIT Guarantor to
maintain REIT status. Notwithstanding the foregoing, no

 61

 

cash distributions will be permitted during the existence of (a) a monetary
Default or Event of Default, or (b) any Event of Default under §12.1(h), (j) or
(i), or after the Loans have been accelerated pursuant to §12.1.

§8.8          Asset Sales. The Borrower and the Subsidiary Guarantors will not
sell, transfer or otherwise dispose of any material asset other than pursuant to
a bona fide arm’s length transaction or if replaced with an asset of equal
value, and subject in all instances to §3.2 hereof.

§8.9          Derivatives Contracts. No Borrower or Subsidiary Guarantor shall
contract, create, incur, assume or suffer to exist any Derivatives Contracts
except for Derivative Contracts made in the ordinary course of business and not
prohibited pursuant to §8.1 which are not secured by any portion of the
collateral granted to the Agent under any of the Loan Documents (other than
Hedge Obligations).

§8.10       Transactions with Affiliates. No Borrower or Subsidiary Guarantor
shall permit to exist or enter into any transaction (including the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any Affiliate (but not including any Subsidiary of Borrower), except (i)
transactions in connection with the Management Agreements, (ii) transactions set
forth on Schedule 6.15 attached hereto, (iii) transactions pursuant to the
reasonable requirements of the business of such Person and upon fair and
reasonable terms which are no less favorable to such Person than would be
obtained in a comparable arm’s length transaction with a Person that is not an
Affiliate and (iv) distributions permitted under §8.7.

§8.11       Management Fees. The Credit Parties shall not pay, and shall not
permit to be paid, any property management, advisory or acquisition fees or
other payments under any Management Agreement for any Collateral Property to any
Person that is an Affiliate of the Credit Parties in the event that a Default or
Event of Default shall have occurred and be continuing.

§8.12       Changes to Organizational Documents. Borrower shall not amend or
modify, or permit the amendment or modification of, the limited liability
company agreements or other formation or organizational documents of Borrower,
any Subsidiary, or any Subsidiary Guarantor in any material respect, without the
prior written consent of Agent (which consent shall not be unreasonably
withheld, conditioned or delayed). Without limiting the foregoing, any amendment
to the provisions of any Preferred Securities of Borrower, or to the rights or
powers of the holders of the Preferred Securities shall be a material amendment
requiring the consent of Agent.

§8.13       Collateral Properties. The Borrower and its Subsidiaries shall not,
nor shall they permit any other Subsidiary Guarantor, directly or indirectly,
to:

(a)       use or occupy or conduct any activity on, or knowingly permit the use
or occupancy of or the conduct of any activity on any Collateral Properties by
any tenant, in any manner which violates any Legal Requirement or which
constitutes a public or private nuisance in any manner which would have a
Material Adverse Effect or which makes void, voidable, or cancelable any
insurance then in force with respect thereto or makes the maintenance of
insurance in accordance with §7.7 commercially unreasonable (including by way of
increased premium);

(b)       without the prior written consent of Agent (which consent shall not be
unreasonably withheld, conditioned or delayed), except in connection with any
construction, development or redevelopment of any real estate, initiate or
permit any zoning reclassification of any Collateral Property or seek any
variance under existing zoning ordinances applicable to any Collateral Property
or in any event use or knowingly permit the use of any Collateral Property in
such a manner which would result in

 62

 

such use becoming a nonconforming use under applicable zoning ordinances or
other Legal Requirements if such nonconforming use would reasonably be expected
to have a Material Adverse Effect;

(c)       without the prior written consent of Agent (which consent shall not be
unreasonably withheld, conditioned or delayed), except in connection with any
construction, development or redevelopment of any real estate, (i) impose any
material easement, restrictive covenant, or encumbrance upon any Collateral
Property, other than the easements entered into the ordinary course of business
and that would customarily be agreed to by a reasonably prudent land owner, (ii)
execute or file any subdivision plat or condominium declaration affecting any
Collateral Property, or (iii) consent to the annexation of any Collateral
Property to any municipality;

(d)       do any act, by Borrower or a Subsidiary Guarantor which would
reasonably be expected to materially decrease the value of any Collateral
Property as reflected in the most-recent Appraisal (including by way of
negligent act);

(e)       without the prior written consent of all the Lenders (which consent
shall not be unreasonably withheld, conditioned or delayed), take any
affirmative action to permit any drilling or exploration for or extraction,
removal or production of any mineral, hydrocarbon, gas, natural element,
compound or substance (including sand and gravel) from the surface or subsurface
of any Collateral Property regardless of the depth thereof or the method of
mining or extraction thereof; or

(f)       without the prior consent of the Lenders (which consent shall not be
unreasonably withheld, conditioned or delayed), surrender the leasehold estate
created by any applicable Ground Lease (accepted by the Agent and the Lenders)
respecting a Collateral Property or terminate or cancel any such Ground Lease or
materially modify, change, supplement, alter, or amend any such Ground Lease,
either orally or in writing.

§9.             FINANCIAL COVENANTS. The Borrower and REIT Guarantor covenant
and agree that, so long as any Loan or Note is outstanding or any Lender has any
obligation to make any Loans, the Borrower and REIT Guarantor, as applicable,
shall at all times comply with the following covenants. The Borrower's and REIT
Guarantor's compliance with the following covenants shall be tested quarterly,
as of the close of each fiscal quarter.

§9.1          Maximum Leverage Ratio. The Total Leverage shall not exceed
sixty-five percent (65%).

§9.2          Minimum Fixed Charge Coverage Ratio. The REIT Guarantor’s Fixed
Charge Ratio shall not be less than 1.35 to 1.0.

§9.3          Minimum Tangible Net Worth. The Consolidated Tangible Net Worth of
the REIT Guarantor and its respective Subsidiaries shall not be less than the
sum of (i) $275,603,597.00, plus (ii) an amount equal to 80% of the net proceeds
from any issuance of common or Preferred Securities Equity Interests in REIT
Guarantor or Borrower following the Balance Sheet Date, plus (iii) an amount
equal to 80% of the equity in any Real Estate contributed to REIT Guarantor or
Borrower following the Balance Sheet Date.

§9.4          Minimum Debt Service Coverage Ratio. The Debt Service Coverage
Ratio shall not be less than 1.50 to 1.0.

 63

 

§10.          CLOSING CONDITIONS. The obligation of the Lenders to make the
initial Loans or to initially include any Real Estate as an Initial Collateral
Property shall be subject to the satisfaction (unless waived by Lenders in
writing) of the following conditions precedent:

§10.1       Loan Documents. Each of the Loan Documents shall have been duly
executed and delivered by the respective parties thereto and shall be in full
force and effect. The Agent shall have received a fully executed counterpart of
each such document.

§10.2       Certified Copies of Organizational Documents. The Agent shall have
received from each Credit Party a copy, certified as of a recent date by the
appropriate officer of each State in which such Person is organized and in which
the Collateral Properties are located and a duly authorized officer, partner or
member of such Person, as applicable, to be true and complete, of the
partnership agreement, corporate charter or operating agreement and/or other
organizational agreements of such Credit Party, as applicable, and its
qualification to do business, as applicable, as in effect on such date of
certification.

§10.3       Resolutions. All action on the part of each Credit Party, as
applicable, necessary for the valid execution, delivery and performance by such
Person of this Agreement and the other Loan Documents to which such Person is or
is to become a party shall have been duly and effectively taken, and evidence
thereof reasonably satisfactory to the Agent shall have been provided to the
Agent.

§10.4       Incumbency Certificate; Authorized Signers. The Agent shall have
received from each Credit Party an incumbency certificate, dated as of the
Closing Date, signed by a duly authorized officer of such Person and giving the
name and bearing a specimen signature of each individual who shall be authorized
to sign, in the name and on behalf of such Person, each of the Loan Documents to
which such Person is or is to become a party. The Agent shall have also received
from each Credit Party a certificate, dated as of the Closing Date, signed by a
duly authorized representative of such Credit Party and giving the name and
specimen signature of each Authorized Officer who shall be authorized to make
Loan Requests and Conversion/Continuation Requests and to give notices and to
take other action on behalf of such Credit Party under the Loan Documents.

§10.5       Opinion of Counsel. The Agent shall have received an opinion
addressed to the Lenders and the Agent and dated as of the Closing Date from
counsel to each Credit Party in form and substance reasonably satisfactory to
the Agent.

§10.6       Payment of Fees. The Borrower shall have paid to the Agent the fees
payable pursuant to §4.2.

§10.7       Insurance. The Agent shall have received certificates evidencing
that the Credit Parties have obtained insurance as required by this Agreement or
the other Loan Documents.

§10.8       Performance; No Default. Each Credit Party shall have performed and
complied with all terms and conditions herein required to be performed or
complied with by it on or prior to the Closing Date, and on the Closing Date
there shall exist no Default or Event of Default.

§10.9       Representations and Warranties. The representations and warranties
made by the Credit Parties in the Loan Documents or otherwise made by or on
behalf of the Credit Parties and their respective Subsidiaries in connection
therewith or after the date thereof shall have been true and correct in all
material respects when made and shall also be true and correct in all material
respects on the Closing Date (unless such representations and warranties are
limited by their terms to a specific date).

 64

 

§10.10    Proceedings and Documents. All proceedings in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory to the Agent and the Agent’s counsel in form and
substance, and the Agent shall have received all information and such
counterpart originals or certified copies of such documents and such other
certificates, opinions, assurances, consents, approvals or documents as the
Agent and the Agent’s counsel may reasonably require and are customarily
required in connection with similar transactions.

§10.11    Compliance Certificate. The Agent shall have received a Compliance
Certificate dated as of the date of the Closing Date demonstrating compliance
with each of the covenants calculated therein. Further, such Compliance
Certificate shall include within the calculation of Net Operating Income any
Collateral Properties which have been owned for less than a calendar quarter,
and shall be based upon financial data and information with respect to
Collateral Properties as of the end of the most recent calendar month as to
which data and information is available.

§10.12    Collateral Properties; Eligible Real Estate Qualification Documents.
The Lenders shall have completed their diligence review of each Initial
Collateral Property. The Eligible Real Estate Qualification Documents for each
Initial Collateral Property shall have been delivered to the Agent at the
Borrower's expense and shall be in form and substance reasonably satisfactory to
the Agent.

§10.13    Consents. The Agent shall have received evidence reasonably
satisfactory to the Agent that all necessary stockholder, partner, member or
other consents required in connection with the consummation of the transactions
contemplated by this Agreement and the other Loan Documents have been obtained.

§10.14    Beneficial Ownership Regulation. At least five (5) days prior to the
Closing Date, the Borrower shall deliver, on behalf of itself and any Guarantor
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, a Beneficial Ownership Certification in relation to itself and to
such Guarantor, to each Lender that so requests such a Beneficial Ownership
Certification together with all other customary “know your customer”
documentation required by each Lender.

§10.15    Other. The Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Agent or the Agent’s Special Counsel may reasonably have requested and are
customarily required in connection with similar transactions.

§11.          CONDITIONS TO ALL BORROWINGS. The obligations of the Lenders to
make any Loan, whether on or after the Closing Date, shall also be subject to
the satisfaction of the following conditions precedent:

§11.1       Prior Conditions Satisfied. All conditions set forth in §10 and in
§5.2 shall continue to be satisfied as of the date upon which any Loan is to be
made provided that this §11.1 shall not require (a) the delivery of any new
Appraisal not otherwise specifically required pursuant to the terms hereof, and
(b) any Credit Party to comply with the conditions set forth in §§ 10.2, 10.3,
10.4, 10.5 with respect to any Real Estate which has previously been included as
a Collateral Property.

§11.2       Representations True; No Default. Each of the representations and
warranties made by or on behalf of the Credit Parties or any of their respective
Subsidiaries contained in this Agreement, the other Loan Documents or in any
document or instrument delivered pursuant to or in connection with this
Agreement shall be true in all material respects both as of the date as of which
they were made and shall also be true in all material respects as of the time of
the making of such Loan, with the same effect as if made at and as of that time,
except to the extent of changes resulting from transactions permitted by the
Loan Documents (it being understood and agreed that any representation or
warranty which by its terms is

 65

 

made as of a specified date shall be required to be true and correct only as of
such specified date), and no Default or Event of Default shall have occurred and
be continuing.

§11.3       Borrowing Documents. The Agent shall have received a fully completed
Loan Request for such Loan and the other documents and information (including,
without limitation, a Compliance Certificate) as required by §5.2.

§11.4       West Chicago Property. No later than the date that is ten (10)
Business Days after the Closing Date, the Borrower shall have, directly or
indirectly, acquired the West Chicago Property and it shall have been added as a
Collateral Property in accordance with §5.2; provided that, to the extent not
owned prior to the date when the first Loan hereunder is requested to be made,
the West Chicago Property shall be subject to a purchase and sale agreement that
provides for acquisition thereof by the Borrower or a Subsidiary Guarantor
pursuant to the terms thereof, and all conditions for consummation of such
transactions shall have been satisfied (other than delivery of any funding
derived from an initial Loan).

§12.          EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1       Events of Default and Acceleration. If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:

(a)              the Borrower shall fail to pay any principal of the Loans when
the same shall become due and payable, whether at the stated date of maturity or
any accelerated date of maturity or at any other date fixed for payment;

(b)             the Borrower shall fail to pay any interest on the Loans within
five (5) days of the date that the same shall become due and payable, any
reimbursement obligations with respect to any fees or other sums due hereunder
(other than any voluntary prepayment) or under any of the other Loan Documents
within five (5) days after notice from Agent, whether at the stated date of
maturity or any accelerated date of maturity or at any other date fixed for
payment;

(c)              [Reserved];

(d)             any of the Borrower or the other Credit Parties or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained in §9.1, §9.2, §9.3 or §9.4;

(e)              any of the Borrower or the other Credit Parties shall fail to
perform any other term, covenant or agreement contained herein or in any of the
other Loan Documents which they are required to perform (other than those
specified in the other subclauses of this §12 or in the other Loan Documents),
and such failure shall continue for thirty (30) days after Borrower receives
from Agent written notice thereof, and in the case of a default that cannot be
cured within such thirty (30)-day period despite Borrower’s diligent efforts but
is susceptible of being cured within ninety (90) days of Borrower’s receipt of
Agent’s original notice, then Borrower shall have such additional time as is
reasonably necessary to effect such cure, but in no event in excess of ninety
(90) days from Borrower’s receipt of Agent’s original notice; provided that the
foregoing cure provisions shall not pertain to any default consisting of a
failure to comply with §8.4, §8.7, or to any Default excluded from any provision
of cure of defaults contained in any other of the Loan Documents and with
respect to any defaults under §8.1, §8.2, §8.3, §8.4, §8.7 or §8.8, the thirty
(30) day cure period described above shall be reduced to a period of ten (10)
days and no additional cure period shall be provided with respect to such
defaults;

 66

 

(f)              any material representation or warranty made by or on behalf of
the Credit Parties or any of their respective Subsidiaries in this Agreement or
any other Loan Document, or any report, certificate, financial statement, Loan
Request, or in any other document or instrument delivered pursuant to or in
connection with this Agreement, any advance of a Loan, or any of the other Loan
Documents shall prove to have been false in any material respect upon the date
when made or deemed to have been made or repeated except to the extent it is not
reasonably expected to have a Material Adverse Effect;

(g)             Any (i) Borrower or other Credit Party defaults (after the
expiration of any notice and cure or grace period) under any recourse
Indebtedness in an aggregate amount equal to or greater than $5,000,000 or
suffers a claim under non-recourse carve-out guaranty with respect to all
uncured defaults at any time, or (ii) Borrower, Guarantor or any Subsidiary
thereof defaults (after the expiration of any notice and cure or grace period)
under any Non-Recourse Indebtedness in an aggregate amount equal to or greater
than $20,000,000 with respect to all uncured defaults at any time;

(h)             any of the Borrower or other Credit Party, (i) shall make an
assignment for the benefit of creditors, or admit in writing its general
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver for it or any substantial part of its assets,
(ii) shall commence any case or other proceeding relating to it under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize any of the foregoing;

(i)               a petition or application shall be filed for the appointment
of a trustee or other custodian, liquidator or receiver of any of the Borrower
or other Credit Party or any substantial part of the assets of any thereof, or a
case or other proceeding shall be commenced against any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, and any such Person shall indicate its approval thereof, consent
thereto or acquiescence therein or such petition, application, case or
proceeding shall not have been dismissed within ninety (90) days following the
filing or commencement thereof;

(j)               a decree or order is entered appointing a trustee, custodian,
liquidator or receiver for any of the Borrower or other Credit Party or
adjudicating any such Person, bankrupt or insolvent, or approving a petition in
any such case or other proceeding, or a decree or order for relief is entered in
respect of any such Person in an involuntary case under federal bankruptcy laws
as now or hereafter constituted;

(k)             there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, one or more uninsured or unbonded
final judgments against REIT Guarantor or any Subsidiary that, either
individually or in the aggregate, exceed in excess of $5,000,000.00 in any
calendar year;

(l)               any of the material Loan Documents shall be canceled,
terminated, revoked or rescinded otherwise than in accordance with the terms
thereof or the express prior written agreement, consent or approval of the
Required Lenders, or any action at law, suit in equity or other legal proceeding
to cancel, revoke or rescind any of the material Loan Documents shall be
commenced by or on behalf of any of the Credit Parties, or any court or any
other governmental or regulatory authority or agency of competent jurisdiction
shall make a determination, or issue a judgment, order, decree or ruling, to the
effect that any one or more of the material Loan Documents is illegal, invalid
or unenforceable in accordance with the terms thereof;

 67

 

(m)            REIT Guarantor ceases to be treated as a real estate investment
trust under the Code in any taxable year or the common Equity Interests of the
REIT Guarantor shall fail to be listed and traded on the New York Stock Exchange
or another publicly recognized exchange;

(n)             with respect to any Guaranteed Pension Plan, an ERISA Reportable
Event shall have occurred and such event reasonably would be expected to result
in liability of any of the Credit Parties to pay money to the PBGC or such
Guaranteed Pension Plan in an aggregate amount exceeding $5,000,000 and one of
the following shall apply with respect to such event: (x) such event in the
circumstances occurring reasonably would be expected to result in the
termination of such Guaranteed Pension Plan by the PBGC or for the appointment
by the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan; or (y) a trustee shall have been appointed by the
United States District Court to administer such Plan; or (z) the PBGC shall have
instituted proceedings to terminate such Guaranteed Pension Plan;

(o)             any dissolution, termination, partial or complete liquidation,
merger or consolidation of any of the Borrower, the Guarantors or any of the
Subsidiaries of Borrower shall occur or any sale, transfer or other disposition
of the assets of any of the Borrower, the Guarantors or any of the Subsidiaries
of Borrower shall occur other than as permitted under the terms of this
Agreement or the other Loan Documents;

(p)             any of the Borrower, the Guarantors or any of their respective
Subsidiaries or any shareholder, officer, director, partner or member of any of
them shall be indicted for a federal crime, a punishment for which could include
the forfeiture of (i) any assets of such Person which in the good faith judgment
of the Required Lenders could have a Material Adverse Effect, or (ii) the
Collateral;

(q)             any Guarantor denies that it has any liability or obligation
under the Guaranty or any other Loan Document, or shall notify the Agent or any
of the Lenders of such Guarantor’s intention to attempt to cancel or terminate
any Guaranty or any other Loan Document, or shall fail to observe or comply with
any term, covenant, condition or agreement under any Guaranty or any other Loan
Document;

(r)              Less than two (2) of the following individuals continue to be
employed by the REIT Guarantor or Borrower in senior management / principal
positions: Jeffrey E. Witherell, Pendleton P. White, Jr., and Daniel Wright (the
“Key Man Test”); provided such occurrence shall not constitute an Event of
Default if there is no Key Man or similar test in any other indebtedness of the
REIT Guarantor and its Subsidiaries or in the organizational documents of the
REIT Guarantor and its Subsidiaries;

(s)              (i) the occurrence of an event of default (after the expiration
of any notice and cure or grace period) under the KeyBank Revolver, or (ii) the
repayment in full and termination of the KeyBank Revolver; or

(t)               any Change of Control shall occur;

then, and upon any such Event of Default, the Agent may, and upon the request of
the Required Lenders shall, by notice in writing to the Borrower declare all
amounts owing with respect to this Agreement, the Notes, and the other Loan
Documents to be, and they shall thereupon forthwith become, immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the Borrower; provided that in the event of
any Event of Default specified in §12.1(h), §12.1(i) or §12.1(j), all such
amounts shall become immediately due and payable automatically and without any
requirement of presentment, demand, protest or other notice of any kind from any
of the Lenders or the Agent.

 68

 

§12.2       Termination of Commitments. If any one or more Events of Default
specified in §12.1(h), §12.1(i) or §12.1(j) shall occur, then immediately and
without any action on the part of the Agent or any Lender any unused portion of
the credit hereunder shall terminate and the Lenders shall be relieved of all
obligations to make Loans to the Borrower. If any other Event of Default shall
have occurred, the Agent may, and upon the election of the Required Lenders
shall, by notice to the Borrower terminate the obligation to make Loans to the
Borrower. No termination under this §12.2 shall relieve the Borrower of their
obligations to the Lenders arising under this Agreement or the other Loan
Documents.

§12.3       Remedies. In case any one or more Events of Default shall have
occurred and be continuing, and whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Agent on behalf of
the Lenders may, and upon the direction of the Required Lenders shall, proceed
to protect and enforce their rights and remedies under this Agreement, the Notes
and/or any of the other Loan Documents by suit in equity, action at law or other
appropriate proceeding, including to the full extent permitted by applicable law
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents, the obtaining of the ex parte
appointment of a receiver, and, if any amount shall have become due, by
declaration or otherwise, the enforcement of the payment thereof. No remedy
herein conferred upon the Agent or the holder of any Note is intended to be
exclusive of any other remedy and each and every remedy shall be cumulative and
shall be in addition to every other remedy given hereunder or now or hereafter
existing at law or in equity or by statute or any other provision of law.
Notwithstanding the provisions of this Agreement providing that the Loans may be
evidenced by multiple Notes in favor of the Lenders, the Lenders acknowledge and
agree that only the Agent may exercise any remedies arising by reason of a
Default or Event of Default. If any Credit Party fails to perform any agreement
or covenant contained in this Agreement or any of the other Loan Documents
beyond any applicable period for notice and cure, Agent may itself perform, or
cause to be performed, any agreement or covenant of such Person contained in
this Agreement or any of the other Loan Documents which such Person shall fail
to perform, and the out-of-pocket costs of such performance, together with any
reasonable expenses, including reasonable and documented attorneys’ fees
actually incurred (including attorneys’ fees incurred in any appeal) by Agent in
connection therewith, shall be payable by Borrower upon demand and shall
constitute a part of the Obligations and shall if not paid within five (5) days
after demand bear interest at the rate for overdue amounts as set forth in this
Agreement. In the event that all or any portion of the Obligations is collected
by or through an attorney-at-law, the Borrower shall pay all costs of collection
including, but not limited to, reasonable attorney’s fees.

§12.4       Distribution of Collateral Proceeds. In the event that, following
the occurrence and during the continuance of any Event of Default, any monies
are received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the Collateral or other
assets of Credit Parties, such monies shall be distributed for application as
follows:

(a)              First, to the payment of, or (as the case may be) the
reimbursement of the Agent for or in respect of, all reasonable and documented
out-of-pocket costs, expenses, disbursements and losses which shall have been
paid, incurred or sustained by the Agent to protect or preserve the Collateral
or in connection with the collection of such monies by the Agent, for the
exercise, protection or enforcement by the Agent of all or any of the rights,
remedies, powers and privileges of the Agent or the Lenders under this Agreement
or any of the other Loan Documents or in respect of the Collateral or in support
of any provision of adequate indemnity to the Agent against any taxes or liens
which by law shall have, or may have, priority over the rights of the Agent or
the Lenders to such monies;

(b)             Second, to all other Obligations (including any interest,
expenses or other obligations incurred after the commencement of a bankruptcy)
in such order or preference as the Required Lenders shall determine; provided,
that (i) distributions in respect of such other Obligations shall include,

 69

 

on a pari passu basis, any Agent’s fee payable pursuant to §4.2; (ii)
Obligations owing to the Lenders with respect to each type of Obligation such as
interest, principal, fees and expenses shall be made among the Lenders, pro
rata,; and provided, further that the Required Lenders may in their discretion
make proper allowance to take into account any Obligations not then due and
payable; and

(c)              Third, to the payment of the Hedge Obligations, if any; and

(d)             Fourth, the excess, if any, shall be returned to the Borrower or
to such other Persons as are entitled thereto.

§13.          SETOFF. Regardless of the adequacy of any Collateral, during the
continuance of any Event of Default, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch
where such deposits are held) or other sums credited by or due from any Lender
or any Affiliate thereof to any Credit Party and any securities or other
property of such parties in the possession of such Lender or any Affiliate may,
without notice to any Credit Party (any such notice being expressly waived) but
with the prior written approval of Agent, be applied to or set off against the
payment of Obligations and any and all other liabilities, direct, or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
of the Credit Parties. Each of the Lenders agrees with each other Lender that if
such Lender shall receive from a Credit Party, whether by voluntary payment,
exercise of the right of setoff, or otherwise, and shall retain and apply to the
payment of the Note or Notes held by such Lender any amount in excess of its
ratable portion of the payments received by all of the Lenders with respect to
the Notes held by all of the Lenders, such Lender will make such disposition and
arrangements with the other Lenders with respect to such excess, either by way
of distribution, pro tanto assignment of claims, subrogation or otherwise as
shall result in each Lender receiving in respect of the Notes held by it its
proportionate payment as contemplated by this Agreement; provided that if all or
any part of such excess payment is thereafter recovered from such Lender, such
disposition and arrangements shall be rescinded and the amount restored to the
extent of such recovery, but without interest. In the event that any Defaulting
Lender shall exercise any such right of setoff, (a) all amounts so set off shall
be paid over immediately to the Agent for further application in accordance with
the provisions of this Agreement and, pending such payment, shall be segregated
by such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Agent and the Lenders, and (b) the Defaulting Lender shall
provide promptly to the Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.

§14.          THE AGENT.

§14.1       Authorization. The Agent is authorized to take such action on behalf
of each of the Lenders and to exercise all such powers as are hereunder and
under any of the other Loan Documents and any related documents delegated to the
Agent and all other powers not specifically reserved to the Lenders, together
with such powers as are reasonably incident thereto, provided that no duties or
responsibilities not expressly assumed herein or therein shall be implied to
have been assumed by the Agent. The obligations of the Agent hereunder are
primarily administrative in nature, and nothing contained in this Agreement or
any of the other Loan Documents shall be construed to constitute the Agent as a
trustee for any Lender or to create an agency or fiduciary relationship. Agent
shall act as the contractual representative of the Lenders hereunder, and
notwithstanding the use of the term “Agent”, it is understood and agreed that
Agent shall not have any fiduciary duties or responsibilities to any Lender by
reason of this Agreement or any other Loan Document and is acting as an
independent contractor, the duties and responsibilities of which are limited to
those expressly set forth in this Agreement and the other Loan Documents. The
Borrower and any other Person shall be entitled to conclusively rely on a
statement from the Agent that it has the authority to act for and bind the
Lenders pursuant to this Agreement and the other Loan Documents.

 70

 

§14.2       Employees and Agents. The Agent may exercise its powers and execute
its duties by or through employees or agents and shall be entitled to take, and
to rely on, advice of counsel concerning all matters pertaining to its rights
and duties under this Agreement and the other Loan Documents. The Agent may
utilize the services of such Persons as the Agent may reasonably determine, and
all reasonable fees and expenses of any such Persons shall be paid by the
Borrower.

§14.3       No Liability. Neither the Agent nor any of its shareholders,
directors, officers or employees nor any other Person assisting them in their
duties nor any agent, or employee thereof, shall be liable to the Lenders for
(a) any waiver, consent or approval given or any action taken, or omitted to be
taken, in good faith by it or them hereunder or under any of the other Loan
Documents, or in connection herewith or therewith, or be responsible for the
consequences of any oversight or error of judgment whatsoever, except that the
Agent or such other Person, as the case may be, shall be liable for losses due
to its willful misconduct or gross negligence as finally determined by a court
of competent jurisdiction after the expiration of all applicable appeal periods
or (b) any action taken or not taken by Agent with the consent or at the request
of the Required Lenders. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default, except with respect
to defaults in the payment of principal, interest and fees required to be paid
to the Agent for the account of the Lenders, unless the Agent has received
notice from a Lender or the Borrower referring to the Loan Documents and
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default”.

§14.4       No Representations. The Agent shall not be responsible for the
execution or validity or enforceability of this Agreement, the Notes, any of the
other Loan Documents or any instrument at any time constituting, or intended to
constitute, collateral security for the Notes, or for the value of any such
collateral security or for the validity, enforceability or collectability of any
such amounts owing with respect to the Notes, or for any recitals or statements,
warranties or representations made herein, or any agreement, instrument or
certificate delivered in connection therewith or in any of the other Loan
Documents or in any certificate or instrument hereafter furnished to it by or on
behalf of the Borrower or any of their respective Subsidiaries, or be bound to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, covenants or agreements herein or in any of the other Loan
Documents. The Agent shall not be bound to ascertain whether any notice,
consent, waiver or request delivered to it by the Borrower or any holder of any
of the Notes shall have been duly authorized or is true, accurate and complete.
The Agent has not made nor does it now make any representations or warranties,
express or implied, nor does it assume any liability to the Lenders, with
respect to the creditworthiness or financial condition of the Borrower or any of
their respective Subsidiaries, or the value of the Collateral or any other
assets of the Borrower or any of their respective Subsidiaries. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents. Agent’s Special Counsel has only represented Agent and
KeyBank in connection with the Loan Documents and the only attorney client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank. Each Lender has been independently represented by separate counsel on
all matters regarding the Loan Documents and the granting and perfecting of
liens in the Collateral.

§14.5       Payments.

(a)              A payment by the Borrower to the Agent hereunder or under any
of the other Loan Documents for the account of any Lender shall constitute a
payment to such Lender. The Agent

 71

 

agrees to distribute to each Lender not later than one Business Day after the
Agent’s receipt of good funds, determined in accordance with the Agent’s
customary practices, such Lender’s pro rata share of payments received by the
Agent for the account of the Lenders except as otherwise expressly provided
herein or in any of the other Loan Documents. In the event that the Agent fails
to distribute such amounts within one Business Day as provided above, the Agent
shall pay interest on such amount at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect.

(b)             If in the reasonable opinion of the Agent the distribution of
any amount received by it in such capacity hereunder, under the Notes or under
any of the other Loan Documents might involve it in liability, it may refrain
from making such distribution until its right to make such distribution shall
have been adjudicated by a court of competent jurisdiction. If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Agent is to be repaid, each Person to whom any such distribution shall have
been made shall either repay to the Agent its proportionate share of the amount
so adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.

§14.6       Holders of Notes. Subject to the terms of §18, the Agent may deem
and treat the payee of any Note as the absolute owner or purchaser thereof for
all purposes hereof until it shall have been furnished in writing with a
different name by such payee or by a subsequent holder, assignee or transferee.

§14.7       Indemnity. The Lenders ratably agree hereby to indemnify and hold
harmless the Agent from and against any and all claims, actions and suits
(whether groundless or otherwise), losses, damages, costs, expenses (including
any expenses for which the Agent has not been reimbursed by the Borrower as
required by §15), and liabilities of every nature and character arising out of
or related to this Agreement, the Notes, or any of the other Loan Documents or
the transactions contemplated or evidenced hereby or thereby, or the Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Agent’s willful misconduct or gross negligence
as finally determined by a court of competent jurisdiction after the expiration
of all applicable appeal periods. The agreements in this §14.7 shall survive the
payment of all amounts payable under the Loan Documents.

§14.8       Agent as Lender. In its individual capacity, KeyBank shall have the
same obligations and the same rights, powers and privileges in respect to its
Commitment and the Loans made by it, and as the holder of any of the Notes as it
would have were it not also the Agent.

§14.9       Resignation. The Agent may resign at any time by giving thirty (30)
calendar days’ prior written notice thereof to the Lenders and the Borrower. The
Required Lenders may remove the Agent from its capacity as Agent in the event of
the Agent’s gross negligence or willful misconduct or if the Agent is a
Defaulting Lender. Upon any such resignation, or removal, the Required Lenders,
subject to the terms of §18.1, shall have the right to appoint as a successor
Agent, (i) any Lender or (ii) any bank whose senior debt obligations are rated
not less than “A” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000.
Unless a Default or Event of Default shall have occurred and be continuing, such
successor Agent shall be reasonably acceptable to the Borrower. If no successor
Agent shall have been appointed and shall have accepted such appointment within
thirty (30) days after the retiring Agent’s giving of notice of resignation or
the Required Lender’s removal of the Agent, then the retiring or removed Agent
may, on behalf of the Lenders, appoint a successor Agent, which shall be (i) any
Lender or (ii) any financial institution whose senior debt obligations are rated
not less than “A2” or its equivalent by Moody’s or not less than “A” or its
equivalent by S&P and which has a net worth of not less than $500,000,000. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring or removed Agent,

 72

 

and the retiring or removed Agent shall be discharged from its duties and
obligations hereunder as Agent. After any retiring Agent’s resignation or
removal, the provisions of this Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent. Upon any change in the Agent under
this Agreement, the resigning or removed Agent shall execute such assignments of
and amendments to the Loan Documents as may be necessary to substitute the
successor Agent for the resigning or removed Agent.

§14.10    Duties in the Case of Enforcement. In case one or more Events of
Default have occurred and shall be continuing, and whether or not acceleration
of the Obligations shall have occurred, the Agent may and, if (a) so requested
by the Required Lenders and (b) the Lenders have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to exercise all or any legal and equitable and
other rights or remedies as it may have; provided, however, that unless and
until the Agent shall have received such directions, the Agent may (but shall
not be obligated to) take such action, or refrain from taking such action, with
respect to such Default or Event of Default as it shall deem to be in the best
interests of the Lenders. Without limiting the generality of the foregoing, if
Agent reasonably determines payment is in the best interest of all the Lenders,
Agent may without the approval of the Lenders pay taxes and insurance premiums
and spend money for maintenance, repairs or other expenses which may be
necessary to be incurred, and Agent shall promptly thereafter notify the Lenders
of such action. Each Lender shall, within thirty (30) days of request therefor,
pay to the Agent its Commitment Percentage of the reasonable costs incurred by
the Agent in taking any such actions hereunder to the extent that such costs
shall not be promptly reimbursed to the Agent by the Borrower or out of the
Collateral. The Required Lenders may direct the Agent in writing as to the
method and the extent of any such exercise, the Lenders hereby agreeing to
indemnify and hold the Agent harmless in accordance with their respective
Commitment Percentages from all liabilities incurred in respect of all actions
taken or omitted in accordance with such directions, except to the extent that
any of the same shall be directly caused by the Agent’s willful misconduct or
gross negligence as finally determined by a court of competent jurisdiction
after the expiration of all applicable appeal periods, provided that the Agent
need not comply with any such direction to the extent that the Agent reasonably
believes the Agent’s compliance with such direction to be unlawful in any
applicable jurisdiction or commercially unreasonable under the UCC as enacted in
any applicable jurisdiction.

§14.11    Bankruptcy. In the event a bankruptcy or other insolvency proceeding
is commenced by or against Borrower with respect to the Obligations, the Agent
shall have the sole and exclusive right to file and pursue a joint proof claim
on behalf of all Lenders. Any votes with respect to such claims or otherwise
with respect to such proceedings shall be subject to the vote of the Required
Lenders or all of the Lenders as required by this Agreement. Each Lender
irrevocably waives its right to file or pursue a separate proof of claim in any
such proceedings unless Agent fails to file such claim within thirty (30) days
after receipt of written notice from the Lenders requesting that Agent file such
proof of claim.

§14.12    Request for Agent Action. Agent and the Lenders acknowledge that in
the ordinary course of business of the Borrower, the Borrower may take other
actions or enter into other agreements in the ordinary course of business which
similarly require the consent, approval or agreement of the Agent. In connection
with the foregoing, the Lenders hereby expressly authorize the Agent to execute
consents, approvals, or other agreements in form and substance satisfactory to
the Agent in connection with such other actions or agreements as may be
necessary in the ordinary course of Borrower’s business.

§14.13    Reliance by Agent. The Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by an Authorized

 73

 

Officer. The Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, that by its terms must be fulfilled
to the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless the Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan. The Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

§14.14    Approvals. If consent is required for some action under this
Agreement, or except as otherwise provided herein an approval of the Lenders,
the Required Lenders or the Required Lenders is required or permitted under this
Agreement, each Lender agrees to give the Agent, within ten (10) days of receipt
of the request for action together with all reasonably requested information
related thereto (or such lesser period of time required by the terms of the Loan
Documents), notice in writing of approval or disapproval (collectively
“Directions”) in respect of any action requested or proposed in writing pursuant
to the terms hereof. To the extent that any Lender does not approve any
recommendation of Agent, such Lender shall in such notice to Agent describe the
actions that would be acceptable to such Lender. If consent is required for the
requested action, any Lender’s failure to respond to a request for Directions
within the required time period shall be deemed to constitute a Direction to
take such requested action. In the event that any recommendation is not approved
by the requisite number of Lenders and a subsequent approval on the same subject
matter is requested by Agent, then for the purposes of this paragraph each
Lender shall be required to respond to a request for Directions within five (5)
Business Days of receipt of such request. Agent and each Lender shall be
entitled to assume that any officer of the other Lenders delivering any notice,
consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Lenders have
otherwise been notified in writing.

§14.15    Borrower Not Beneficiary. Except for the provisions of §14.9 relating
to the appointment of a successor Agent, the provisions of this §14 are solely
for the benefit of the Agent and the Lenders, may not be enforced by the
Borrower, and except for the provisions of §14.9, may be modified or waived
without the approval or consent of the Borrower.

§14.16    Defaulting Lenders.

(a)              Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Legal Requirements:

(i)               That Defaulting Lender’s right to approve or disapprove any
amendment, waiver or consent with respect to this Agreement shall be restricted
as set forth in §27.

(ii)             Any payment of principal, interest, fees or other amounts
received by the Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise, and including any amounts
made available to the Agent by that Defaulting Lender pursuant to §13), shall be
applied at such time or times as may be determined by the Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; third, if so determined by the Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that

 74

 

Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; fifth, so long as no Default or Event of
Default exists or non-defaulting Lenders have been paid in full all amounts then
due, to the payment of any amounts owing to the Borrower as a result of any
judgment of a court of competent jurisdiction obtained by the Borrower against
that Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans in respect of
which that Defaulting Lender has not fully funded its appropriate share and (y)
such Loans were made at a time when the conditions set forth in §11 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, that Defaulting Lender. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post cash collateral pursuant
to this §14.16(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii)           During any period that a Lender is a Defaulting Lender, the
Borrower may, by giving written notice thereof to the Agent, such Defaulting
Lender, and the other Lenders, demand that such Defaulting Lender assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of §18.1. No party hereto shall have any obligation whatsoever to
initiate any such replacement or to assist in finding an Eligible Assignee. In
addition, any Lender who is not a Defaulting Lender may, but shall not be
obligated, in its sole discretion, to acquire the face amount of all or a
portion of such Defaulting Lender’s Commitment via an assignment subject to and
in accordance with the provisions of §18.1. No such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient with any applicable amounts held
pursuant to the immediately preceding subsection (ii), upon distribution thereof
as appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to the Agent or any Lender hereunder (and interest accrued thereon).
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under any
Legal Requirement without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

(b)             Defaulting Lender Cure. If the Borrower and the Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash collateral), that Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Agent may determine to be necessary to cause the Loans to be held on a pro
rata basis by the Lenders in accordance with their Commitment Percentages
(without giving effect to §14.16(a)(iv)), whereupon that Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 75

 

§14.17    Reliance on Hedge Provider. For purposes of applying payments received
in accordance with §12.4, the Agent shall be entitled to rely upon the trustee,
paying agent or other similar representative (each, a “Representative”) or, in
the absence of such a Representative, upon the holder of the Hedge Obligations
for a determination (which each holder of the Hedge Obligations agrees (or shall
agree) to provide upon request of the Agent) of the outstanding Hedge
Obligations owed to the holder thereof. Unless it has actual knowledge
(including by way of written notice from such holder) to the contrary, the
Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

§15.          EXPENSES. The Borrower agrees to pay (a) the reasonable and
documented out-of-pocket costs incurred by the Agent of producing and
reproducing this Agreement, the other Loan Documents and the other agreements
and instruments mentioned herein, (b) the reasonable fees, expenses and
disbursements of the outside counsel to the Agent and any local counsel to the
Agent incurred in connection with the preparation, administration, or
interpretation of the Loan Documents and other instruments mentioned herein, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(c) all other reasonable and documented out-of-pocket fees (including reasonable
attorneys’ fees), expenses and disbursements (other than Taxes unless such
payment is otherwise required pursuant to the terms of this Agreement) of the
Agent incurred by the Agent in connection with the preparation or interpretation
of the Loan Documents and other instruments mentioned herein, the addition or
substitution of additional Collateral Properties or other Collateral (in
connection with each Loan and/or otherwise), the making of each Loan hereunder,
and the third party out-of-pocket costs and expenses incurred in connection with
the syndication of the Commitments pursuant to §18 hereof, (d) without
duplication, all reasonable and documented out-of-pocket expenses (including
reasonable attorneys’ fees and costs, and the fees and costs of appraisers,
engineers, investment bankers or other experts retained by any Lender or the
Agent) incurred by any Lender or the Agent in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Credit Parties or the administration thereof after the occurrence of a
Default or Event of Default and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to the Agent’s or any
of the Lenders’ relationship with the Borrower (provided that any attorneys’
fees and costs pursuant to this clause (d) shall be limited to those incurred by
the Agent, local counsel in each jurisdiction where a Collateral Property is
located, and one other counsel with respect to the Lenders as a group), (e) all
reasonable and documented fees, expenses and disbursements of the Agent incurred
in connection with UCC searches, UCC filings, title rundowns, or title searches,
(f) all reasonable and documented out-of-pocket fees, expenses and disbursements
(including reasonable attorneys’ fees and costs) which may be incurred by Agent
in connection with the execution and delivery of this Agreement and the other
Loan Documents (without duplication of any of the items listed above), and (g)
all expenses relating to the use of Intralinks, SyndTrak or any other similar
system for the dissemination and sharing of documents and information in
connection with the Loans in accordance with the terms of this Agreement. The
covenants of this §15 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder.

§16.          INDEMNIFICATION. The Borrower and each Guarantor, jointly and
severally, agree to indemnify and hold harmless the Agent, the Lenders and the
Arranger and each director, officer, employee, agent and Affiliate thereof and
Person who controls the Agent or any Lender or the Arranger against any and all
claims, actions and suits, whether groundless or otherwise, and from and against
any and all liabilities, losses, damages and expenses of every nature and
character arising out of or relating to any claim, action, suit or litigation
arising out of this Agreement or any of the other Loan Documents or the
transactions contemplated hereby and thereby including, without limitation, (a)
any and all claims for brokerage, leasing, finders or similar fees which may be
made relating to the Collateral Properties or the Loans by parties claiming by
or through Borrower or any Guarantor, (b) any condition of the Real Estate, (c)
any actual or proposed use by the Borrower or any Guarantor of the proceeds of
any of the Loans, (d) any actual or alleged infringement of any patent,
copyright, trademark, service mark or similar right of the

 76

 

Borrower and each Guarantor, (e) the Borrower or any Guarantor entering into or
performing this Agreement or any of the other Loan Documents, (f) any actual or
alleged violation of any law, ordinance, code, order, rule, regulation,
approval, consent, permit or license relating to the Real Estate, (g) with
respect to the REIT Guarantor and its Subsidiaries and their respective
properties and assets, subject to any limitations set forth in the Indemnity
Agreement, the violation of any Environmental Law, the Release or threatened
Release of any Hazardous Substances or any action, suit, proceeding or
investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury, nuisance or damage to property), and (h) to the extent used by Borrower
or any Guarantor, any use of Intralinks, SyndTrak or any other system for the
dissemination and sharing of documents and information, in each case including,
without limitation, the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceeding;
provided, however, that the Borrower and the Guarantors shall not be obligated
under this §16 or otherwise to indemnify any Person for liabilities arising from
such Person’s own gross negligence or willful misconduct as determined by a
court of competent jurisdiction after the exhaustion of all applicable appeal
periods. In litigation, or the preparation therefor, the Lenders and the Agent
shall be entitled to select a single law firm as their own counsel and, in
addition to the foregoing indemnity, the Borrower and the Guarantors agree to
pay promptly the reasonable fees and expenses of such counsel. If, and to the
extent that the obligations of the Borrower or any Guarantor under this §16 are
unenforceable for any reason, the Borrower and each Guarantor hereby agree to
make the maximum contribution to the payment in satisfaction of such obligations
which is permissible under applicable law. The provisions of this §16 shall
survive the repayment of the Loans and the termination of the obligations of the
Lenders hereunder for a period of one year. This §16 shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages, or
liabilities arising from any non-Tax claim of the Indemnified Person.

§17.          SURVIVAL OF COVENANTS, ETC. All covenants, agreements,
representations and warranties made herein, in the Notes, in any of the other
Loan Documents or in any documents or other papers delivered by or on behalf of
the Borrower or any of their respective Subsidiaries pursuant hereto or thereto
shall be deemed to have been relied upon by the Lenders and the Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Loans, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Lender has any obligation to make any Loans. The
indemnification obligations of the Borrower and each Guarantor provided herein
and in the other Loan Documents shall survive the full repayment of amounts due
and the termination of the obligations of the Lenders hereunder and thereunder
to the extent provided herein and therein for a period of one year. All
statements contained in any certificate delivered to any Lender or the Agent at
any time by or on behalf of the Borrower or any of their respective Subsidiaries
pursuant hereto or in connection with the transactions contemplated hereby shall
constitute representations and warranties by such Person hereunder.

§18.          ASSIGNMENT AND PARTICIPATION.

§18.1       Conditions to Assignment by Lenders. Except as provided herein, each
Lender may assign to one or more Eligible Assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment Percentage and Commitment and the same portion of the
Loans at the time owing to it and the Notes held by it); provided that (a) the
Agent shall have given its prior written consent to such assignment, which
consent shall not be unreasonably withheld or delayed, (b) each such assignment
shall be of a constant, and not a varying, percentage of all the assigning
Lender’s rights and obligations under this Agreement with respect to the
Commitment in the event an interest in the Loans is assigned, (c) the parties to
such assignment shall execute and deliver to the Agent, for recording in the
Register (as hereinafter defined) an Assignment and Acceptance

 77

 

Agreement in the form of Exhibit E annexed hereto, together with any Notes
subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, Borrower or Guarantor, and (e) such
assignee shall acquire an interest in the Loans of not less than $5,000,000 and
integral multiples of $1,000,000 in excess thereof (or if less, the remaining
Loans of the assignor), unless waived by the Agent, and so long as no Default or
Event of Default exists hereunder, Borrower. Upon execution, delivery,
acceptance and recording of such Assignment and Acceptance Agreement, (i) the
assignee thereunder shall be a party hereto and all other Loan Documents
executed by the Lenders and, to the extent provided in such Assignment and
Acceptance Agreement, have the rights and obligations of a Lender hereunder,
(ii) the assigning Lender shall, upon payment to the Agent of the registration
fee referred to in §18.2, be released from its obligations under this Agreement
arising after the effective date of such assignment with respect to the assigned
portion of its interests, rights and obligations under this Agreement, and (iii)
the Agent may unilaterally amend Schedule 1.1 to reflect such assignment. In
connection with each assignment, the assignee shall represent and warrant to the
Agent, the assignor and each other Lender as to whether such assignee is
controlling, controlled by, under common control with or is not otherwise free
from influence or control by, the Borrower and the Guarantors and whether such
assignee is a Defaulting Lender or an Affiliate of a Defaulting Lender. In
connection with any assignment of rights and obligations of any Defaulting
Lender, no such assignment shall be effective unless and until, in addition to
the other conditions thereto set forth herein, the parties to the assignment
shall make such additional payments to the Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with its Commitment Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

§18.2       Register. The Agent, acting for this purpose as a non-fiduciary
agent for the Borrower, shall maintain on behalf of the Borrower a copy of each
assignment delivered to it and a register or similar list (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment
Percentages of and principal amount of and interest on the Loans owing to the
Lenders from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and the Lenders at any reasonable time
and from time to time upon reasonable prior notice. Upon each such recordation,
the assigning Lender agrees to pay to the Agent a registration fee in the sum of
$5,500.

§18.3       New Notes. Upon its receipt of an Assignment and Acceptance
Agreement executed by the parties to such assignment, together with each Note
subject to such assignment, the Agent shall record the information contained
therein in the Register. Within five (5) Business Days after receipt of notice
of such assignment from Agent, the Borrower, at their own expense, shall execute
and deliver to the Agent, in exchange for each surrendered Note, a new Note (if
requested by the subject Lender) to the order of such assignee in an amount
equal to the amount assigned to such assignee pursuant to such Assignment and
Acceptance Agreement and, if the assigning Lender has retained some portion of
its obligations hereunder, a new Note to the order of the assigning Lender in an
amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be

 78

 

in an aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such Assignment and
Acceptance Agreement and shall otherwise be in substantially the form of the
assigned Notes. The surrendered Notes shall be canceled and returned to the
Borrower.

§18.4       Participations. Each Lender may sell participations to one or more
Lenders or other entities in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents; provided that (a)
any such sale or participation shall not affect the rights and duties of the
selling Lender hereunder, (b) such participation shall not entitle such
participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, rights granted to the Lenders under
§4.8, §4.9 and §4.10, (c) such participation shall not entitle the participant
to the right to approve waivers, amendments or modifications, (d) such
participant shall have no direct rights against the Borrower, (e) such
participant shall be entitled to the benefits of §4.4(b) to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
§18.1, but shall not be entitled to receive any greater payment under §4.4(b)
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, and Participant agrees to be subject
to the provisions of §4.15, (f) such sale is effected in accordance with all
applicable laws, (g) such participant shall not be a Person controlling,
controlled by or under common control with, or which is not otherwise free from
influence or control by any of the Borrower and shall not be a Defaulting Lender
or an Affiliate of a Defaulting Lender or a natural Person (or a holding
company, investment vehicle or trust fund or owned and operated for the primary
benefit of, a natural Person), and (h) such participant is an Eligible Assignee;
provided, however, such Lender may agree with the participant that it will not,
without the consent of the participant, agree to (i) increase, or extend the
term or extend the time or waive any requirement for the reduction or
termination of, such Lender’s Commitment, (ii) extend the date fixed for the
payment of principal of or interest on the Loans or portions thereof owing to
such Lender (other than pursuant to an extension of the Maturity Date pursuant
to §2.13), (iii) reduce the amount of any such payment of principal, (iv) reduce
the rate at which interest is payable thereon or (v) release Borrower, any
Guarantor or any Collateral (except as permitted or required under §5.4 and
§5.5). Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of Borrower, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, Agent
(in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

§18.5       Pledge by Lender. Any Lender may at any time pledge all or any
portion of its interest and rights under this Agreement (including all or any
portion of its Note) to any of the twelve Federal Reserve Banks organized under
§4 of the Federal Reserve Act, 12 U.S.C. §341 or any other central banking
authority, or to such other Person as the Agent elects and so long as no Default
or Event of Default has occurred and is continuing, the Borrower may approve the
identity of such other Person. No such pledge or the enforcement thereof shall
release the pledgor Lender from its obligations hereunder or under any of the
other Loan Documents.

 79

 

§18.6       No Assignment by Borrower. The Borrower shall not assign or transfer
any of their rights or obligations under this Agreement without the prior
written consent of each of the Lenders.

§18.7       Disclosure. Borrower agrees to promptly and reasonably cooperate
with any Lender in connection with any proposed assignment or participation of
all or any portion of its Commitment. The Borrower agrees that, in addition to
disclosures made in accordance with standard banking practices, any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder, but
in all events subject to the terms hereof. Each Lender agrees for itself that it
shall use reasonable efforts in accordance with its customary procedures to hold
confidential all non-public information obtained from Borrower that has been
identified in writing as confidential by any of them, and shall use reasonable
efforts in accordance with its customary procedures to not disclose such
information to any other Person, it being understood and agreed that,
notwithstanding the foregoing, a Lender may make (a) disclosures to its
participants (provided such Persons are advised of the provisions of this §18.7,
and agree to destroy or return all confidential information if it does not
become an assignee or participant), (b) disclosures to its directors, officers,
employees, Affiliates, accountants, appraisers, legal counsel and other
professional advisors of such Lender (provided that such Persons who are not
employees of such Lender are advised of the provision of this §18.7), (c),
disclosures customarily provided or reasonably required by any potential or
actual bona fide assignee, transferee or participant or their respective
directors, officers, employees, Affiliates, accountants, appraisers, legal
counsel and other professional advisors in connection with a potential or actual
assignment or transfer by such Lender of any Loans or any participations therein
(provided such Persons are advised of the provisions of this §18.7), (d)
disclosures to bank regulatory authorities or self-regulatory bodies with
jurisdiction over such Lender, or (e) disclosures required or requested by any
other governmental authority or representative thereof or pursuant to legal
process; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify Borrower of any request by any
governmental authority or representative thereof prior to disclosure (other than
any such request in connection with any examination of such Lender by such
government authority) for disclosure of any such non-public information prior to
disclosure of such information and provide (if permitted under applicable Legal
Requirements) Borrower a reasonable opportunity to challenge the disclosure or
require that such disclosure be made under seal. In addition, each Lender may
make disclosure of such information to any contractual counterparty in swap
agreements or such contractual counterparty’s professional advisors (so long as
such contractual counterparty or professional advisors agree to be bound by the
provisions of this §18.7). In addition, the Agent and the Lenders may disclose
the existence of this Agreement and information about this Agreement to market
data collectors, similar service providers to the lending industry and service
providers to the Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents, and the Commitments. Non-public
information shall not include any information which is or subsequently becomes
publicly available other than as a result of a disclosure of such information by
a Lender, or prior to the delivery to such Lender is within the possession of
such Lender if such information is not known by such Lender to be subject to
another confidentiality agreement with or other obligations of secrecy to the
Borrower, or is disclosed with the prior approval of Borrower. Nothing herein
shall prohibit the disclosure of non-public information to the extent necessary
to enforce the Loan Documents.

§18.8       Titled Agents. The Titled Agents shall not have any additional
rights or obligations under the Loan Documents, except for those rights, if any,
as a Lender.

§18.9       Amendments to Loan Documents. Upon any such assignment or
participation, the Borrower shall, upon the request of the Agent, enter into
such documents as may be reasonably required by the Agent to modify the Loan
Documents to reflect such assignment or participation.

§19.          NOTICES.

 80

 

(a)              Each notice, demand, election or request provided for or
permitted to be given pursuant to this Agreement (hereinafter in this §19
referred to as “Notice”) must be in writing and shall be deemed to have been
properly given or served by personal delivery or by telegraph or by sending same
by overnight courier or by depositing same in the United States Mail, postpaid
and registered or certified, return receipt requested, and addressed to the
parties at the address set forth on Schedule 19.

(b)             Each Notice shall be effective upon being personally delivered
or upon being sent by overnight courier or upon being deposited in the United
States Mail as aforesaid, or if transmitted by telegraph, telecopy, telefax or
telex is permitted, upon being sent and confirmation of receipt. The time period
in which a response to such Notice must be given or any action taken with
respect thereto (if any), however, shall commence to run from the date of
receipt if personally delivered or sent by overnight courier, or if so deposited
in the United States Mail, the earlier of three (3) Business Days following such
deposit or the date of receipt as disclosed on the return receipt. Rejection or
other refusal to accept or the inability to deliver because of changed address
for which no notice was given shall be deemed to be receipt of the Notice sent.
By giving at least fifteen (15) days prior Notice thereof, Borrower, a Lender or
Agent shall have the right from time to time and at any time during the term of
this Agreement to change their respective addresses and each shall have the
right to specify as its address any other address within the United States of
America.

(c)              Loan Documents and notices under the Loan Documents may, with
Agent’s approval, be transmitted and/or signed by facsimile and by signatures
delivered in “PDF” format by electronic mail. The effectiveness of any such
documents and signatures shall, subject to Applicable Law, have the same force
and effect as an original copy with manual signatures and shall be binding on
the Borrower, the Guarantors, Agent and Lenders. Agent may also require that any
such documents and signature delivered by facsimile or “PDF” format by
electronic mail be confirmed by a manually-signed original thereof; provided,
however, that the failure to request or deliver any such manually-signed
original shall not affect the effectiveness of any facsimile or “PDF” document
or signature.

(d)             Notices and other communications to the Agent and the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to §2 if such Lender has notified the Agent that it is incapable of
receiving notices under such Section by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Agent otherwise
prescribes, (i) notices and other communications sent to an e-mail address shall
be deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.

§20.          RELATIONSHIP. Neither the Agent nor any Lender has any fiduciary
relationship with or fiduciary duty to the Borrower or their respective
Subsidiaries arising out of or in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereunder and thereunder, and
the relationship between each Lender and Agent, and the Borrower is solely that
of a lender and borrower, and nothing contained herein or in any of the other
Loan Documents shall in any manner be construed as

 81

 

making the parties hereto partners, joint venturers or any other relationship
other than lender and borrower.

§21.          GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1401. THE BORROWER, THE
GUARANTORS, THE AGENT AND THE LENDERS AGREE THAT ANY SUIT FOR THE ENFORCEMENT OF
THIS AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE
STATE OF NEW YORK (INCLUDING ANY FEDERAL COURT SITTING THEREIN). THE BORROWER,
THE GUARANTORS, THE AGENT AND THE LENDERS FURTHER ACCEPT, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND ANY RELATED
APPELLATE COURT AND IRREVOCABLY (i) AGREE TO BE BOUND BY ANY JUDGMENT RENDERED
THEREBY WITH RESPECT TO THIS AGREEMENT AND (ii) WAIVE, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION ANY OF THEM MAY NOW OR HEREAFTER HAVE
AS TO THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH A
COURT IS AN INCONVENIENT FORUM. IN ADDITION TO THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN, THE AGENT OR ANY LENDER MAY BRING
ACTION(S) FOR ENFORCEMENT ON A NONEXCLUSIVE BASIS WHERE ANY COLLATERAL OR ASSETS
OF BORROWER OR THE GUARANTORS, EXIST AND THE BORROWER AND THE GUARANTORS,
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURTS. THE BORROWER AND THE
GUARANTORS, EXPRESSLY ACKNOWLEDGE AND AGREE THAT THE FOREGOING CHOICE OF NEW
YORK LAW WAS A MATERIAL INDUCEMENT TO THE AGENT AND THE LENDERS IN ENTERING INTO
THIS AGREEMENT AND IN MAKING THE LOANS HEREUNDER.

§22.          HEADINGS. The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.

§23.          COUNTERPARTS. This Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when so executed and delivered shall be an original, and all of
which together shall constitute one instrument. In proving this Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.

§24.          ENTIRE AGREEMENT, ETC. This Agreement and the Loan Documents are
intended by the parties as the final, complete and exclusive statement of the
transactions evidenced by this Agreement and the Loan Documents. All prior or
contemporaneous promises, agreements and understandings, whether oral or
written, are deemed to be superseded by this Agreement and the Loan Documents,
and no party is relying on any promise, agreement or understanding not set forth
in this Agreement and the Loan Documents. Neither this Agreement nor any term
hereof may be changed, waived, discharged or terminated, except as provided in
§27.

§25.          WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EACH OF THE
BORROWER, THE GUARANTORS, THE AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS, ANY
RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS
AND OBLIGATIONS. EACH PARTY HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY

 82

 

SUCH LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND TO THE EXTENT
PERMITTED BY APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN ADDITION
TO, ACTUAL DAMAGES. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY
ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED IN
THIS §25. EACH PARTY ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS
§25 WITH LEGAL COUNSEL AND THAT EACH PARTY AGREES TO THE FOREGOING AS ITS FREE,
KNOWING AND VOLUNTARY ACT.

§26.          DEALINGS WITH THE BORROWER. The Agent, the Lenders and their
affiliates may accept deposits from, extend credit to, invest in, act as trustee
under indentures of, serve as financial advisor of, and generally engage in any
kind of banking, trust or other business with the REIT Guarantor and its
Subsidiaries or any of their Affiliates regardless of the capacity of the Agent
or the Lender hereunder. The Lenders acknowledge that, pursuant to such
activities, KeyBank or its Affiliates may receive information regarding such
Persons (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Agent shall be
under no obligation to provide such information to them. Borrower acknowledges,
on behalf of itself and its Affiliates that the Agent and each of the Lenders
and their respective Affiliates may be providing debt financing, equity capital
or other services (including financial advisory services) in which Borrower and
its Affiliates may have conflicting interests regarding the transactions
described herein and otherwise. Neither the Agent nor any Lender will use
confidential information described in §18.7 obtained from Borrower by virtue of
the transactions contemplated hereby or its other relationships with Borrower
and its Affiliates in connection with the performance by the Agent or such
Lender or their respective Affiliates of services for other companies, and
neither the Agent nor any Lender nor their Affiliates will furnish any such
information to other companies. Borrower, on behalf of itself and its
Affiliates, also acknowledges that neither the Agent nor any Lender has any
obligation to use in connection with the transactions contemplated hereby, or to
furnish to Borrower, confidential information obtained from other companies.
Borrower, on behalf of itself and its Affiliates, further acknowledges that one
or more of the Agent and Lenders and their respective Affiliates may be a full
service securities firm and may from time to time effect transactions, for its
own or its Affiliates’ account or the account of customers, and hold positions
in loans, securities or options on loans or securities of Borrower and its
Affiliates.

§27.          CONSENTS, AMENDMENTS, WAIVERS, ETC. Except as otherwise expressly
provided in this Agreement, any consent or approval required or permitted by
this Agreement may be given, and any material term of this Agreement or of any
other instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Borrower or the Guarantors of any terms of this
Agreement or such other instrument or the continuance of any Default or Event of
Default may be waived (either generally or in a particular instance and either
retroactively or prospectively) with, but only with, the written consent of the
Required Lenders and, with respect to any amendment of any term of this
Agreement or of any other instrument related hereto or mentioned herein, the
Borrower or the other Credit Parties, as the case may be. Notwithstanding the
foregoing, none of the following may occur without the written consent of each
Lender adversely affected thereby: (a) a reduction in the rate of interest on
the Notes (other than a reduction or waiver of default interest); (b) an
increase in the amount of the Commitments of the Lenders; (c) a forgiveness,
reduction or waiver of the principal of any unpaid Loan or any interest thereon
or fee payable under the Loan Documents; (d) a change in the amount of any fee
payable to a Lender hereunder; (e) the postponement of any date fixed for any
payment of principal of

 83

 

or interest on the Loan; (f) an extension of the Maturity Date; (g) a change in
the manner of distribution of any payments to the Lenders or the Agent; (h) the
release of Borrower, other Credit Party, or any Collateral (except as permitted
or required under §5.4 and §5.5); (i) an amendment of the definition of Required
Lenders or of any requirement for consent by all of the Lenders; (j) any
modification to require a Lender to fund a pro rata share of a request for an
advance of the Loan made by the Borrower other than based on its Commitment
Percentage; (k) an amendment to this §27; or (l) an amendment of any provision
of this Agreement or the Loan Documents which requires the approval of all of
the Lenders, the Required Lenders or the Required Lenders to require a lesser
number of Lenders to approve such action. The provisions of §14 may not be
amended without the written consent of the Agent. No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon. No course of dealing or delay or omission on the part of the Agent or
any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.

Further notwithstanding anything to the contrary in this §27, if the Agent and
the Borrower have jointly identified an ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or the
other Loan Documents or an inconsistency between provisions of this Agreement
and/or the other Loan Documents, the Agent and the Borrower shall be permitted
to amend, modify or supplement such provision or provisions to cure such
ambiguity, omission, mistake, defect or inconsistency so long as to do so would
not adversely affect the interest of the Lenders. Any such amendment,
modification or supplement shall become effective without any further action or
consent of any of other party to this Agreement.

§28.          SEVERABILITY. The provisions of this Agreement are severable, and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.

§29.          TIME OF THE ESSENCE. Time is of the essence with respect to each
and every covenant, agreement and obligation under this Agreement and the other
Loan Documents.

§30.          NO UNWRITTEN AGREEMENTS. THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES. ANY ADDITIONAL TERMS OF THE
AGREEMENT BETWEEN THE PARTIES ARE SET FORTH BELOW.

§31.          REPLACEMENT NOTES. Upon receipt of evidence reasonably
satisfactory to Borrower of the loss, theft, destruction or mutilation of any
Note, and in the case of any such loss, theft or destruction, upon delivery of
an indemnity agreement reasonably satisfactory to Borrower or, in the case of
any such mutilation, upon surrender and cancellation of the applicable Note,
Borrower will execute and deliver, in lieu thereof, a replacement Note,
identical in form and substance to the applicable Note and dated as of

 84

 

the date of the applicable Note and upon such execution and delivery all
references in the Loan Documents to such Note shall be deemed to refer to such
replacement Note.

§32.          NO THIRD PARTIES BENEFITED. This Agreement and the other Loan
Documents are made and entered into for the sole protection and legal benefit of
the Borrower, the Guarantors, the Lenders, the Agent, the Lender Hedge Provider,
and their permitted successors and assigns, and no other Person shall be a
direct or indirect legal beneficiary of, or have any direct or indirect cause of
action or claim in connection with, this Agreement or any of the other Loan
Documents. All conditions to the performance of the obligations of the Agent and
the Lenders under this Agreement, including the obligation to make Loans, are
imposed solely and exclusively for the benefit of the Agent and the Lenders, and
their permitted successors and assigns, and no other Person shall have standing
to require satisfaction of such conditions in accordance with their terms or be
entitled to assume that the Agent and the Lenders will refuse to make Loans in
the absence of strict compliance with any or all thereof and no other Person
shall, under any circumstances, be deemed to be a beneficiary of such
conditions, any and all of which may be freely waived in whole or in part by the
Agent and the Lenders at any time if in their sole discretion they deem it
desirable to do so. In particular, the Agent and the Lenders make no
representations and assume no obligations as to third parties concerning the
quality of the construction by the Borrower or any of their Subsidiaries of any
development or the absence therefrom of defects.

§33.          PATRIOT ACT. Each Lender and the Agent (for itself and not on
behalf of any Lender) hereby notifies Borrower that, pursuant to the
requirements of the Patriot Act and the Beneficial Ownership Regulations, it is
required to obtain, verify and record information that identifies Borrower and
the Guarantors, which information includes names and addresses and other
information that will allow such Lender or the Agent, as applicable, to identify
Borrower and the Guarantors in accordance with the Patriot Act and the
Beneficial Ownership Regulations.

§34.          [Intentionally Omitted.]

§35.          JOINT AND SEVERAL LIABILITY. Each of the Borrower and the
Guarantors covenants and agrees that each and every covenant and obligation of
Borrower and the Guarantors hereunder and under the other Loan Documents shall
be the joint and several obligations of Borrower and each Guarantor.

§36.          ADDITIONAL AGREEMENTS CONCERNING OBLIGATIONS OF CREDIT PARTIES.

§36.1       Waiver of Automatic or Supplemental Stay. Each of the Credit Parties
represents, warrants and covenants to the Lenders and Agent that in the event of
the filing of any voluntary or involuntary petition in bankruptcy by or against
the other of the Credit Parties at any time following the execution and delivery
of this Agreement, none of the Credit Parties shall seek a supplemental stay or
any other relief, whether injunctive or otherwise, pursuant to Section 105 of
the Bankruptcy Code or any other provision of the Bankruptcy Code, to stay,
interdict, condition, reduce or inhibit the ability of the Lenders or Agent to
enforce any rights it has by virtue of this Agreement, the Loan Documents, or at
law or in equity, or any other rights the Lenders or Agent has, whether now or
hereafter acquired, against the other Credit Parties or against any property
owned by such other Credit Parties.

§36.2       Waiver of Defenses. To the extent permitted by Applicable Law, each
of the Credit Parties hereby waives and agrees not to assert or take advantage
of any defense based upon:

(a)              Any right to require Agent or the Lenders to proceed against
the other Credit Parties or any other Person or to proceed against or exhaust
any security held by Agent or the Lenders at any time or to pursue any other
remedy in Agent’s or any Lender’s power or under any other agreement before
proceeding against a Credit Party hereunder or under any other Loan Document;

 85

 

(b)             The defense of the statute of limitations in any action
hereunder or the payment or performance of any of the Obligations;

(c)              Any defense that may arise by reason of the incapacity, lack of
authority, death or disability of any other Person or Persons or the failure of
Agent or any Lender to file or enforce a claim against the estate (in
administration, bankruptcy or any other proceeding) of any other Person or
Persons;

(d)             Any failure on the part of Agent or any Lender to ascertain the
extent or nature of any Collateral or any insurance or other rights with respect
thereto, or the liability of any party liable under the Loan Documents or the
obligations evidenced or secured thereby;

(e)              Demand, presentment for payment, notice of nonpayment, protest,
notice of protest and all other notices of any kind (except for such notices as
are specifically required to be provided to Credit Parties pursuant to the Loan
Documents), or the lack of any thereof, including, without limiting the
generality of the foregoing, notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of any Credit Party, Agent, any Lender, any endorser or creditor of
the Credit Parties or on the part of any other Person whomsoever under this or
any other instrument in connection with any obligation or evidence of
indebtedness held by Agent or any Lender;

(f)              Any defense based upon an election of remedies by Agent or any
Lender, including any election to proceed by judicial or nonjudicial foreclosure
of any security, whether real property or personal property security, or by deed
in lieu thereof, and whether or not every aspect of any foreclosure sale is
commercially reasonable, or any election of remedies, including remedies
relating to real property or personal property security, which destroys or
otherwise impairs the subrogation rights of a Credit Party or the rights of a
Credit Party to proceed against the other Credit Parties for reimbursement, or
both;

(g)             Any right or claim of right to cause a marshaling of the assets
of the Credit Parties;

(h)             Any principle or provision of law, statutory or otherwise, which
is or might be in conflict with the terms and provisions of this Agreement;

(i)               Any duty on the part of Agent or any Lender to disclose to any
Credit Party any facts Agent or any Lender may now or hereafter know about a
Credit Party or the Collateral, regardless of whether Agent or any Lender has
reason to believe that any such facts materially increase the risk beyond that
which such Credit Party intends to assume or has reason to believe that such
facts are unknown to such Credit Party or has a reasonable opportunity to
communicate such facts to any Credit Party, it being understood and agreed that
each Credit Party is fully responsible for being and keeping informed of the
financial condition of the other Credit Parties, of the condition of the Real
Estate or the Collateral and of any and all circumstances bearing on the risk
that liability may be incurred by the Credit Parties hereunder and under the
other Loan Documents;

(j)               Any inaccuracy of any representation or other provision
contained in any Loan Document;

(k)             Subject to compliance with the provisions of this Agreement, any
sale or assignment of the Loan Documents, or any interest therein;

 86

 

(l)               Subject to compliance with the provisions of this Agreement,
any sale or assignment by a Credit Party or any other Person of any Collateral,
or any portion thereof or interest therein, not consented to by Agent or any
Lender;

(m)            Any invalidity, irregularity or unenforceability, in whole or in
part, of any one or more of the Loan Documents;

(n)             Any lack of commercial reasonableness in dealing with the
Collateral;

(o)             Any deficiencies in the Collateral or any deficiency in the
ability of Agent or any Lender to collect or to obtain performance from any
Persons now or hereafter liable for the payment and performance of any
obligation hereby guaranteed;

(p)             An assertion or claim that the automatic stay provided by 11
U.S.C. §362 (arising upon the voluntary or involuntary bankruptcy proceeding of
the other Credit Parties) or any other stay provided under any other debtor
relief law (whether statutory, common law, case law or otherwise) of any
jurisdiction whatsoever, now or hereafter in effect, which may be or become
applicable, shall operate or be interpreted to stay, interdict, condition,
reduce or inhibit the ability of Agent or any Lender to enforce any of its
rights, whether now or hereafter required, which Agent or any Lender may have
against a Credit Party or the Collateral owned by it;

(q)             Any modifications of the Loan Documents or any obligation of
Credit Parties relating to the Loan by operation of law or by action of any
court, whether pursuant to the Bankruptcy Code, or any other debtor relief law
(whether statutory, common law, case law or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, or otherwise;

(r)              Any release of a Credit Party or of any other Person from
performance or observance of any of the agreements, covenants, terms or
conditions contained in any of the Loan Documents by operation of law, Agent’s
or the Lenders’ voluntary act or otherwise;

(s)              Any action, occurrence, event or matter consented to by the
Agent under any provision hereof, or otherwise;

(t)               The dissolution or termination of existence of any Credit
Party;

(u)             Either with or without notice to the Credit Parties, any
renewal, extension, modification, amendment or another changes in the
Obligations, including but not limited to any material alteration of the terms
of payment or performance of the Obligations;

(v)             Any defense of the Credit Parties, including without limitation,
the invalidity, illegality or unenforceability of any of the Obligations; or

(w)            To the fullest extent permitted by law, any other legal,
equitable or surety defenses whatsoever to which any Credit Party might
otherwise be entitled, it being the intention that the obligations of each
Credit Party hereunder are absolute, unconditional and irrevocable.

§36.3       Waiver. Each of the Credit Parties waives, to the fullest extent
that each may lawfully so do, the benefit of all appraisement, valuation, stay,
extension, homestead, exemption and redemption laws which such Person may claim
or seek to take advantage of in order to prevent or hinder the enforcement of
any of the Loan Documents or the exercise by Lenders or Agent of any of their
respective remedies under the Loan Documents and, to the fullest extent that the
Credit Parties may lawfully so do, such

 87

 

Person waives any and all right to have the assets comprised in the security
intended to be created by the Security Documents (including, without limitation,
those assets owned by the other of the Credit Parties) marshaled upon any
foreclosure of the lien created by such Security Documents. Each of the Credit
Parties further agree that the Lenders and Agent shall be entitled to exercise
their respective rights and remedies under the Loan Documents or at law or in
equity in such order as they may elect. Without limiting the foregoing, each of
the Credit Parties further agree that upon the occurrence of an Event of
Default, the Lenders and Agent may exercise any of such rights and remedies
without notice to any of the Credit Parties except as required by law or the
Loan Documents and agrees that neither the Lenders nor Agent shall be required
to proceed against the other of the Credit Parties or any other Person or to
proceed against or to exhaust any other security held by the Lenders or Agent at
any time or to pursue any other remedy in Lender’s or Agent’s power or under any
of the Loan Documents before proceeding against a Credit Party or its assets
under the Loan Documents.

§36.4       Subordination. So long as the Loans are outstanding, each of the
Credit Parties hereby expressly waive any right of contribution from or
indemnity against the other, whether at law or in equity, arising from any
payments made by such Person pursuant to the terms of this Agreement or the Loan
Documents, and each of the Credit Parties acknowledges that it has no right
whatsoever to proceed against the other for reimbursement of any such payments.
In connection with the foregoing, each of the Credit Parties expressly waives
any and all rights of subrogation to the Lenders or Agent against the other of
the Credit Parties, and each of the Credit Parties hereby waives any rights to
enforce any remedy which the Lenders or Agent may have against the other of the
Credit Parties and any rights to participate in any Collateral or any other
assets of the other Credit Parties. In addition to and without in any way
limiting the foregoing, each of the Credit Parties hereby subordinates any and
all indebtedness it may now or hereafter owe to such other Credit Parties to all
indebtedness of the Credit Parties to the Lenders and Agent, and agrees with the
Lenders and Agent that no Credit Party shall claim any offset or other reduction
of such Credit Party’s obligations hereunder because of any such indebtedness
and shall not take any action to obtain any of the Collateral or any other
assets of the other Credit Parties. Notwithstanding anything to the contrary in
this §36.4, so long as no Event of Default has occurred and is continuing, each
of the Credit Parties may make and may receive and retain regularly scheduled
payments, on any and all indebtedness it may now or hereafter owe to such other
Credit Parties.

§36.5       Further Waivers. Each Credit Party intentionally, freely,
irrevocably and unconditionally waives and relinquishes all rights which may be
available to it under any provision of California law or under any California
judicial decision, including, without limitation, Section 580a and 726(b) of the
California Code of Civil Procedure, to limit the amount of any deficiency
judgment or other judgment which may be obtained against such Credit Party under
this Agreement to not more than the amount by which the unpaid Obligations
exceeds the fair market value or fair value of any real or personal property
securing the Obligations, including, without limitation, all rights to an
appraisement of, judicial or other hearing on, or other determination of the
value of said property. Each Credit Party acknowledges and agrees that, as a
result of the foregoing waiver, the Agent or the Lenders may be entitled to
recover from such Credit Party an amount which, when combined with the value of
any real or personal property foreclosed upon by the Agent (or the proceeds of
the sale of which have been received by the Agent and the Lenders) and any sums
collected by the Agent and the Lenders from any other Credit Party or other
Persons, might exceed the amount of the Obligations.

§37.          ACKNOWLEDGMENT OF BENEFITS; EFFECT OF AVOIDANCE PROVISIONS.

(a)              Without limiting any other provision of §36, each Subsidiary
Guarantor acknowledges that it has received, or will receive, significant
financial and other benefits, either directly or indirectly, from the proceeds
of the Loans made by the Lenders to the Borrower pursuant to this Agreement;
that the benefits received by such Subsidiary Guarantor are reasonably
equivalent

 88

 

consideration for such Subsidiary Guarantor’s execution of this Agreement and
the other Loan Documents to which it is a party; and that such benefits include,
without limitation, the access to capital afforded to the Borrower pursuant to
this Agreement from which the activities of such Subsidiary Guarantor will be
supported, the refinancing of certain existing indebtedness of such Subsidiary
Guarantor secured by such Subsidiary Guarantor’s Collateral from the proceeds of
the Loans, and the ability to refinance that indebtedness at a lower interest
rate and otherwise on more favorable terms than would be available to it if the
Collateral owned by such Subsidiary Guarantor were being financed on a
stand-alone basis and not as part of a pool of assets comprising the security
for the Obligations. Each Subsidiary Guarantor is executing this Agreement and
the other Loan Documents in consideration of those benefits received by it and
each Subsidiary Guarantor desires to enter into an allocation and contribution
agreement with each other Subsidiary Guarantor as set forth in this §37 and
agrees to subordinate and subrogate any rights or claims it may have against
other Subsidiary Guarantors as and to the extent set forth in §36.

(b)             In the event any one or more Subsidiary Guarantors (any such
Subsidiary Guarantor, a “Funding Party”) is deemed to have paid an amount in
excess of the principal amount attributable to it (such principal amount, the
“Allocable Principal Balance”) (any deemed payment in excess of the applicable
Allocable Principal Balance, a “Contribution”) as a result of (a) such Funding
Party’s payment of and/or performance on the Obligations and/or (b) Agent’s
and/or any Lender’s realization on the Collateral owned by such Funding Party
(whether by foreclosure, deed in lieu of foreclosure, private sale or other
means), then after payment in full of the Loans and the satisfaction of all of
Subsidiary Guarantors’ other obligations under the Loan Documents, such Funding
Party shall be entitled to contribution from each benefited Subsidiary Guarantor
for the amount of the Contribution so benefited (any such contribution, a
“Reimbursement Contribution”), up to such benefited Subsidiary Guarantor’s then
current Allocable Principal Balance. Any Reimbursement Contributions required to
be made hereunder shall, subject to §36, be made within ten (10) days after
demand therefor.

(c)              If a Subsidiary Guarantor (a “Defaulting Party”) shall have
failed to make a Reimbursement Contribution as hereinabove provided, after the
later to occur of (a) payment of the Loan in full and the satisfaction of all of
all Subsidiary Guarantors’ other obligations to Lenders or (b) the date which is
366 days after the payment in full of the Loans, the Funding Party to whom such
Reimbursement Contribution is owed shall be subrogated to the rights of Lenders
against such Defaulting Party, including the right to receive a portion of such
Defaulting Party’s Collateral in an amount equal to the Reimbursement
Contribution payment required hereunder that such Defaulting Party failed to
make; provided, however, if Agent returns any payments in connection with a
bankruptcy of a Subsidiary Guarantor, all other Subsidiary Guarantors shall
jointly and severally pay to Agent and Lenders all such amounts returned,
together with interest at the Default Rate accruing from and after the date on
which such amounts were returned.

(d)             In the event that at any time there exists more than one Funding
Party with respect to any Contribution (in any such case, the “Applicable
Contribution”), then Reimbursement Contributions from Defaulting Party pursuant
hereto shall be equitably allocated among such Funding Party. In the event that
at any time any Subsidiary Guarantor pays an amount hereunder in excess of the
amount calculated pursuant to this paragraph, that Subsidiary Guarantor shall be
deemed to be a Funding Party to the extent of such excess and shall be entitled
to a Reimbursement Contribution from the other Borrower in accordance with the
provisions of this §37.

(e)              It is the intent of each Subsidiary Guarantor, the Agent and
the Lenders that in any proceeding under the Bankruptcy Code or any similar
debtor relief laws, such Subsidiary Guarantor’s maximum obligation hereunder
shall equal, but not exceed, the maximum amount which would not otherwise cause
the obligations of such Subsidiary Guarantor hereunder (or any other obligations
of such

 89

 

Subsidiary Guarantor to the Agent and the Lenders under the Loan Documents) to
be avoidable or unenforceable against such Subsidiary Guarantor in such
proceeding as a result of Applicable Law, including, without limitation, (i)
Section 548 of the Bankruptcy Code and (ii) any state fraudulent transfer or
fraudulent conveyance act or statute applied in such proceeding, whether by
virtue of Section 544 of the Bankruptcy Code or otherwise. The Laws under which
the possible avoidance or unenforceability of the obligations of such Subsidiary
Guarantor hereunder (or any other obligations of such Subsidiary Guarantor to
the Agent and the Lenders under the Loan Documents) shall be determined in any
such proceeding are referred to herein as “Avoidance Provisions”. Accordingly,
to the extent that the obligations of a Subsidiary Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Subsidiary Guarantor shall be liable hereunder shall
be reduced to the greater of (A) the amount which, as of the time any of the
Obligations are deemed to have been incurred by such Subsidiary Guarantor under
the Avoidance Provisions, would not cause the obligations of such Subsidiary
Guarantor hereunder (or any other obligations of such Subsidiary Guarantor to
the Agent and the Lenders under the Loan Documents), to be subject to avoidance
under the Avoidance Provisions or (B) the amount which, as of the time demand is
made hereunder upon such Subsidiary Guarantor for payment on account of the
Obligations, would not cause the obligations of such Subsidiary Guarantor
hereunder (or any other obligations of such Subsidiary Guarantor to the Agent
and the Lenders under the Loan Documents), to be subject to avoidance under the
Avoidance Provisions. The provisions of this §37(e) are intended solely to
preserve the rights of the Agent and the Lenders hereunder to the maximum extent
that would not cause the obligations of any Subsidiary Guarantor hereunder to be
subject to avoidance under the Avoidance Provisions, and no Subsidiary Guarantor
or any other Person shall have any right or claim under this Section as against
the Agent and the Lenders that would not otherwise be available to such Person
under the Avoidance Provisions.

§38.          ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(i)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(ii)             the effects of any Bail-In Action on any such liability,
including, if applicable:

(1)             a reduction in full or in part or cancellation of any such
liability;

(2)             a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

the variation of the terms of such liability in connection with the exercise of
the write-down and conversion powers of any EEA Resolution Authority

 90

 

§39.          ACKNOWLEDGEMENT REGARDING ANY SUPPORTED QFCS. To the extent that
the Loan Documents provide support, through a guaranty, mortgage, or otherwise,
for any Hedge or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support”, and each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, default rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

§40.          ERISA.

(a)              Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrower or any other Credit Party, that at
least one of the following is and will be true:

(i)               such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement,

(ii)             the transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

(iii)           (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified

 91

 

Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement, or

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Agent, in its sole discretion, and such Lender.

(b)             In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Agent is not a fiduciary with respect to the assets of
such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 92

 

IN WITNESS WHEREOF, each of the undersigned have caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.



BORROWER:

 

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

 

By:Plymouth Industrial REIT, Inc., a Maryland corporation, its general partner

 

  By: /s/ Pendleton P. White, Jr.     Name: Pendleton P. White, Jr.   Title:
President

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 

 

 

 

[Signature Page to Credit Agreement]



 

 

 

 

 

 

REIT GUARANTOR:

 

 

PLYMOUTH INDUSTRIAL REIT, INC., a Maryland corporation

 

By:       /s/ Pendleton P. White, Jr.          
Name:  Pendleton P. White, Jr.
Title:     President

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 



[Signature Page to Credit Agreement]



 

 

 

SUBSIDIARY GUARANTOR:

 

Plymouth 14801 County Road 212 LLC,

a Delaware limited liability company

 

By: Plymouth Industrial OP, LP, a Delaware limited

partnership, its Sole Member

 

By: Plymouth Industrial REIT, Inc., a Maryland

Corporation, its General Partner

 

By: /s/ Pendleton P. White, Jr.                 

Name: Pendleton P. White, Jr.

Title: President

 

 

Plymouth 7901 West 21ST Street LLC,

a Delaware limited liability company

 

By: Plymouth Industrial OP, LP, a Delaware limited

partnership, its Sole Member

 

By: Plymouth Industrial REIT, Inc., a Maryland

Corporation, its General Partner

 

By: /s/ Pendleton P. White, Jr.                 

Name: Pendleton P. White, Jr.

Title: President

 

 

Plymouth Peachtree City One LLC,

a Delaware limited liability company

 

By: Plymouth Industrial OP, LP, a Delaware limited

partnership, its Sole Member

 

By: Plymouth Industrial REIT, Inc., a Maryland

Corporation, its General Partner

 

By: /s/ Pendleton P. White, Jr.                 

Name: Pendleton P. White, Jr.

Title: President

 

 

 

 

 

 

[SIGNATURES CONTINUE ON FOLLOWING PAGES]

 

 

 

 



[Signature Page to Credit Agreement]



 

 

 

AGENT AND LENDERS:

 

KEYBANK NATIONAL ASSOCIATION, as a Lender and as Agent

By: /s/ Thomas Z. Schmitt              
Name: Thomas Z. Schmitt
Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]



 

 

EXHIBIT A

FORM OF NOTE



$______________ _____________, 202__



FOR VALUE RECEIVED, the undersigned (collectively, “Maker”), hereby promise to
pay to _________________________________ (“Payee”), or order, in accordance with
the terms of that certain Credit Agreement, dated as of January 22, 2020, as
from time to time in effect, among PLYMOUTH INDUSTRIAL OP, LP, the Subsidiary
Guarantors, KeyBank National Association, for itself and as Agent, and such
other Lenders as may be from time to time named therein (as amended, restated,
modified or supplemented from time to time, the “Credit Agreement”), to the
extent not sooner paid, on or before the Maturity Date, the lesser of the
principal sum of _________________ ($__________), or such principal amount as
may be outstanding, with interest from the date thereof, computed as provided in
the Credit Agreement, on the principal amount hereof from time to time unpaid,
at a rate per annum on the principal amount which shall at all times be equal to
the rate of interest in accordance with the Credit Agreement, and with interest
on overdue principal and late charges at the rates provided in the Credit
Agreement. Interest shall be payable on the dates specified in the Credit
Agreement, except that all accrued interest shall be paid at the stated or
accelerated maturity hereof or upon the prepayment in full hereof. Capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.

Payments hereunder shall be made to the Agent for the Payee at 127 Public
Square, Cleveland, Ohio 44114-1306, or at such other address as Agent may
designate from time to time, or made by wire transfer in accordance with wiring
instructions provided by the Agent.

This Note is one of one or more Notes evidencing borrowings under and is
entitled to the benefits and subject to the provisions of the Credit Agreement.
The principal of this Note may be due and payable in whole or in part prior to
the Maturity Date and is subject to mandatory prepayment in the amounts and
under the circumstances set forth in the Credit Agreement, and may be prepaid in
whole or from time to time in part, all as set forth in the Credit Agreement.

Notwithstanding anything in this Note to the contrary, all agreements between
the undersigned Maker and the Lenders and the Agent, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of acceleration of the maturity of any of the
Obligations or otherwise, shall the interest contracted for, charged or received
by the Lenders exceed the maximum amount permissible under applicable law. If,
from any circumstance whatsoever, interest would otherwise be payable to the
Lenders in excess of the maximum lawful amount, the interest payable to the
Lenders shall be reduced to the maximum amount permitted under applicable law;
and if from any circumstance the Lenders shall ever receive anything of value
deemed interest by applicable law in excess of the maximum lawful amount, an
amount equal to any excessive interest shall be applied to the reduction of the
principal balance of the Obligations of the undersigned Maker and to the payment
of interest or, if such excessive interest exceeds the unpaid balance of
principal of the Obligations of the undersigned Maker, such excess shall be
refunded to the undersigned Maker. All interest paid or agreed to be paid to the
Lenders shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the undersigned Maker (including the
period of any renewal or extension thereof) so that the interest thereon for
such full period shall not exceed the maximum amount permitted by applicable
law. This paragraph shall control all agreements between the undersigned Maker
and the Lenders and the Agent.

A-1

 

In case an Event of Default shall occur, the entire principal amount of this
Note may become or be declared due and payable in the manner and with the effect
provided in said Credit Agreement.

This Note shall be governed by the laws of the State of New York, including,
without limitation, New York General Obligations Law Section 5-1401.

The undersigned Maker and all guarantors and endorsers, to the extent permitted
by applicable law, hereby waive presentment, demand, notice, protest, notice of
intention to accelerate the indebtedness evidenced hereby, notice of
acceleration of the indebtedness evidenced hereby and all other demands and
notices in connection with the delivery, acceptance, performance and enforcement
of this Note, except as specifically otherwise provided in the Credit Agreement,
and assent to extensions of time of payment or forbearance or other indulgence
without notice.

[Remainder of page intentionally left blank]

A-2

 

IN WITNESS WHEREOF, the undersigned has by its duly authorized officer executed
this Note on the day and year first above written.

 

PLYMOUTH INDUSTRIAL OP, LP, a Delaware limited partnership

 

By:     Plymouth Industrial REIT, Inc., a Maryland corporation, its general
partner

 

By:        _______________________________
Name:   _______________________________
Title:     _______________________________

 

 

 

 

 

 

A-3

 

